Exhibit 10.1

Execution Version

MARGIN LOAN AGREEMENT

dated as of January 29, 2015

among

SUNE ML 1, LLC,

as Borrower,

The Several Lenders

from Time to Time Party Hereto,

DEUTSCHE BANK AG, LONDON BRANCH,

as Administrative Agent, Calculation Agent and a Lender

 

 

$410,000,000 Secured Credit Facility

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE  

SECTION 1. DEFINITIONS AND INTERPRETATION

     1   

1.1 Definitions

     1   

1.2 Interpretive Provisions

     32   

1.3 Accounting Terms

     33   

1.4 Times of Day

     33   

SECTION 2. LOANS

     33   

2.1 Loans

     33   

2.2 Pro Rata Shares; Availability of Funds

     34   

2.3 Use of Proceeds

     35   

2.4 Evidence of Debt; Register; Lenders’ Books and Records; Notes

     35   

2.5 Interest on Loans

     36   

2.6 Default Interest

     36   

2.7 Fees

     36   

2.8 Voluntary Prepayments

     36   

2.9 Mandatory Prepayments; Collateralization and Release

     37   

2.10 General Provisions Regarding Payments

     43   

2.11 Ratable Sharing

     44   

2.12 Making or Maintaining Loans

     45   

2.13 Increased Costs; Capital Adequacy

     47   

2.14 Taxes; Withholding, Etc.

     48   

2.15 Obligation to Mitigate

     52   

2.16 Removal or Replacement of a Lender

     53   

2.17 Defaulting Lenders.

     54   

SECTION 3. CONDITIONS PRECEDENT

     54   

SECTION 4. REPRESENTATIONS AND WARRANTIES

     59   

4.1 Organization; Requisite Power and Authority; Qualification

     59   

4.2 Equity Interests and Ownership

     59   

4.3 Due Authorization

     59   

4.4 No Conflict

     59   

4.5 Governmental Consents

     60   

4.6 Binding Obligation

     60   

4.7 Adverse Proceedings, Etc.

     60   

4.8 Assets

     60   

4.9 Payment of Taxes and Tax Status.

     60   

4.10 [Reserved].

     61   

4.11 Other Contracts and Transactions.

     61   

4.12 Governmental Regulation.

     61   

 

i



--------------------------------------------------------------------------------

     PAGE  

4.13 [Reserved].

     61   

4.14 [Reserved].

     61   

4.15 Certain Fees.

     61   

4.16 Solvency.

     61   

4.17 Compliance with Statutes, Etc.

     62   

4.18 PATRIOT Act

     62   

4.19 No Material Non-public Information

     62   

4.20 Bulk Sale and Private Sale

     62   

4.21 [Reserved]

     62   

4.22 Status of Shares and Units

     62   

4.23 Notice of Assignment of Registration Rights

     63   

4.24 Special Purpose Entity/Separateness

     63   

4.25 Reporting Obligations.

     63   

4.26 Disclosure.

     63   

SECTION 5. AFFIRMATIVE COVENANTS

     64   

5.1 Certain Reports

     64   

5.2 Certification of Public Information

     65   

5.3 Existence

     65   

5.4 Special Purpose Entity/Separateness

     65   

5.5 Payment of Taxes and Claims and Tax Status.

     67   

5.6 Compliance with Laws

     67   

5.7 Compliance with the Registration Rights Agreement

     67   

5.8 Further Assurances

     68   

5.9 Dividends

     68   

5.10 Stock-Based Financing Transaction

     68   

5.11 Class B Units Ownership Notice

     68   

SECTION 6. NEGATIVE COVENANTS

     69   

6.1 Indebtedness

     69   

6.2 Liens

     69   

6.3 Restricted Payments

     69   

6.4 Investments

     69   

6.5 Fundamental Changes; Disposition of Assets; Acquisitions

     69   

6.6 Limitation on Borrower’s Activities

     71   

6.7 Amendments or Waivers of Organizational Documents

     71   

6.8 IDRs

     71   

6.9 Status of Shares and Units

     71   

6.10 Regulations of the Board of Governors

     71   

SECTION 7. EVENTS OF DEFAULT

     72   

7.1 Events of Default

     72   

7.2 Application of Funds

     75   

7.3 Certain Provisions Related to Applicable Lenders

     77   

 

ii



--------------------------------------------------------------------------------

e    PAGE  

SECTION 8. AGENTS

     78   

8.1 Appointment of Agents

     78   

8.2 Powers and Duties

     79   

8.3 General Immunity

     79   

8.4 Agents Entitled to Act as Lender

     81   

8.5 Lenders’ Representations, Warranties and Acknowledgment

     81   

8.6 Right to Indemnity

     81   

8.7 Successor Administrative Agent and Calculation Agent

     82   

8.8 Collateral Documents

     83   

SECTION 9. MISCELLANEOUS

     84   

9.1 Notices

     84   

9.2 Expenses

     85   

9.3 Indemnity

     85   

9.4 Set-Off

     87   

9.5 Amendments and Waivers

     87   

9.6 Successors and Assigns; Participations

     90   

9.7 No Third Party Beneficiaries

     94   

9.8 Independence of Covenants

     94   

9.9 Survival of Representations, Warranties and Agreements

     94   

9.10 No Waiver; Remedies Cumulative

     94   

9.11 Marshalling; Payments Set Aside

     94   

9.12 Integration

     95   

9.13 Severability

     95   

9.14 Obligations Several; Independent Nature of Lenders’ Rights

     95   

9.15 Headings

     95   

9.16 APPLICABLE LAW

     95   

9.17 CONSENT TO JURISDICTION

     95   

9.18 WAIVER OF JURY TRIAL

     96   

9.19 Confidentiality

     97   

9.20 Usury Savings Clause

     98   

9.21 Counterparts; Effectiveness

     98   

9.22 PATRIOT Act

     98   

9.23 Electronic Execution of Assignments

     99   

9.24 No Fiduciary Duty

     99   

9.25 Conflicts

     99   

9.26 Bankruptcy Code

     100   

 

APPENDICES:

   A    Commitments    B    Notice Addresses

EXHIBITS:

   A    Notice of Borrowing    B    [Reserved]    C    [Reserved]

 

iii



--------------------------------------------------------------------------------

   D    Assignment and Assumption Agreement    E-1    U.S. Tax Compliance
Certificate (For Foreign Lenders That Are Not Partnerships For U.S. Federal
Income Tax Purposes)    E-2    U.S. Tax Compliance Certificate (For Foreign
Participants That Are Not Partnerships For U.S. Federal Income Tax Purposes)   
E-3    U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)    E-4    U.S. Tax Compliance
Certificate (For Foreign Lenders That Are Partnerships For U.S. Federal Income
Tax Purposes)    F-1    Secretary’s Certificate    F-2    Officer’s Certificate
   G    Security Agreement    H    Collateral Account Control Agreement    I   
Parent Guaranty    J    Notice of Assignment of Registration Rights    K   
Issuer Acknowledgment

 

iv



--------------------------------------------------------------------------------

MARGIN LOAN AGREEMENT

This MARGIN LOAN AGREEMENT (this “Agreement”), dated as of January 29, 2015, is
entered into by and among SUNE ML 1, LLC, a Delaware limited liability company
(the “Borrower”), the Lenders (as defined below) party hereto from time to time,
DEUTSCHE BANK AG, LONDON BRANCH, as Administrative Agent (together with its
permitted successors in such capacity, the “Administrative Agent”), as
Calculation Agent (together with its permitted successors in such capacity, the
“Calculation Agent”) and as a Lender.

RECITALS:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, the Lenders have agreed to extend to the Borrower Loans in an aggregate
principal amount not to exceed $410,000,000; and

WHEREAS, the Borrower has agreed to secure all of its Obligations by granting a
First Priority Lien on the Collateral pursuant to the Colateral Documents.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1 Definitions. The following terms used herein, including in the preamble,
recitals and exhibits hereto, shall have the following meanings:

“Acquisition Percentage” has the meaning as otherwise agreed among the parties
hereto.

“Administrative Agent” has the meaning specified in the preamble hereto.

“Adverse Proceeding” means, with respect to any Person, any action, suit,
proceeding, hearing (whether administrative, judicial or otherwise),
governmental investigation or arbitration (whether or not purportedly on behalf
of such Person) at law or in equity, or before or by any Governmental Authority,
domestic or foreign, whether pending or, to the knowledge of such Person,
threatened against such Person or any property or assets of such Person.

“Affected Lender” has the meaning specified in Section 2.12(a).

“Affected Loans” has the meaning specified in Section 2.12(a).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, that
Person.

“Agent” means each of the Administrative Agent and the Calculation Agent.



--------------------------------------------------------------------------------

“Aggregate Amounts Due” has the meaning specified in Section 2.11.

“Agreement” has the meaning specified in the preamble.

“Applicable Lender” means (i) any Lender that has, or purports to have, control
(other than control by virtue of another Lender acting as its agent for
perfection) over any portion of the Collateral pursuant to a Collateral Account
Control Agreement, and, (ii) in the case of Goldman Sachs Lending Partners LLC,
for so long as Goldman Sachs Lending Partners LLC is a Lender, each of Goldman
Sachs Lending Partners LLC and Goldman, Sachs & Co., as its agent, to the extent
that Goldman, Sachs & Co. has, or purports to have, control over any portion of
the Collateral pursuant to a Collateral Account Control Agreement (other than
control by virtue of another Lender acting as its agent for perfection);
provided that, for avoidance of doubt, where the context may otherwise require
with respect to Goldman, Sachs & Co. and Goldman Sachs Lending Partners LLC,
(A) references in this Agreement or any other Credit Document to an Applicable
Lender’s “Pro Rata Share” or to the “Obligations” owing to an “Applicable
Lender”, shall constitute a reference to the Pro Rata Share of, and the
Obligations owing to, Goldman Sachs Lending Partners LLC and (B) references to
the rights and remedies of (or the exercise thereof by) an “Applicable Lender”
with respect to the Liens granted on any Collateral to Goldman, Sachs & Co.
shall constitute a reference to Goldman, Sachs & Co.

“Applicable Margin” means the percentage, per annum, identified as the
“Applicable Margin” for the Loans, as set forth as otherwise agreed among the
parties hereto.

“Applicable Prepayment Premium” has the meaning as otherwise agreed among the
parties hereto.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that the Borrower provides to the
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein that is distributed to the Agents or to the Lenders by
means of electronic communications pursuant to Section 9.1(b).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by Administrative Agent, which Assignment and Assumption
Agreement shall include the Purchaser Representations.

“Assignment Effective Date” has the meaning specified in Section 9.6(b).

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), managing
director, chief financial officer or treasurer of (a) a corporation, (b) a
limited partnership, (c) the general partner of a limited partnership or (d) a
limited liability company or the managing member thereof; provided that the
secretary or assistant secretary of such Person shall have delivered an
incumbency certificate to Administrative Agent as to the authority of such
Authorized Officer.

 

2



--------------------------------------------------------------------------------

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
Prime Rate in effect on such day and (ii) the Federal Funds Effective Rate in
effect on such day plus  1⁄2 of 1%. Any change in the Base Rate due to a change
in the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively. If the Base Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Base Rate Margin” has the meaning as otherwise agreed to by the parties hereto.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Borrower” has the meaning specified in the preamble hereto.

“Borrower Change of Control” means the Parent ceasing to beneficially own and
control directly or indirectly 100% on a fully diluted basis of the voting and
economic Equity Interests of the Borrower.

“Business Day” means (i) any day excluding Saturday, Sunday and any day that is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with LIBOR or any Eurodollar
Rate Loans, the term “Business Day” shall mean any day that is a Business Day
described in clause (i) and that is also a day for trading by and between banks
in Dollar deposits in the London interbank market.

“Calculation Agent” has the meaning specified in the preamble hereto. All
calculations and determinations hereunder or in connection with the transactions
contemplated hereby or as otherwise provided herein shall be made by Calculation
Agent in good faith and in a commercially reasonable manner.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Cash Dividend Collateral” has the meaning specified in Section 2.9(c)(iii).

 

3



--------------------------------------------------------------------------------

“Cash Equivalents” means negotiable, registered debt obligations issued by the
United States Treasury Department, but excluding principal-only Treasury strips,
having a remaining maturity of less than 12 months.

“Class A Shares” means the class A common stock, par value $0.01 per share, of
the Issuer.

“Class B Shares” means the class B common stock, par value $0.01 per share, of
the Issuer.

“Class B Units” means the class B units of Units Issuer.

“Closing Date” means the date on which all of the conditions precedent in
Section 3.1 are satisfied or waived in accordance with Section 9.5 of this
Agreement, which date is January 29, 2015.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means, collectively, all of the property (including the Pledged
Shares, Pledged Units and Pledged IDRs) in which Liens are purported to be
granted pursuant to the Collateral Documents as security for the Obligations.

“Collateral Account Control Agreement” means each Collateral Account Control
Agreement in substantially the form of Exhibit H, by and among the Borrower, the
Applicable Lender party thereto and Deutsche Bank Trust Company Americas.

“Collateral Agent” has the meaning specified in the Security Agreement.

“Collateral Documents” means the Issuer Acknowledgment, the Security Agreement,
each Collateral Account Control Agreement and all other instruments, documents
and agreements delivered by the Borrower pursuant to this Agreement or any of
the other Credit Documents in order to grant to each Applicable Lender a Lien on
any property of Borrower as security for the Obligations.

“Commitment” means the commitment of a Lender to make or otherwise fund a Loan
and “Loan Commitments” means such commitments of all Lenders in the aggregate.
The amount of each Lender’s Commitment, if any, is set forth in Appendix A or in
the applicable Assignment Agreement, subject to any adjustment or reduction
pursuant to the terms and conditions hereof. The aggregate amount of the Loan
Commitments is $400,000,000. Notwithstanding anything to the contrary herein, on
the Closing Date no Lender’s Commitment will exceed an amount equal to the
product of (i) the Margin Initial Level and (ii) the Eligible Equity Market
Value as of the Closing Date (with such Eligible Equity Market Value determined
(x) by reference to the number of Eligible Class B Shares and Eligible Class B
Units held in the Eligible Collateral Brokerage Account of such Lender (in its
capacity as an Applicable Lender), subject to a valid and perfected First
Priority Lien created under the Collateral Documents of such Applicable Lender
and (y) based on the Common Stock Price for the Scheduled Trading Day
immediately preceding the Closing Date).

 

4



--------------------------------------------------------------------------------

“Common Stock Price” means, on any date, the closing sale price per Class A
Share reported by the Exchange as the official closing price on that date (or,
if such date is not a Scheduled Trading Day, then on the immediately preceding
Scheduled Trading Day); provided that, if on the relevant Scheduled Trading Day
no closing sale price is reported, the Class A Shares are not listed for trading
on a U.S. national or regional securities exchange or a Market Disruption Event
has occurred or continued, in each case, the “Common Stock Price” for the
Class A Shares will be as determined by the Calculation Agent in its
commercially reasonable discretion (taking into account, among other factors the
Calculation Agent deems relevant, the Common Stock Price for the most recent
Scheduled Trading Day for which the Class A Shares were so listed for trading
and for which no Market Disruption Event had occurred or was continuing and the
number of days that have elapsed since such Scheduled Trading Day). The “Common
Stock Price” prior to 4:00 pm New York City time on any date of determination
that is a Scheduled Trading Day in New York City or at any time on any date of
determination that is not a Scheduled Trading Day in New York City will be the
“Common Stock Price” determined on the immediately preceding Scheduled Trading
Day in New York City.

“Competitor” means a Person who, at the time of such Person’s designation as a
competitor, is operating and actively involved in management of $500 million or
more renewable energy assets or $100 million or more renewable energy revenues
per annum, based on its most recent publicly available audited financial
statements.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Control” means, unless otherwise expressly specified, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of a Person, whether through the ability to exercise voting power,
by contract or otherwise. “Controlling” and “Controlled” have meanings
correlative thereto.

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, the Parent Guaranty and all other documents, instruments or
agreements executed and delivered by Borrower for the benefit of any Agent or
any Lender in connection herewith on or after the date hereof.

“DBTCA Agreement” means the Proposal for Corporate Trust Services, dated
January 20, 2015 from Deutsche Bank Trust Company Americas and accepted and
agreed to by the Borrower on January 29, 2015.

“Debt Purchase Transaction” means, in relation to a person, a transaction where
such person:

(i) purchases by way of assignment or transfer any Commitment or Loan;

(ii) enters into any sub-participation in respect of any Commitment or Loan; or

(iii) enters into any other agreement or arrangement having an economic effect
substantially similar to a sub-participation in respect of any Commitment or
Loan.

 

5



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“D. E. Shaw Notes” means the 3.75% Guaranteed Exchangeable Senior Secured Notes
due 2020 issued by Seller Note, LLC pursuant to that certain Indenture, dated as
of January 29, 2015, by and among Seller Note LLC, a Delaware limited liability
company, as issuer, Parent, as guarantor, and Wilmington Trust, National
Association, as trustee, exchange agent, register, paying agent and collateral
agent.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that has, or
has a direct or indirect parent company that has, (a) become the subject of a
proceeding under any Debtor Relief Law, or (b) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) upon delivery of written notice of such
determination to the Borrower, the Calculation Agent and each Lender.

“Deutsche Bank” means Deutsche Bank AG, London Branch.

“Disqualified Lender” means (a) any Persons identified by Borrower by name as
otherwise agreed among the parties hereto on or prior to the Closing Date and
(b) following the Closing Date, any Competitor or any Affiliate of Competitor in
each case identified by Borrower by name in a notice delivered to the
Administrative Agent and each Lender requesting that such named Competitor or
named Affiliate be included herein as a “Disqualified Lender” which has been
consented to by the Administrative Agent and each Lender in writing (such
consent not to be unreasonably withheld or delayed); provided, that the
Administrative Agent and a Lender shall be deemed to have provided such consent
unless it shall object thereto by written notice to the Borrower within five
Business Days after having received the request therefor; provided that any
identification of a Competitor or an Affiliate of a Competitor after the Closing
Date shall not apply retroactively to disqualify any parties that have
previously acquired an assignment or a participation in any Loan; provided,
further that the Administrative Agent shall have no responsibility for
monitoring compliance with any provisions of this Agreement with respect to

 

6



--------------------------------------------------------------------------------

Disqualified Lenders. Notwithstanding the foregoing, in no event shall any debt
fund, investment vehicle, regulated banking entity, a regulated broker-dealer or
non-regulated lending entity that is primarily engaged in making, purchasing,
holding or otherwise investing in commercial loans or bonds, financing of
securities and/or similar extensions of credit in the ordinary course of
business be a Disqualified Lender (unless identified under clause (a) above).

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“DTC” means the Depository Trust Company or any successor entity thereto.

“Eligible Assignee” means any Person (other than a natural Person) approved by
the Administrative Agent that makes the Purchaser Representations; provided,
that such approval shall not be unreasonably withheld; provided, further, that,
none of (i) the Borrower or any Affiliate thereof, (ii) the Issuer or any
Affiliate thereof, (iii) the Units Issuer or any Affiliate thereof, (iv) any
Defaulting Lender or (v) any Disqualified Lender, in each case, shall be an
Eligible Assignee.

“Eligible Class A Shares” means the number of Class A Shares that the
Calculation Agent determines it would receive within the time period required
pursuant to Article I of the Issuer Acknowledgment upon exchange of the Eligible
Class B Shares and the Eligible Class B Units, which Class A Shares, immediately
after giving effect to such exchange, would be (i) held in or credited to an
Eligible Collateral Brokerage Account subject to a valid and perfected First
Priority Lien created under the Collateral Documents of an Applicable Lender and
(ii) subject to no Transfer Restrictions (other than the Existing Class A Share
Restrictions and Permitted Transfer Restrictions).

“Eligible Class B Shares” means Pledged Shares (i) held in or credited to an
Eligible Collateral Brokerage Account over which an Applicable Lender has a
valid and perfected First Priority Lien created under the Collateral Documents,
and (ii) that are not subject to Transfer Restrictions (other than the Existing
Class B Share Restrictions and Permitted Transfer Restrictions).

“Eligible Class B Units” means Pledged Units (i) held in or credited to an
Eligible Collateral Brokerage Account over which an Applicable Lender has a
valid and perfected First Priority Lien created under the Collateral Documents,
and (ii) that are not subject to Transfer Restrictions (other than the Existing
Class B Unit Restrictions and Permitted Transfer Restrictions).

“Eligible Collateral Brokerage Account” shall have the meaning assigned to it in
the Security Agreement.

“Eligible Equity Market Value” means, on any date, the amount equal to the
product of (i) the Eligible Class A Shares on such date and (ii) the Common
Stock Price on such date.

“Eligible IDRs” means Pledged IDRs (i) held in or credited to an Eligible
Collateral Brokerage Account over which an Applicable Lender has a valid and
perfected First Priority Lien created under the Collateral Documents, and
(ii) that are not subject to Transfer Restrictions (other than the Existing IDR
Restrictions and Permitted Transfer Restrictions).

 

7



--------------------------------------------------------------------------------

“Eligible Non-Share Collateral” means, to the extent held in the Eligible
Collateral Brokerage Accounts subject to a valid and perfected First Priority
Lien in favor of an Applicable Lender, and not subject to any Transfer
Restrictions (other than Permitted Transfer Restrictions), any securities
acceptable to all of the Lenders (in each Lender’s sole discretion; it being
understood, without limitation, that any Lender may require the Borrower and/or
Parent to provide various representations, warranties and/or covenants and/or
other amendments or modifications to the terms of the Credit Documents in
connection with the determination whether any such securities are acceptable to
such Lender) (in each case, other than Class A Shares, Class B Shares, Class B
Units, IDRs and any other securities or property then constituting Eligible
Class B Shares, Eligible Class B Units or Eligible IDRs).

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to LIBOR.

“Event of Default” means each of the conditions or events set forth in Section
7.1.

“Exchange” means The NASDAQ Global Select Market or any successor securities
exchange or market on which the Class A Shares may be listed, subject to the
proviso to “Issuer Delisting” below.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Exchange Restrictions” means, with respect to any Class B Shares and/or Class B
Units (including, in each case, security entitlements in respect thereof) any
condition to or restriction on the ability of the holder thereof to transfer
such securities to Issuer and/or Units Issuer, as applicable, and obtain a
number of Class A Shares corresponding to the “Exchange Rate” (as defined in the
Exchange Agreement) in exchange therefor, whether set forth in Issuer’s or Units
Issuer’s Organizational Documents, any contract of Issuer and/or Units Issuer
and/or Parent or its Affiliates, the terms of such securities or in any other
document related thereto, including (i) any requirement that any transfer or
exchange be subject to any volume limitations, limitations to address tax
matters, or be consented to or approved by any person, including

 

8



--------------------------------------------------------------------------------

Transfer Agent, Issuer or Units Issuer or any other person, (ii) any limitations
on the type or status, financial or otherwise, of any purchaser, pledgee,
assignee or transferee of such Class B Shares or Class B Units, (iii) any
requirement of the delivery of any certificate, consent, agreement, opinion of
counsel, notice or any other document of any person to Issuer or Units Issuer,
any other obligor on or Transfer Agent or any registrar or transfer agent for,
such Class B Shares or Class B Units, prior to the receipt of Class A Shares
corresponding to the “Exchange Rate” (as defined in the Exchange Agreement) in
exchange therefor, (iv) any registration or qualification requirement or
prospectus delivery requirement for such Class B Shares or Class B Units
pursuant to any federal, state or foreign securities law (including any such
requirement arising under the Securities Act of 1933) and (v) any legend or
other notification appearing on any certificate or book-entry notation
representing such Class B Shares or Class B Units to the effect that any such
condition or restriction exists.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.16) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.14, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.14(f) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Existing Class A Share Restrictions” means, with respect to the Class A Shares
issuable upon exchange of the Eligible Class B Shares and the Eligible Class B
Units, any legal restrictions under the federal securities laws of the United
States arising solely as a result of (i) being deemed “restricted securities”
(within the meaning of Rule 144(a)(3)(i) under the Securities Act) due to being
received on the date such exchange is consummated in a transaction exempt from
the registration requirements of the Securities Act pursuant to Section 4(2)
thereof or (ii) Borrower’s status as an “affiliate” (within the meaning of Rule
144 under the Securities Act) of Issuer.

“Existing Class B Share Restrictions” means, with respect to the Class B Shares
or any dividends or distributions thereon pledged as Collateral, (i) to the
extent set forth in clause (x) of the second sentence of the definition of
“Transfer Restrictions”, the Existing Class A Share Restrictions and (ii) the
procedures to deliver Eligible Class B Shares and Eligible Class B Units to the
Units Issuer in exchange for Eligible Class A Shares set forth in Sections 1.01
and 1.02 of the Issuer Acknowledgment.

 

9



--------------------------------------------------------------------------------

“Existing Class B Unit Restrictions” means, with respect to the Class B Units or
any dividends or distributions thereon pledged as Collateral, (i) to the extent
set forth in clause (x) of the second sentence of the definition of “Transfer
Restrictions”, the Existing Class A Share Restrictions and (ii) the procedures
to deliver Eligible Class B Shares and Eligible Class B Units to the Units
Issuer in exchange for Eligible Class A Shares set forth in Sections 1.01 and
1.02 of the Issuer Acknowledgment.

“Existing IDR Restrictions” means, with respect to the IDRs or any dividends or
distributions thereon pledged as Collateral, (i) any legal restrictions under
the federal securities laws of the United States arising solely as a result of
(x) being deemed “restricted securities” (within the meaning of Rule
144(a)(3)(i) under the Securities Act) due to being purchased on July 23, 2014
in a transaction exempt from the registration requirements of the Securities Act
pursuant to Section 4(2) thereof or due to being dividends or distributions on
such securities or dividends or distributions thereon or (y) Borrower’s status
as an “affiliate” (within the meaning of Rule 144 under the Securities Act) of
Units Issuer and (ii) the restrictions on transfer of the IDRs set forth in
Sections 7.3 and 3.9 of the Units Issuer LLC Agreement as in effect on the date
of this Agreement (as such restrictions may terminate upon the occurrence of
certain events or conditions specified therein).

“Extraordinary Dividend” means any dividend or distribution of cash, securities
or other property or assets to holders of Class A Shares that is not an Ordinary
Cash Dividend.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, (i) if such day is not a Business Day, the
Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate charged to Administrative Agent on such day on such
transactions as determined by Administrative Agent. If the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

“Filing Subsidiary” has the meaning specified in Section 4.9.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject and, in the case of any “financial assets”,
deposit accounts, securities accounts, or securities, that such Lien is
perfected by “control” within the meaning of the NY UCC.

 

10



--------------------------------------------------------------------------------

“Floating Rate” means, with respect to any Interest Period, a per annum rate
equal to the 3-month LIBOR plus the Applicable Margin; provided that if LIBOR
cannot be determined for such Interest Period for whatever reason, Floating Rate
means, with respect to each day in such Interest Period, a rate per annum equal
to the Base Rate plus the Base Rate Margin.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means, subject to the provisions set forth in Section 1.3, United States
generally accepted accounting principles in effect as of the date of
determination thereof.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender that are presently in effect or, to the extent
allowed by law, under such applicable laws that may hereafter be in effect and
that allow a higher maximum nonusurious interest rate than applicable laws now
allow.

“IDRs” means the non-voting membership interests in Units Issuer each defined as
an “IDR” in Units Issuer’s Organizational Documents.

“Increased-Cost Lenders” has the meaning specified in Section 2.16.

“Indebtedness” means, as applied to any Person, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services, including any earn-out obligations (excluding any such
obligations incurred under ERISA), which purchase price is (a) due more than six
months from the date of incurrence of the obligation in respect thereof or
(b) evidenced by a note or similar written instrument; (v) all Indebtedness
secured by any Lien on any property or asset owned or held by that Person
regardless of whether the Indebtedness secured thereby shall have been assumed
by that Person or is nonrecourse to the credit of that Person; (vi) the face
amount of any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable

 

11



--------------------------------------------------------------------------------

for reimbursement of drawings; (vii) the direct or indirect guaranty,
endorsement (otherwise than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another; (viii) any obligation of such Person the
primary purpose or intent of which is to provide assurance to an obligee that
the obligation of the obligor thereof will be paid or discharged, or any
agreement relating thereto will be complied with, or the holders thereof will be
protected (in whole or in part) against loss in respect thereof; (ix) any
liability of such Person for an obligation of another through any agreement
(contingent or otherwise) (a) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (b) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (a) or (b) of this
clause (ix), the primary purpose or intent thereof is as described in clause
(viii) above; and (x) all obligations of such Person in respect of any exchange
traded or over the counter derivative transaction, including any Swap Contract,
in each case, whether entered into for hedging or speculative purposes or
otherwise.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims, actions, judgments, suits, costs, expenses and disbursements of any kind
or nature whatsoever (including the fees and disbursements of counsel for
Indemnitees in connection with any investigative, administrative or judicial
proceeding or hearing commenced or threatened by the Borrower, any Affiliate
thereof, or any other Person, whether or not any such Indemnitee shall be
designated as a party or a potential party thereto, and any fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct, indirect
or consequential and whether based on any federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations), on common law or equitable cause or on contract
or otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee, in any manner relating to or arising out of (i) this Agreement or
the other Credit Documents or the transactions contemplated hereby or thereby
(which transactions, for the avoidance of doubt, shall include any hedging
activities by any Indemnitee and any transactions effected in the Pledged
Shares, Pledged Units and/or Class A Shares issuable upon exchange thereof,
and/or Pledged IDRs, pursuant to a Lender and/or Agent exercising its rights
with respect thereto under the Collateral Documents, and shall include the
Lenders’ agreement to make Loans or the use or intended use of the proceeds
thereof, any amendments, waivers, or consents with respect to any provision of
the Agreement or the other Credit Documents, or any enforcement of any of the
Credit Documents (including any sale of, collection from, or other realization
upon any of the Collateral)) or (ii) any fee or engagement letter entered into
by any Agent or any Lender or any of their respective Affiliates, on the one
hand, and the Borrower or the Parent, on the other hand, with respect to the
financing contemplated by this Agreement.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or Parent under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 9.3.

 

12



--------------------------------------------------------------------------------

“Independent Director” means a natural person who, for the five year period
prior to his or her appointment as Independent Director has not been, and during
the continuation of his or her service as Independent Director is not: (a) a
shareholder of, or a direct or indirect legal or beneficial owner in, the
Borrower or any of its Affiliates, including any de minimis Equity Interests;
(b) an employee, director (other than with respect to his service as an
Independent Director or, with the consent of the Administrative Agent, any
independent director of any Affiliate of the Borrower (other than Seller Note,
LLC, a Delaware limited liability company), stockholder, member, manager,
partner or officer of the Borrower or any of its Affiliates; (c) a customer,
contractor, creditor (other than with respect to his service as an Independent
Director and any fee to be received therefor) or supplier of the Borrower or any
of its Affiliates; or (d) any member of the immediate family of a Person
described in clause (a), (b) or (c).

“Independent Director Engagement Letter” means the Independent Director
Engagement Letter, dated as of January 27, 2015, by and among the Parent (or a
Subsidiary thereof), the Borrower and Co Issuer Corporate Staffing, LLC.

“Initial Lender” means each of Deutsche Bank, Barclays Bank plc, Goldman Sachs
Lending Partners LLC, Morgan Stanley Bank, N.A. and MIHI LLC.

“Interest Payment Date” means the last day of each March, June, September and
December and the Loan Maturity Date.

“Interest Period” means, with respect to any Loan, (i) initially, the period
commencing on the date of borrowing of such Loan and ending on the next
following Interest Payment Date; and (ii) thereafter, the period commencing on
the day on which the immediately preceding Interest Period expires and ending on
the next following Interest Payment Date.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Investment” means (i) any direct or indirect purchase or other acquisition by
the Borrower of, or of a beneficial interest in, any of the Securities of any
other Person and (ii) any direct or indirect loan, advance or capital
contributions by the Borrower to any other Person, including all indebtedness
and accounts receivable from that other Person.

“Investment Company Act” means the Investment Company Act of 1940, as amended,
and the rules and regulations promulgated thereunder.

“IRS” means the United States Internal Revenue Service.

“Issuer” means TerraForm Power, Inc., a Delaware corporation.

“Issuer Acknowledgment” means an agreement substantially in the form of Exhibit
K hereto, pursuant to which, among other provisions, the Issuer, Units Issuer,
Borrower and Parent provide certain acknowledgments to, and make certain
agreements for the benefit of, the Lenders in respect of the Credit Documents
and the transactions contemplated thereunder.

 

13



--------------------------------------------------------------------------------

“Issuer ADTV” means, in respect of any date of determination, the average daily
consolidated trading volume of the Class A Shares measured over a 30 consecutive
Scheduled Trading Day period ending on the immediately preceding Scheduled
Trading Day (excluding elements of such average daily trading volume that may be
attributed to any block trade that occurs on any such Scheduled Trading Day and
any after-hours trading or any other trading outside the regular trading session
on any such Scheduled Trading Day), as determined by the Calculation Agent
taking into account the applicable Bloomberg page for the Class A Shares (or its
equivalent successor if such page is not available).

“Issuer ADTV Event” has the meaning as otherwise agreed among the parties
hereto.

“Issuer Change of Control” means an event or series of events by which:

(i) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), other than Parent or any of its Subsidiaries, becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, through a purchase, merger or other acquisition
transaction or series of transactions, of a number of Class A Shares greater
than the product of the Issuer Change of Control Percentage multiplied by the
then-outstanding Class A Shares, other than an acquisition of such Class A
Shares by the Issuer or any of its Subsidiaries;

(ii) [Reserved];

(iii) (a) the Units Issuer enters into any transaction of merger or
consolidation, or liquidates, wind-ups or dissolves itself (or suffers any
liquidation or dissolution) or conveys, sells, leases or exchanges, transfers or
otherwise disposes of, in one transaction or a series of transactions, all or
substantially all of its assets, (b) the Units Issuer issues any voting
securities to any entity other than the Issuer, (c) the Issuer conveys, sells,
leases or exchanges, transfers or otherwise disposes of, in one transaction or a
series of transactions, all or any part of its interests in the Units Issuer or
(d) the Issuer ceases to be the sole managing member (howsoever defined) of the
Units Issuer (except in each of clauses (a) through (d), in a transaction with a
wholly-owned Subsidiary of the Issuer where (1) Units Issuer remains a
wholly-owned Subsidiary of the Issuer, (2) in the case of a merger,
consolidation, liquidation, winding up or dissolution in which the Units Issuer
is not the surviving entity, the successor to Units Issuer in the relevant
transaction (and, if different, the issuer of the Class B Units immediately
after giving effect to such transaction), expressly assumes all of Units
Issuer’s obligations under the Issuer Acknowledgment, (3) the transaction does
not result in a reclassification or other change to the Class B Units, IDRs or
the respective terms thereof (other than, if applicable, the issuer thereof) and
(4) the relevant transaction does not result in any Transfer Restriction
applicable to the Pledged Shares, Pledged Units or Pledged IDRs or any
limitations on the type or status, financial or otherwise, of any purchaser,
pledgee, assignee or transferee of the Pledged Shares, Pledged Units or Pledged
IDRs, in each case of this clause (4), other than the Existing Class B Share
Restrictions, Existing Class B Unit Restrictions and the Existing IDR
Restrictions, as applicable and Permitted Transfer Restrictions); or

 

14



--------------------------------------------------------------------------------

(iv) Parent (together with any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act) subject to aggregation of
securities of Issuer with Parent) ceases to be the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of either (x) voting securities of Issuer entitled to vote generally
in elections of directors entitling Parent to exercise the Parent Change of
Control Percentage or more of the total voting power of all such voting
securities or (y) non-voting securities of Issuer or Units Issuer representing
the Issuer Change of Control Percentage or more of the total economic interests
of all then-outstanding non-voting securities of Issuer or Units Issuer.

“Issuer Change of Control Percentage” has the meaning as otherwise agreed among
the parties hereto.

“Issuer Default” means that (i) (x) the Issuer, Units Issuer or any of Issuer’s
other Subsidiaries fails to make any payment (whether of principal or interest
and regardless of amount) in respect of any Indebtedness of such party in a
principal amount in excess of the Issuer Default Threshold, when and as the same
shall become due and payable, and (y) any event or condition occurs that results
in any Indebtedness of the Issuer, Units Issuer or any of Issuer’s other
Subsidiaries in a principal amount in excess of the Issuer Default Threshold
becoming due prior to its scheduled maturity, or requiring the prepayment,
repurchase, redemption or defeasance thereof prior to its scheduled maturity;
provided that this clause (i) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness; or (ii) there occurs under any Swap Contract
to which the Issuer, Units Issuer or any of Issuer’s other Subsidiaries is a
party an early termination date (howsoever defined in such Swap Contract)
resulting from any event of default (howsoever defined in such Swap Contract)
under such Swap Contract as to which the Issuer, Units Issuer or any of Issuer’s
other Subsidiaries is the defaulting party (howsoever defined in such Swap
Contract) or any termination event (howsoever defined in such Swap Contract)
under such Swap Contract as to which the Issuer, Units Issuer or any of Issuer’s
other Subsidiaries is an affected party (however defined in such Swap Contract)
and in either event the Swap Termination Value owed by the Issuer, Units Issuer
or any of Issuer’s other Subsidiaries as a result thereof is greater than the
Issuer Default Threshold;

“Issuer Default Threshold” has the meaning as otherwise agreed by the parties
hereto.

“Issuer Delisting” means that the Exchange announces that pursuant to the rules
of the Exchange, the Class A Shares cease (or will cease) to be listed, traded
or publicly quoted on the Exchange, for any reason (other than as a result of an
Issuer Merger Event or an Issuer Tender Offer) and are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Market or The NASDAQ Global Select Market (or any of their
respective successors); provided that, if the Class A Shares are so immediately
re-listed, re-traded or re-quoted, the New York Stock Exchange, The NASDAQ
Global Market or The NASDAQ Global Select Market (or any of their respective
successors), as applicable, shall be deemed to be the “Exchange”.

 

15



--------------------------------------------------------------------------------

“Issuer Dissolution” means that (i) the Issuer or Units Issuer is liquidated or
dissolved, or (ii) holders of Issuer’s or Units Issuer’s voting securities
approve any plan or proposal for the Issuer’s or Units Issuer’s liquidation or
dissolution.

“Issuer Extraordinary Event” means an Issuer Change of Control, Issuer Merger
Event, Issuer Tender Offer, Issuer Nationalization, Issuer Insolvency, Issuer
Insolvency Filing, Issuer Default, Issuer Delisting, Issuer ADTV Event, Issuer
Trading Suspension or Issuer Dissolution.

“Issuer Free Float” means, as of any date of determination, the number of
Class A Shares equal to (i) the total number of Class A Shares then issued and
outstanding minus (ii) the total number of Class A Shares “beneficially owned”
within the meaning of Rule 13d-3 under the Exchange Act or otherwise held by
(a) any officer or director of Issuer, (b) Parent (together with any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act)
subject to aggregation of securities of Issuer with Parent), (c) R/C US Solar
Investment Partnership, L.P. (together with any of its Affiliates and any other
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act) subject to aggregation of securities of Issuer with R/C US Solar
Investment Partnership, L.P.) or (d) any “person” or “group” (within the meaning
of Section 13(d) of the Exchange Act) that beneficially owns or otherwise holds
more than 10% of the total Class A Shares issued and outstanding, as determined
by (x) any publicly available information issued by Issuer or (y) any publicly
available filings with, or order, decree, notice or other release or publication
of, any Governmental Authority. For purposes of clause (ii), (A) with respect to
a Long Position of any person or group relating to Class A Shares, the total
number of Class A Shares underlying such Long Position shall be used (but
excluding any Class A Shares, if any, underlying such Long Position that (x) are
not issued and outstanding and (y) are not directly or indirectly hedged by a
hedge position in whole or in part comprised of shares that are issued and
outstanding), and (B) Class A Shares that are “beneficially owned” by more than
one officer, director, “person”, “group” or R/C US Solar Investment Partnership,
L.P. or its Affiliates shall be included only once in determining the total
number of shares “beneficially owned” by all officers, directors, “persons”,
“groups” R/C US Solar Investment Partnership, L.P. and its Affiliates).

“Issuer Insolvency” means that by reason of the voluntary or involuntary
liquidation, bankruptcy, insolvency, dissolution or winding-up of or any
analogous proceeding affecting the Issuer and/or the Units Issuer, (i) all the
Class A Shares are required to be transferred to a trustee, liquidator or other
similar official, (ii) all the Class B Shares are required to be transferred to
a trustee, liquidator or other similar official, (iii) all the Class B Units are
required to be transferred to a trustee, liquidator or other similar official,
or (iv) holders of Class A Shares, Class B Shares and/or Class B Units become
legally prohibited from transferring them.

“Issuer Insolvency Filing” means that (i) the Issuer and/or Units Issuer
institutes or has instituted against it by a regulator, supervisor or any
similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organization or
the jurisdiction of its head or home office, (ii) the Issuer and/or Units Issuer
consents to a proceeding seeking a judgment of insolvency or bankruptcy or any
other relief under any bankruptcy or insolvency law or other similar law
affecting creditors’ rights, or (iii) a petition is presented for the Issuer’s
and/or Units Issuer’s winding-up or liquidation by it or such

 

16



--------------------------------------------------------------------------------

regulator, supervisor or similar official or the Issuer and/or Units Issuer
consents to such a petition; provided that proceedings instituted or petitions
presented by creditors and not consented to by the Issuer or Units Issuer shall
not be deemed an Issuer Insolvency Filing.

“Issuer Merger Event” means any (i)(a) reclassification or change of any class
of the outstanding shares of Issuer that results in a transfer of or an
irrevocable commitment to transfer all of the outstanding shares of such class
to another entity or person, (b) consolidation, amalgamation, merger or binding
share exchange of the Issuer with or into another entity or person (other than a
consolidation, amalgamation, merger or binding share exchange in which Issuer is
the continuing entity and that does not result in a reclassification or change
of any class of the outstanding shares of Issuer), (c) takeover offer, tender
offer, exchange offer, solicitation, proposal or other event by any entity or
person to purchase or otherwise obtain the Tender Offer Percentage or more of
any class of the outstanding shares of Issuer that results in a transfer of or
an irrevocable commitment to transfer the Tender Offer Percentage or more of the
outstanding shares of such class (other than shares of such class owned or
controlled by such other entity or person), (d) consolidation, amalgamation,
merger or binding share exchange of Issuer, Units Issuer or any of their
respective Subsidiaries with or into another entity in which Issuer is the
continuing entity and that does not result in a reclassification or change of
any class of the outstanding shares of Issuer but results in the outstanding
shares of such class (other than shares of such class owned or controlled by
such other entity) immediately prior to such event collectively representing
less than the Merger Percentage of the outstanding shares of such class
immediately following such event, or (e) acquisition by the Issuer, Units Issuer
and/or any of their respective Subsidiaries in which the aggregate consideration
(whether in one transaction or a series of related transactions) exceeds the
Acquisition Percentage of the market capitalization of the Issuer as of the date
such acquisition is announced, as determined by the Calculation Agent, (ii)(a)
reclassification or change of any class of the outstanding shares of Units
Issuer that results in a transfer of or an irrevocable commitment to transfer
all of the outstanding shares of such class to another entity or person,
(b) consolidation, amalgamation, merger or binding share exchange of the Units
Issuer with or into another entity or person, or (c) takeover offer, tender
offer, exchange offer, solicitation, proposal or other event by any entity or
person to purchase or otherwise obtain the Tender Offer Percentage of any class
of the outstanding shares of Units Issuer that results in a transfer of or an
irrevocable commitment to transfer the Tender Offer Percentage of the
outstanding shares of such class or (iii) the bona fide public announcement,
including any public announcement as defined in Rule 165(f) of the Securities
Act, by any entity at any time, of any intention to engage in a transaction
that, if completed, would lead to any event set forth in the immediately
preceding clauses (i) or (ii); provided that, solely in the case of clause
(i)(b), a merger or similar transaction effected solely for the purpose of, and
with the sole effect of, changing Issuer’s jurisdiction of incorporation that
results in a reclassification, conversion or exchange of outstanding Class A
Shares and Class B Shares into shares of common stock with the same respective
terms of the surviving entity will not constitute an Issuer Merger Event
pursuant to such clause (i)(b) where (1) Units Issuer remains a wholly-owned
Subsidiary of the Issuer and the transaction does not result in a
reclassification or other change to the Class B Units, IDRs or any of their
respective terms, (2) the successor to Issuer in the relevant transaction
expressly assumes all of Issuer’s obligations under the Issuer Acknowledgment,
(3) the transaction does not result in a reclassification or other change to the
Class B Shares, Class A Shares or the respective terms thereof (other than the
issuer thereof) and (4) the relevant transaction does not result in any Transfer
Restriction applicable to the Pledged

 

17



--------------------------------------------------------------------------------

Shares, Pledged Units or Pledged IDRs or any limitations on the type or status,
financial or otherwise, of any purchaser, pledgee, assignee or transferee of the
Pledged Shares, Pledged Units or Pledged IDRs, in each case of this clause (4),
other than the Existing Class B Share Restrictions, Existing Class B Unit
Restrictions and the Existing IDR Restrictions, as applicable).

“Issuer Nationalization” means that (i) all or substantially all of the shares
of any class of the Issuer or units of any class of the Units Issuer or the
assets of the Issuer and/or Units Issuer are nationalized, expropriated or are
otherwise required to be transferred to any governmental agency, authority,
entity or instrumentality thereof, or (ii) the adoption, promulgation,
enactment, order, decree, announcement or such other action or statement as the
Calculation Agent deems relevant, by or with effect on any governmental agency,
authority, entity or instrumentality thereof at any time, of any event or
circumstance (whether or not subsequently amended or appealed) that, if
completed, would lead to any event set forth in the immediately preceding clause
(i).

“Issuer Tender Offer” means a takeover offer, tender offer, exchange offer,
solicitation, proposal or other event by any entity or person that results in
such entity or person purchasing, or otherwise obtaining or having the right to
obtain, by conversion or other means, greater than the Issuer Tender Offer
Percentage and less than 100% of the outstanding Class A Shares, as determined
by the Calculation Agent, based upon the making of filings with governmental or
self-regulatory agencies or such other information as the Calculation Agent
deems relevant. Notwithstanding the foregoing, if such Issuer Tender Offer is in
connection with a proposed Issuer Merger Event such that promptly following such
Issuer Tender Offer, an Issuer Merger Event will reasonably be likely to occur,
as reasonably determined by the Calculation Agent, then such Issuer Tender Offer
shall be deemed not to have occurred for purposes of the definition of
“Potential Adjustment Event”, in each case, unless the Calculation Agent later
reasonably determines that an Issuer Merger Event will not reasonably be likely
to occur promptly following such Issuer Tender Offer, in which case such Issuer
Tender Offer shall be deemed to have occurred on the Business Day following such
determination.

“Issuer Tender Offer Percentage” has the meaning as otherwise agreed by the
parties hereto.

“Issuer Trading Suspension” means that the Class A Shares have been suspended
from trading on the Exchange for a number of Scheduled Trading Days equal to the
Issuer Trading Suspension Threshold or the Class A Shares have not traded on the
Exchange for any other reason for a number of Scheduled Trading Days equal to
the Market Trading Suspension Threshold.

“Issuer Trading Suspension Threshold” has the meaning as otherwise agreed by the
parties hereto.

“Laws” means, with respect to any Person, collectively, all international,
foreign, U.S. federal, state and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or

 

18



--------------------------------------------------------------------------------

administration thereof applicable to such Person, and all applicable
administrative orders, directed duties, requests, licenses, authorizations,
requirements and permits of, and agreements with, any Governmental Authority, in
each case whether or not having the force of law.

“L/C Facility” means that certain Credit Agreement dated as of February 28, 2014
(as amended, restated, supplemented, refinanced or otherwise modified from time
to time, by and among Parent, the lenders from time to time party thereto and
Wells Fargo Bank, National Association, as administrative agent and the
financing and other credit accommodations pursuant thereto.

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto as a Lender
pursuant to an Assignment Agreement, other than any such Person that ceases to
be a party hereto pursuant to an Assignment Agreement.

“LIBOR” means, for any Interest Period, the rate per annum equal to (i) the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate) at
approximately 11:00 a.m., London time, on the applicable Interest Rate
Determination Date, for deposits in Dollars (for delivery on the first day of
such Interest Period) with a three-month term as displayed on page “US0003M
Index <GO>” of the Bloomberg screen that displays such rate (or, in the event
such rate does not appear on a Bloomberg page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its discretion) or (ii) if such
rate is not available at such time for any reason, then the “LIBOR” for such
Interest Period shall be determined by the Administrative Agent in its
discretion.

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, and any lease or license in the nature thereof) and any
option, trust or other preferential arrangement having the practical effect of
any of the foregoing and (ii) in the case of Securities, any purchase option,
call or similar right of a third party with respect to such Securities.

“Loan” means a loan made by a Lender to Borrower pursuant to Section 2.1(a).

“Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Loans of such Lender;
provided, at any time prior to the making of the Loans, the Loan Exposure of any
Lender shall be equal to such Lender’s Commitment.

“Loan Maturity Date” means the earliest of (i) the 24 month anniversary of the
Closing Date (or, if such day is not a Business Day, the immediately preceding
Business Day) and (ii) the date that all Loans shall become due and payable in
full hereunder, whether by acceleration or otherwise.

“Loan to Value Percentage” means, at any time, the amount, expressed as a
percentage, obtained by dividing (i) the amount, if any, by which (x) the Total
Outstandings at such time exceeds (y) the aggregate Value of Dollars and Cash
Equivalents held in the Eligible

 

19



--------------------------------------------------------------------------------

Collateral Brokerage Accounts at such time over which the Applicable Lenders
have a valid and perfected First Priority Lien, created under the Collateral
Documents, by (ii) the sum of (x) the Eligible Equity Market Value at such time,
and (y) the value of the Eligible Non-Share Collateral at such time (as
determined by the Calculation Agent taking into account the particular property
constituting Eligible Non-Share Collateral, the resale market for such property,
any Transfer Restrictions relating to such property (whether in the hands of the
Borrower or in the hands of any Lender exercising its rights and remedies under
the Credit Documents) and such other factors as Calculation Agent deems
relevant).

“Long Position” means, with respect to shares of any type, any option, warrant,
convertible security, stock appreciation right, swap agreement or other
security, contract right or derivative position, whether or not presently
exercisable, in respect of such shares that is (i) a “call equivalent position”
within the meaning of Rule 16a-1(b) of the Exchange Act, including any of the
foregoing that would have been a “call equivalent position” but for the
exclusion in Rule 16a-1(c)(6) of the Exchange Act, or (ii) otherwise constitutes
an economic long position in respect of such shares, provided that any
derivative with substantial optionality shall be excluded from this definition
(for the avoidance of doubt, “substantial optionality” shall mean an initial
delta hedge of 90% or less of the underlying shares).

“Margin Cash Collateral” has the meaning specified in Section 2.9(b)(i).

“Margin Initial Level” has the meaning as otherwise agreed among the parties
hereto.

“Margin Release Trigger” has the meaning as otherwise agreed among the parties
hereto.

“Margin Reset Level” has the meaning as otherwise agreed among the parties
hereto.

“Margin Trigger Level” has the meaning as otherwise agreed among the parties
hereto.

“Market Disruption Event” means if the Class A Shares are listed for trading on
the Exchange or listed on another U.S. national or regional securities exchange,
the occurrence or existence during the one hour period ending on the scheduled
close of trading on any Scheduled Trading Day of any material suspension or
limitation imposed on trading (by reason of movements in price exceeding limits
permitted by the stock exchange or otherwise) in the Class A Shares or in any
options, contracts or futures contracts relating to the Class A Shares.

“Market Trading Suspension Threshold” has the meaning as otherwise agreed among
the parties hereto.

“Market Value Trigger” has the meaning as otherwise agreed among the parties
hereto.

“Material Adverse Effect” means a material adverse effect with respect to
(i) the properties, assets or financial condition of the Borrower or Parent;
(ii) the ability of the Borrower

 

20



--------------------------------------------------------------------------------

to fully and timely perform its Obligations or of the Parent to fully and timely
perform its Obligations under the Parent Guaranty; (iii) the legality, validity,
binding effect or enforceability of any Credit Document against the Borrower or
of the Parent Guaranty against the Parent; or (iv) the rights, remedies and
benefits available to, or conferred upon, any Agent, any Lender, any Collateral
Agent or any Secured Party under any Credit Document.

“Merger Percentage” has the meaning as otherwise agreed among the parties
hereto.

“Non-cash Dividend Collateral” has the meaning specified in Section 2.9(c)(i).

“Non-public Information” means information that has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

“Note” means a promissory note in the form and substance acceptable to the
Administrative Agent.

“Notice of Assignment of Registration Rights” means that certain Notice of
Assignment of Registration Rights substantially in the form of Exhibit J hereto.

“Notice of Borrowing” means a notice substantially in the form of Exhibit A.

“NY UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“Obligations” means all obligations of the Borrower from time to time owed to
the Agents (including former Agents), the Lenders or any of them, under any
Credit Document, whether for principal, interest (including interest that, but
for the filing of a petition in bankruptcy with respect to the Borrower, would
have accrued on any Obligation, whether or not a claim is allowed against the
Borrower for such interest in the related bankruptcy proceeding), fees,
Applicable Prepayment Premium, expenses, indemnification or otherwise.

“Officer’s Certificate” means a certificate of an Authorized Officer of the
Borrower, substantially in the form of Exhibit F-2.

“Ordinary Cash Dividend” means any quarterly cash dividend or distribution to
existing holders of Class A Shares payable from cash available for distribution.
For the avoidance of doubt, only one dividend or distribution per calendar
quarter in respect of the Class A Shares may be an Ordinary Cash Dividend.

“Organizational Documents” means (i) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association, as amended, and its by-laws, as amended, (ii) with respect to any
limited partnership, its certificate or declaration of limited partnership, as
amended, and its partnership agreement, as amended, (iii) with respect to any
general partnership, its partnership agreement, as amended, and (iv) with
respect to any limited liability company, its articles of organization, as
amended, and its operating agreement, as amended. In the event any term or
condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

 

21



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or in any Credit
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.16).

“Parent” means SunEdison, Inc., a Delaware corporation.

“Parent Change of Control Percentage” has the meaning as otherwise agreed among
the parties hereto.

“Parent Default Threshold” has the meaning as otherwise agreed among the parties
hereto.

“Parent Extraordinary Event” means an Issuer Change of Control pursuant to
clause (i) of the definition thereof, Issuer Merger Event, Issuer
Nationalization, Issuer Insolvency, Issuer Insolvency Filing, Issuer Delisting
or Issuer Dissolution, in each case, determined as if (i) references to “Issuer”
and/or “Units Issuer” in the relevant definitions were replaced with a reference
to “Parent” and (ii) references to the “Class A Shares”, “Class B Shares” and/or
“Class B Units” therein were replaced with a reference to the common stock, par
value 0.01 Dollars per share, of Parent.

“Parent Guaranty” means an agreement substantially in the form of Exhibit I
hereto, pursuant to which, among other provisions, the Parent fully and
unconditionally guarantees the obligations of the Borrower hereunder.

“Participant Register” has the meaning specified in Section 9.6(g)(i).

“PATRIOT Act” has the meaning specified in Section 3(l).

“Permitted Assets” means the Eligible Class B Shares, Eligible Class B Units,
Eligible IDRs, Eligible Non-share Collateral and Cash Equivalents (and, in each
case, dividends, distributions and payments of interests with respect thereto),
cash in Dollars permitted to be pledged as Collateral hereunder or released in
accordance with this Agreement and cash and Cash Equivalents held to satisfy the
Obligations and to pay interest and fees in respect of the Loans and other
obligations and liabilities not prohibited by the Credit Documents.

 

22



--------------------------------------------------------------------------------

“Permitted Liens” means (a) Liens created under the Collateral Documents,
(b) inchoate Liens in respect of taxes (i) not yet due and payable or (ii) that
are being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted, so long as (1) adequate reserves or other appropriate
provisions, as shall be required in conformity with GAAP, shall have been made
or provided therefor, and (2) such contest proceedings operate to stay the sale
of any portion of the Collateral to satisfy such tax, (c) the security interest
of the Securities Intermediary or Transfer Agent to the extent permitted under
any Collateral Account Control Agreement and (d) to the extent constituting
Liens, Existing Class A Restrictions, Existing Class B Shares Restrictions,
Existing Class B Units Restrictions and Existing IDR Restrictions.

“Permitted Transfer Restrictions” means transfer restrictions arising from
Permitted Liens.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Pledged IDRs” means, as of the date hereof, 50% of the IDRs and, after the date
hereof, all other IDRs required to be pledged as Collateral hereunder or under
the Security Agreement and any distribution or dividend in IDRs distributed in
respect of any IDRs to the extent such distribution or dividend constitutes
Collateral under the Collateral Documents.

“Pledged Shares” means, as of the date hereof, 32,200,000 Class B Shares and,
after the date hereof, all other Class B Shares required to be pledged as
Collateral hereunder or under the Security Agreement and any distribution or
dividend in Class B Shares distributed in respect of any Pledged Shares to the
extent such distribution or dividend constitutes Collateral under the Collateral
Documents.

“Pledged Units” means, as of the date hereof, 32,200,000 Class B Units and,
after the date hereof, all other Class B Units required to be pledged as
Collateral hereunder or under the Security Agreement and any distribution or
dividend in Class B Units distributed in respect of any Pledged Units to the
extent such distribution or dividend constitutes Collateral under the Collateral
Documents.

“Potential Adjustment Event” means any of the following occurring after the
Closing Date:

(i) a subdivision, consolidation or reclassification of Class A Shares, Class B
Shares, Class B Units and/or IDRs (unless resulting in an Issuer Merger Event),
or a free distribution or dividend of any Class A Shares, Class B Shares, Class
B Units and/or IDRs to existing holders by way of bonus, capitalization or
similar issue;

(ii) (A) a distribution, issue or dividend to existing holders of Class A
Shares, Class B Shares, Class B Units and/or IDRs of (w) Class A Shares, Class B
Shares, Class B Units and/or IDRs, or (x) other share capital or securities
granting the right to payment of dividends

 

23



--------------------------------------------------------------------------------

and/or the proceeds of liquidation of the Issuer or Units Issuer equally or
proportionately with such payments to holders of Class A Shares, Class B Shares,
Class B Units and/or IDRs, as applicable, or (y) share capital or other
securities of another issuer acquired or owned (directly or indirectly) by the
Issuer or Units Issuer, as applicable, as a result of a spin-off or other
similar transaction, or (z) any other type of securities, rights or warrants or
other assets, in any case for payment (cash or other consideration) at less than
the prevailing market price as determined by the Calculation Agent; or (B) any
exchange offer by Issuer or Units Issuer for Class A Shares, Class B Shares,
Class B Units and/or IDRs in which the consideration to be delivered to
exchanging holders of such securities is capital stock or other securities of
another issuer owned (directly or indirectly) by Issuer or Units Issuer;

(iii) an Extraordinary Dividend or any cash dividend or distribution with
respect to the Class B Shares, the Class B Units and/or the IDRs;

(iv) a call by the Issuer in respect of Class A Shares and/or Class B Units or a
call by the Units Issuer in respect of Class B Units or IDRs, in each case, that
are not fully paid;

(v) a repurchase by the Issuer, Units Issuer or any of their respective
Subsidiaries of Class A Shares, Class B Shares, Class B Units and/or IDRs
whether out of profits or capital and whether the consideration for such
repurchase is cash, securities or otherwise; provided that, the repurchase of
Class A Shares by Issuer for cash in any calendar quarter shall not constitute a
Potential Adjustment Event pursuant to this clause (v) to the extent that, as
determined by the Calculation Agent in its discretion, such repurchase is
effected through a nationally recognized financial institution on arms’-length
terms in open market transactions that comply with Rule 10b-18 under the
Exchange Act at then-prevailing prices in an amount that does not exceed 5% of
the number of Class A Shares outstanding on the first day of such calendar
quarter;

(vi) in respect of the Issuer or Units Issuer, an event that results in any
shareholder rights being distributed or becoming separated from Class A Shares,
Class B Shares, Class B Units and/or IDRs or other shares of the capital stock
of Issuer or Units Issuer pursuant to a shareholder rights plan or arrangement
directed against hostile takeovers that provides upon the occurrence of certain
events for a distribution of preferred stock, warrants, debt instruments or
stock rights at a price below their market value, as determined by the
Calculation Agent, provided that any adjustment effected as a result of such an
event shall be readjusted upon any redemption of such rights;

(vii) (A) the occurrence of any amendment, modification, supplement or other
change to any of Units Issuer’s Amended and Restated Limited Liability Company
Agreement dated as of July 23, 2014 (the “Units Issuer LLC Agreement”), the
Exchange Agreement dated as of July 23, 2014 by and among Issuer, Units Issuer
and Parent (the “Exchange Agreement”);

(B) the occurrence of any amendment, modification, supplement or other change to
the Organizational Documents of Issuer or Units Issuer that requires the
approval of any holders of such issuer’s securities under the respective
Organizational Documents (which, for the avoidance of doubt, shall not include
any amendment, modification, supplement or other change to such Organizational
Documents that corrects the definition

 

24



--------------------------------------------------------------------------------

of “CAFD Forbearance Threshold” from “$34,840,000” to “$38,840,000” to reflect
the correct number disclosed in the Form S-1 for the initial public offering of
the Issuer and corrects the related calculation in Section 4.1(c)(ii)(B) to read
“the Completed CAFD Contribution Amount as of the first day of the relevant
quarter, divided by the CAFD Forbearance Threshold”); or

(C) the occurrence of any other event;

in each case of this clause (vii), that may have a material adverse effect on
the theoretical value of the Pledged Shares or Pledged Units, or any Class A
Shares issuable upon exchange thereof, or Pledged IDRs, as determined by the
Calculation Agent taking into account the particular security, any distributions
(or lack or, or change to, any distributions) thereon, the resale market for
such security, any Transfer Restrictions relating to such security (whether in
the hands of the Borrower or in the hands of any Applicable Lender exercising
its rights and remedies under the Credit Documents), any limitations on the type
or status, financial or otherwise, of any purchaser, pledgee, assignee or
transferee of such securities and such other factors as Calculation Agent deems
relevant;

(viii) (A) there occurs any event or condition of the type described in
Section 2.2 of the Exchange Agreement, as determined by the Calculation Agent,
and/or (B) for any reason the “Exchange Rate” (as defined in the Exchange
Agreement) is a ratio other than one Class A Share per pair of a Class B Share
and Class B Unit;

(ix) the imposition of (A) any withholding tax on proceeds of a prospective sale
of Collateral, or any Class A Shares issuable upon exchange thereof, or (B) any
Transfer Restriction (other than Existing Class A Share Restrictions, Existing
Class B Share Restrictions, Existing Class B Unit Restrictions and Existing IDR
Restrictions and Permitted Transfer Restrictions) on the Collateral or, in each
case, the announcement by any Person of any transaction or event or series of
transactions or events that could reasonably be expected to result in such an
imposition, as determined by the Calculation Agent;

(x) Borrower or any of its Affiliates enters into any Stock-Based Financing
Transaction that contains (or there occurs any amendment, adjustment or other
modification to the terms of any Stock-Based Financing Transaction following
which such Stock-Based Financing Transaction contains), any term that is more
favorable in any material respect to the dealer, lender or other counterparty
party to such Stock-Based Financing Transaction than the analogous term
contained herein, or for which there is no analogous term contained herein (any
such event, an “MFN Transaction Event”); or

(xi) the occurrence of any reset of the “Target Distributions” (as defined in
the Units Issuer LLC Agreement) with respect to, or any other amendment,
adjustment or other change of the terms of (including the amount of any
distribution with respect to), any Pledged IDRs.

“Prepayment Amount” has the meaning specified in Section 2.9(a).

 

25



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 75% of the nation’s thirty
(30) largest banks), as in effect from time to time. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent or any other Lender
may make commercial loans or other loans at rates of interest at, above or below
the Prime Rate.

“Principal Office” means, for Administrative Agent, its “Principal Office” as
set forth in Appendix B, or such other office or office of a third party or
sub-agent, as appropriate, as the Administrative Agent may from time to time
designate in writing to the Borrower and each Lender.

“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (a) the Loan Exposure of that Lender by (b) the aggregate Loan Exposure
of all Lenders.

“Purchaser Representations” means the following representations, warranties and
agreements made by an assignee or participant, as applicable: (i) a
representation and warranty (x) that such assignee or participant is a QIB, a QP
and an “accredited investor” as defined in Section 2(a)(15)(ii) of the
Securities Act and is entering into such assignment or participation as
principal and not for the benefit of any third party and (y) that such assignee
or participant either (1) reasonably believes it is not a “Disqualified Person”
(as defined in the Issuer Acknowledgment) or (2) understands that it will not be
permitted pursuant to the Units Issuer LLC Agreement to exercise remedies under
the Collateral Documents to transfer Pledged Units (other than pursuant to
Article I of the Issuer Acknowledgment) or Pledged IDRs, except in compliance
with the Units Issuer LLC Agreement, (ii) a representation that such assignee or
participant is not the Borrower, the Parent, the Issuer or the Units Issuer or
an Affiliate of the Borrower, the Parent, the Issuer or the Units Issuer,
(iii) an acknowledgment that such assignee or participant fully understands any
restrictions on transfers, sales and other dispositions in the Credit Documents
or relating to any Collateral consisting of the Pledged Shares and/or Pledged
Units, and any Class A Shares issuable upon exchange thereof, and/or any Pledged
IDRs, (iv) an acknowledgment that such assignee or participant is able to bear
the economic risk of its investment in the assignment or participation and is
currently able to afford a complete loss of such investment, (v) a covenant that
such assignee or participant will only assign its Loan or sell participations
therein or assign any participations therein pursuant to documentation including
such Purchaser Representations, (vi) an acknowledgement by such assignee or
participant that the Pledged Shares and Pledged Units, and any Class A Shares
issuable upon exchange thereof, and any Pledged IDRs, forming part of the
Collateral cannot be sold by the Borrower without registration under the
Securities Act or under an available exemption from the registration
requirements under the Securities Act, including, if available, the exemption
provided by Rule 144 under the Securities Act, (vii) an acknowledgment that such
assignee or participant is not entering into such assignment or participation on
the basis of any material Non-public Information with respect to the Parent, the
Borrower, the Issuer, the Units Issuer, their respective Subsidiaries or their
securities, and, if applicable, it has implemented reasonable policies and
procedures, taking into consideration the nature of its business, to ensure that
individuals making investment decisions would not violate the laws prohibiting
trading on the basis of material Non-public Information (it being understood
that such assignee or participant may have material Non-

 

26



--------------------------------------------------------------------------------

public Information on the private side of its information wall, sometimes
referred to as a “Chinese Wall,” at the time of such assignment or
participation); provided that, for the avoidance of doubt, “material Non-public
Information concerning the Parent, the Borrower, the Issuer, the Units Issuer,
their respective Subsidiaries or their securities” shall not include any
information made available to both the assignee and the assignor or both the
participant and the seller of a participation interest, as the case may be, and
(viii) an acknowledgment that it has made an independent decision to purchase
its Loan or participation based on information available to it, which it has
determined adequate for the purpose.

“QIB” means a “qualified institutional buyer” as defined in Rule 144A under the
Securities Act.

“QP” means a “qualified purchaser” within the meaning of Section 2(a)(51) of the
Investment Company Act.

“Recipient” means any of (i) the Calculation Agent, (ii) the Administrative
Agent (including any agent or subagent of the Administrative Agent), and
(iii) any Lender.

“Register” has the meaning specified in Section 2.4(b).

“Registration Rights Agreement” means the Registration Rights Agreement dated as
of July 23, 2014 among the Issuer and the Parent.

“Regulation FD” means Regulation FD as promulgated by the SEC under the
Securities Act and Exchange Act as in effect from time to time.

“Regulation T” means Regulation T of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Relevant Collateral” has the meaning specified in the Security Agreement.

“Replacement Lender” has the meaning specified in Section 2.16.

“Required LLC Provisions” has the meaning specified in Section 5.4.

“Requisite Lenders” means one or more Lenders having or holding Loan Exposure
and representing more than 50% of the aggregate Loan Exposure of all Lenders;
provided that the Loan Exposure of any Defaulting Lender shall be disregarded in
determining Requisite Lenders at any time.

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares of any Equity Interests of the Borrower now
or hereafter

 

27



--------------------------------------------------------------------------------

outstanding; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any Equity Interests of the Borrower now or hereafter outstanding; (iii) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any Equity Interests of the
Borrower now or hereafter outstanding; and (iv) any other payment, howsoever
characterized, to the Parent or any of its Affiliates.

“Scheduled Trading Day” means a day that is scheduled to be a Trading Day on the
principal United States national or regional securities exchange or market on
which the Class A Shares are listed or admitted for trading. If the Class A
Shares are not so listed or admitted for trading, “Scheduled Trading Day” means
a Business Day.

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Party” has the meaning specified in the Collateral Account Control
Agreements.

“Secretary’s Certificate” means a Secretary’s Certificate substantially in the
form of Exhibit F-1.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Securities Intermediary” means Deutsche Bank Trust Company Americas (or any
successor or permitted assignee securities intermediary under the applicable
Collateral Account Control Agreement).

“Security Agreement” means the Security Agreement to be executed by the Borrower
substantially in the form of Exhibit G, as it may be amended, supplemented or
otherwise modified from time to time.

“Shelf Registration Statement” means the shelf registration statement of the
Issuer, as defined in the applicable Registration Rights Agreement.

“Solvent” means, with respect to the Borrower, that as of the date of
determination, both (i) (a) the sum of the Borrower’s debt (including contingent
liabilities) does not exceed the present fair saleable value of the Borrower’s
present assets; (b) Borrower’s capital is not unreasonably small in relation to
the transactions contemplated hereunder; and (c) the Borrower has not incurred
and does not intend to incur, or believe (nor should it reasonably

 

28



--------------------------------------------------------------------------------

believe) that it will incur, debts, except for Obligations under the Credit
Documents; and (ii) the Borrower is “solvent” within the meaning given that term
and similar terms under the Bankruptcy Code and applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

“Stock Disposal Transaction” means any sale for cash by the Parent, the Borrower
or any other Affiliate of Parent of any Class B Shares, Class B Units and/or
Class A Shares issuable upon exchange thereof, which sale will be consummated
within four Business Days of the entry into the agreement to effect the same.

“Stock-Based Financing Transaction” means any hedging, financing, disposal or
other monetization transaction (including derivatives transactions), directly or
indirectly, secured by, referencing or otherwise relating to, (i) Class A
Shares, Class B Shares, Class B Units and/or IDRs and/or (ii) any security
resulting from an Issuer Extraordinary Event and/or Potential Adjustment Event
with respect to, or other change of, any of the foregoing in clause (i), in each
case, entered into by the Borrower, Parent or any of their respective Affiliates
(other than Issuer or any of its Subsidiaries). Notwithstanding anything to the
contrary in the foregoing, no Stock Disposal Transaction shall constitute a
Stock-Based Financing Transaction and, for the avoidance of doubt, settlement of
the D. E. Shaw Notes shall not constitute a Stock-Based Financing Transaction.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided that, in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding.
Notwithstanding anything to the contrary herein, in no event shall Issuer or
Units Issuer be deemed to be a Subsidiary of Borrower for purposes of this
Agreement or any other Credit Document.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing),

 

29



--------------------------------------------------------------------------------

whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, that are subject to the terms, and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tender Offer Percentage” has the meaning as otherwise agreed among the parties
hereto.

“Terminated Lender” has the meaning specified in Section 2.16.

“Total Outstandings” means, at any time, the amount equal to the sum of (i) the
aggregate principal amount of all Loans outstanding at such time, (ii) without
duplication of any amounts included in the immediately preceding clause (i), all
accrued and unpaid interest hereunder at such time and (iii) all accrued and
unpaid fees payable by Borrower pursuant to the Credit Documents.

“Trading Day” means a Scheduled Trading Day for the Class A Shares on which
trading in the Class A Shares generally occurs on the Exchange or, if the
Class A Shares are not then listed or admitted for trading on the Exchange, on
the principal other United States national or regional securities exchange on
which the Class A Shares are then listed or admitted for trading or, if the
Class A Shares are not then listed or admitted for trading on a United States
national or regional securities exchange, on the principal other market on which
the Class A Shares are then traded. If the Class A Shares not so listed or
admitted or traded, “Trading Day” means a Business Day.

“Transfer Agent” means Computershare Trust Company, N.A., or any successor or
replacement thereto acting as transfer agent for the Class A Shares, Class B
Shares and/or Class B Units.

“Transfer Restrictions” means, (x) solely with respect to any Class B Shares
and/or Class B Units, any Exchange Restrictions, and (y) with respect to any
other property (including, in the case of securities, security entitlements in
respect thereof), any condition to or restriction on the ability of the holder
thereof to sell, assign or otherwise transfer such property or item of
collateral or to enforce the provisions thereof or of any document related
thereto whether set forth in such item of collateral itself or in any document
related thereto, including (i) any requirement that any sale, assignment or
transfer or enforcement of such property or item of collateral be subject to any
volume limitations, limitations to address tax matters, or be consented to or
approved by any person, including the issuer thereof or any other obligor
thereon, (ii) any

 

30



--------------------------------------------------------------------------------

limitations on the type or status, financial or otherwise, of any purchaser,
pledgee, assignee or transferee of such property or item of collateral,
(iii) any requirement of the delivery of any certificate, consent, agreement,
opinion of counsel, notice or any other document of any person to the issuer of,
any other obligor on or any registrar or transfer agent for, such property or
item of collateral, prior to the sale, pledge, assignment or other transfer or
enforcement of such property or item of collateral, (iv) any registration or
qualification requirement or prospectus delivery requirement for such property
or item of collateral pursuant to any federal, state or foreign securities law
(including any such requirement arising under the Securities Act of 1933) and
(v) any legend or other notification appearing on any certificate or book-entry
notation representing such property to the effect that any such condition or
restriction exists; except that the required delivery of any assignment,
instruction or entitlement order from the Borrower or any pledgor, assignor or
transferor of such property or item of collateral, together with any evidence of
the corporate or other authority of such Person, shall not constitute such a
condition or restriction. Borrower acknowledges and agrees that (x) any Transfer
Restriction applicable to Class A Shares issuable upon exchange (whether such
exchange is automatic, effected upon satisfaction of the conditions set forth in
the Issuer Acknowledgment or Exchange Agreement or otherwise) of Class B Shares
and/or Class B Units shall also be a Transfer Restriction applicable to such
Class B Shares and/or Class B Units (and, for any such Transfer Restrictions,
the Existing Class B Share Restrictions and Existing Class B Unit Restrictions
will also include the Existing Class A Share Restrictions) and (y) the entry by
Borrower, Parent or any other Affiliate of Borrower into a lock-up agreement or
similar restriction with respect to any Class A Shares, Class B Shares and/or
Class B Units (whether in connection with an offering of Class A Shares, Class B
Shares and/or Class B Units and/or any other securities and whether by Issuer,
Borrower, Parent or any other Affiliate of Issuer) will constitute a Transfer
Restriction with respect to the Pledged Shares and Pledged Units unless such
lock-up agreement or similar restriction references this Agreement and expressly
provides that no transaction with respect to Class A Shares, Class B Shares
and/or Class B Units effected by or behalf of any Lender or Agent, or their
respective affiliates, in connection with the transactions contemplated under
the Credit Documents will be subject to any restriction or limitation under such
lock-up agreement or similar restriction.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“Units Issuer” means TerraForm Power, LLC, a Delaware limited liability company.

“Units Issuer Intercompany Agreements” means that certain Interest Payment
Agreement dated as of July 23, 2014, by and among the Units Issuer, TerraForm
Power Operating, LLC, a Delaware limited liability company, the Parent and
SunEdison Holdings Corporation, a Delaware corporation and any other agreement
between the Units Issuer and the Parent or any of its affiliates that provides
for set-off against, or other reduction in, any distributions in respect of
Class B Units or IDRs owned by Parent or its affiliates to satisfy, or otherwise
reduce, payment obligations by the Parent or its affiliates to the Units Issuer,
in each case, as amended, amended and restated, supplemented or otherwise
modified from time to time.

“Upfront Fee” has the meaning specified in Section 2.1(c).

 

31



--------------------------------------------------------------------------------

“Upfront Fee Percentage” has the meaning as otherwise agreed among the parties
hereto.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(f).

“Value” means, as of any date of determination, (a) with respect to Cash, the
amount of such Cash and (b) with respect to Cash Equivalents, the amount of such
Cash Equivalents multiplied by 98%.

“Withholding Agent” means any of (i) the Borrower and (ii) the Administrative
Agent (including any agent or subagent of the Administrative Agent).

1.2 Interpretive Provisions. With reference to this Agreement and each other
Credit Document, unless otherwise specified herein or in such other Credit
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Credit
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Credit Document, shall
be construed to refer to such Credit Document in its entirety and not to any
particular provision thereof, (iv) all references in a Credit Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Credit Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

32



--------------------------------------------------------------------------------

(c) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Credit Document.

(d) Any reference to, or calculation or determination of, a specific number of
Class A Shares, Class B Shares and/or Class B Units or a specific price with
respect to the Class A Shares, Class B Shares and/or Class B Units is a
reference to, or calculation or determination of, that number of such shares or
units or that price with respect to such shares or units, as the case may be, as
of the date of this Agreement and shall therefore after the date of this
Agreement be a reference to, or calculation or determination of, that number of
shares or units or that price with respect to such shares or units, as the case
may be, as adjusted as appropriate to reflect stock splits, reverse stock
splits, stock combinations and stock dividends and Potential Adjustment Events,
as reasonably determined by the Calculation Agent, respectively.

1.3 Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time.

1.4 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

SECTION 2. LOANS

2.1 Loans.

(a) Commitments. Subject to the terms and conditions hereof, each Lender
severally agrees to make, on the Closing Date, a Loan to the Borrower in Dollars
in an amount equal to such Lender’s Commitment. The Borrower may make only one
borrowing under the Commitments from all Lenders, which borrowing shall be on
the Closing Date. Any amount borrowed under this Section 2.1(a) and subsequently
repaid or prepaid may not be reborrowed. Subject to Sections 2.8 and 2.9, all
amounts owed hereunder with respect to the Loans shall be paid in full no later
than the Loan Maturity Date, including the principal amount of all Loans
outstanding on such date and all accrued and unpaid interest and fees and
expenses thereon. Each Lender’s Commitment shall terminate immediately and
without further action on the Closing Date after giving effect to the funding of
such Lender’s Commitment on such date.

(b) Borrowing Mechanics for Loans.

(i) Borrower shall deliver to Administrative Agent a fully executed Notice of
Borrowing appropriately completed and signed by an Authorized Officer of the
Borrower, such notice to be received not later than one Business Day before the
proposed Closing Date (or such shorter period as may be acceptable to the
Administrative Agent in its discretion). Promptly upon receipt by Administrative
Agent of such Notice of Borrowing, Administrative Agent shall notify each Lender
of the proposed borrowing.

 

33



--------------------------------------------------------------------------------

(ii) Upon satisfaction or waiver of the applicable conditions set forth in
Section 3.1 each Lender shall make the amount of its Loan available to the
Administrative Agent not later than 9:30 a.m. on the Closing Date, by wire
transfer of same day funds in Dollars, at the Principal Office designated by the
Administrative Agent. Upon satisfaction or waiver of such conditions precedent,
the Administrative Agent shall make the proceeds of the Loans available to the
Borrower on the Closing Date by causing an amount of same day funds in Dollars
equal to the proceeds of all such Loans received by the Administrative Agent
from Lenders to be credited to the account of the Borrower at the Principal
Office designated by the Administrative Agent or to such other account as may be
designated in writing to the Administrative Agent by the Borrower.

(c) Upfront Fee. Borrower shall pay an upfront fee (the “Upfront Fee”) to each
Initial Lender in an amount equal to the product of the Upfront Fee Percentage
multiplied by the amount of the Loan made by such Initial Lender on the Closing
Date. The Upfront Fee is due and payable in full on the Closing Date, and shall
be fully earned when paid and be non-refundable for any reason whatsoever, and
the Borrower hereby authorizes each Initial Lender to deduct the amount of the
Upfront Fee and other fees and expenses required to be paid to such Initial
Lender by the Borrower pursuant hereto on the Closing Date from the amount of
the Loan funded by such Initial Lender on the Closing Date.

2.2 Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. All Loans shall be made, and all participations purchased,
by the Lenders simultaneously and proportionately to their respective Pro Rata
Shares, it being understood that no Lender shall be responsible for any default
by any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby nor shall any Commitment
of any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby.

(b) Availability of Funds. Unless the Administrative Agent shall have been
notified by any Lender prior to the Closing Date that such Lender does not
intend to make available to the Administrative Agent the amount of such Lender’s
Loan requested on the Closing Date, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on the
Closing Date and the Administrative Agent may, in its sole discretion, but shall
not be obligated to, make available to the Borrower a corresponding amount on
the Closing Date. If such corresponding amount is not in fact made available to
the Administrative Agent by such Lender, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender
together with interest thereon, for each day from the Closing Date until the
date such amount is paid to the Administrative Agent, at the customary rate set
by the Administrative Agent for the correction of errors among banks for three
Business Days and thereafter at the Floating Rate. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent together with interest thereon, for each day from the Closing Date until
the date such amount is

 

34



--------------------------------------------------------------------------------

paid to the Administrative Agent, at the Floating Rate. Nothing in this
Section 2.2(b) shall be deemed to relieve any Lender from its obligation to
fulfill its Commitment hereunder or to prejudice any rights that the Borrower
may have against any Lender as a result of any default by such Lender hereunder.

2.3 Use of Proceeds. The Borrower shall use the proceeds of the Loans made on
the Closing Date in compliance with all applicable laws and in compliance with
Regulation U.

2.4 Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of the Borrower to
such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof. Any such recordation shall be conclusive and
binding on the Borrower, absent manifest error; provided that the failure to
make any such recordation, or any error in such recordation, shall not affect
the Borrower’s obligations in respect of any applicable Loans; and provided
further, in the event of any inconsistency between the Register and any Lender’s
records, the recordations in the Register shall govern.

(b) Register. The Administrative Agent (or its agent or sub-agent appointed by
it) shall maintain at the Principal Office a register for the recordation of the
names and addresses of Lenders and Commitments and the Loans (including the
principal amount thereof and stated interest with respect thereto) of each
Lender from time to time (the “Register”). The Register shall be available for
inspection by the Borrower or any Lender (with respect to any entry relating to
such Lender’s Loans) at any reasonable time and from time to time upon
reasonable prior notice. The Administrative Agent shall record, or shall cause
to be recorded, in the Register the Loans in accordance with the provisions of
Section 9.6 (including the principal amount and stated interest with respect
thereto), and each repayment or prepayment in respect of the principal amount of
the Loans, and any such recordation shall be conclusive and binding on the
Borrower and each Lender, absent manifest error; provided, that the failure to
make any such recordation, or any error in such recordation, shall not affect
the Borrower’s obligations in respect of any Loan. The Borrower hereby
designates the Administrative Agent to serve as the Borrower’s agent solely for
purposes of maintaining the Register as provided in this Section 2.4, and the
Borrower hereby agrees that, to the extent the Administrative Agent serves in
such capacity, the Administrative Agent and its officers, directors, employees,
agents, sub-agents and affiliates shall constitute “Indemnitees.”

(c) Notes. If so requested by any Lender by written notice to the Borrower (with
a copy to Administrative Agent) at least two Business Days prior to the Closing
Date, or at any time thereafter, the Borrower shall execute and deliver to such
Lender (and/or, if applicable and if so specified in such notice, to any Person
who is an assignee of such Lender pursuant to Section 9.6) on the Closing Date
(or, if such notice is delivered after the date that is two Business Days prior
to the Closing Date, promptly after the Borrower’s receipt of such notice) a
Note or Notes to evidence such Lender’s Loan.

 

35



--------------------------------------------------------------------------------

2.5 Interest on Loans. (a) Except as otherwise set forth herein, each Loan shall
bear interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise), at the Floating Rate.

(b) Interest payable pursuant to Section 2.5(a) shall be computed on the basis
of a 360-day year for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or the
last Interest Payment Date with respect to such Loan shall be included, and the
date of payment of such Loan or the expiration date of an Interest Period
applicable to such Loan, as the case may be, shall be excluded; provided, that
if a Loan is repaid on the same day on which it is made, one day’s interest
shall be paid on that Loan.

(c) Except as otherwise set forth herein, interest on each Loan shall accrue on
a daily basis and shall be payable (i) in arrears on each Interest Payment Date
with respect to interest accrued on and to each such payment date; (ii) upon any
prepayment of that Loan, whether voluntary or mandatory, to the extent accrued
on the amount being prepaid; and (iii) at maturity of the Loans, including final
maturity of the Loans.

2.6 Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due whether at stated maturity, upon acceleration or
otherwise, resulting in an Event of Default under Section 7.1(a), such overdue
amount shall bear interest (including post-petition interest in any proceeding
under Debtor Relief Laws), after as well as before judgment, payable on demand
at a rate that is 2.00% per annum in excess of the Floating Rate. Payment or
acceptance of the increased rates of interest provided for in this Section 2.6
is not a permitted alternative to timely payment and shall not constitute a
waiver of any Default or Event of Default or otherwise prejudice or limit any
rights or remedies of the Administrative Agent, the Calculation Agent or any
Lender. All interest payable pursuant to this Section 2.6 shall be paid in cash.

2.7 Fees. The Borrower agrees to pay to the Agents and the Initial Lenders the
Upfront Fees pursuant to Section 2.1(c).

2.8 Voluntary Prepayments. (a) At any time the Borrower may prepay in full the
Loans upon not less than three Business Days’ prior written notice, given to the
Administrative Agent, by 12:00 p.m. on the date required (and the Administrative
Agent will promptly transmit such notice, by email or telephone to each Lender).
Any such notice shall contain a representation and warranty from each of
Borrower and Parent that Borrower and Parent are not aware of, and Borrower is
not effecting such prepayment on the basis of, any material Non-public
Information in respect of the Issuer, the Units Issuer or the Class A Shares,
Class B Shares or Class B Units. Upon the giving of any such notice, the
principal amount of the Loans shall become due and payable on the prepayment
date specified therein; provided that such notice delivered by the Borrower may
state that such notice is conditioned upon the funding or consummation of
another

 

36



--------------------------------------------------------------------------------

transaction(s) specified in reasonable detail therein (including, without
limitation, any sale or disposition of Collateral or Class A Shares (including
upon exchange of Class B Shares and Class B Units) or the closing of any other
financing transaction specified in reasonable detail therein), in which case
such notice may be revoked by the Borrower (by notice to Administrative Agent on
or prior to the specified effective date) if such conditions are not satisfied.
All prepayments under this Section 2.8 shall be accompanied by all accrued
interest on the amount prepaid, together with the Applicable Prepayment Premium
and any additional amounts required pursuant to Section 2.12(b).

(b) At any time the Borrower may prepay in part the Loans by payment in cash in
accordance with the procedure set forth above in clause 2.8(a) (except that the
representation and warranty with respect to material Non-public Information
shall not be required to be made upon any prepayment pursuant to
Section 2.9(b)(i)(A)); provided, that the aggregate amount of principal of the
Loans prepaid in any such prepayment shall not be less than $10.0 million.

2.9 Mandatory Prepayments; Collateralization and Release. (a) The Loans shall be
prepaid as follows:

(i) The Borrower shall prepay the Loans as follows:

(1) If (a) any Issuer Extraordinary Event occurs, (b) any Parent Extraordinary
Event occurs or (c) any Material Adverse Effect in connection with a Potential
Adjustment Event occurs, in each case, then the Borrower shall, within the
earlier of (i) the second Business Day immediately following the date on which
Parent or the Borrower obtains, or reasonably should obtain, knowledge thereof
and (ii) the first Business Day immediately following the date on which the
Administrative Agent provides notice thereof to the Borrower, prepay to the
Lenders in full all Loans then outstanding.; provided that, solely in the case
of clause (c), if such Material Adverse Effect is in connection with a Potential
Adjustment Event specified in clauses (vi), (viii) (but only to the extent that
the event or condition described in clause (viii) is not within the Issuer’s or
Parent’s control) or (ix)(A) in the definition of “Potential Adjustment Event”
herein, then the Borrower shall prepay to the Lenders in full all Loans then
outstanding within the earlier of (i) the fourth Business Day immediately
following the date on which Parent or Borrower obtains, or reasonably should
obtain, knowledge thereof and (ii) the third Business Day immediately following
the date on which the Administrative Agent provides notice thereof to the
Borrower.

(2) If the Common Stock Price is equal to or less than the Market Value Trigger,
the Borrower shall prepay to the Lenders in full all Loans then outstanding, on
or prior to the Business Day immediately following the date as of which such
Common Stock Price is determined.

 

37



--------------------------------------------------------------------------------

(3) Upon receipt by the Parent, the Borrower or any other Affiliate of Parent of
the proceeds (including, without limitation, any indirect receipt effected by
netting, set-off, payment to a third party or similar arrangement) of (i) any
Stock-Based Financing Transaction entered into by the Parent, the Borrower or
any other Affiliate of Parent (other than the L/C Facility and D. E. Shaw
Notes), the Borrower shall immediately prepay to the Lenders in full all Loans
then outstanding, unless all Lenders elect otherwise, or (ii) any Stock Disposal
Transaction entered into by the Parent, the Borrower or any other Affiliate of
Parent, the Borrower shall immediately prepay the Loans pursuant to
Section 2.8(b) in an amount equal to 100% of such proceeds, unless all Lenders
elect otherwise.

(ii) In addition, the Loans shall be prepaid in the amount of Cash Dividend
Collateral released to each Lender (in accordance with its Pro Rata Share)
pursuant to Section 2.9(c)(iii) (which payment shall be applied to the Loans in
accordance with Section 2.10(b)).

(b) The Borrower shall either prepay the Loans in accordance with Section 2.8 or
transfer Collateral into the Eligible Collateral Brokerage Account as follows:

(i) If the Loan to Value Percentage on any Scheduled Trading Day exceeds the
Margin Trigger Level (each such Scheduled Trading Day, a “Reference Day”),
(1) by 5:00 p.m. on the Business Day immediately following a Reference Day, the
Borrower shall provide an irrevocable email notice to the Administrative Agent
and each Lender of its intent to prepay the Loans and/or post such Margin Cash
Collateral and a description in reasonable detail of the source of such
prepayment and/or such Margin Cash Collateral, as applicable, and (2) by 5:00
p.m. on the second Business Day following such Reference Day (whether or not
such notice pursuant to the immediately preceding clause (1) has been provided),
Borrower shall either (A) prepay the Loans pursuant to Section 2.8(b) and/or
(B) transfer, into each Eligible Collateral Brokerage Account (such that each
Applicable Lender’s Eligible Collateral Brokerage Account contains such
Applicable Lender’s Pro Rata Share thereof) and subject to a First Priority Lien
in favor of the relevant Applicable Lenders, an amount of Dollars and/or Cash
Equivalents (all such amounts, “Margin Cash Collateral”) in accordance with such
notice and in an aggregate amount sufficient to establish a Loan to Value
Percentage (based on an Eligible Equity Market Value based on the Common Stock
Price on such Scheduled Trading Day) equal to or less than the Margin Reset
Level.

(ii) The Borrower may post additional Margin Cash Collateral to each Eligible
Collateral Brokerage Account (such that each Applicable Lender’s Eligible
Collateral Brokerage Account contains such Applicable Lender’s Pro Rata Share
thereof) and the Administrative Agent shall adjust the Loan to Value Percentage
accordingly, which adjustment shall become effective one Business Day after the
posting of such additional Margin Cash Collateral; provided, that (x) the
Borrower may not post additional Margin Cash Collateral more than one time on
any Business Day, (y) the amount of Margin Cash Collateral of any such posting
as of such Business Day shall not be less than $5.0 million and (z) if the Loan
to Value Percentage exceeds the Margin

 

38



--------------------------------------------------------------------------------

Reset Level as of the date of any such posting, the amount of Dollars of such
posting shall be sufficient to establish a Loan to Value Percentage that is
equal to or less than the Margin Reset Level.

(iii) With respect to Sections 6(a), 6(b), 6(c) and 6(d) of the Collateral
Account Control Agreements, if, absent an Event of Default, Borrower, no later
than 5:00 p.m. on the Business Day immediately following the posting of Margin
Cash Collateral pursuant to clauses (i) or (ii) above, provides a written notice
to the applicable Collateral Agent(s) with a description in reasonable detail
supporting that the relevant Margin Cash Collateral subject to such Sections
does not constitute proceeds of quarterly dividends paid with respect to the
relevant Pledged Shares (which notice, in the case of the posting Margin Cash
Collateral pursuant to clause (i) above, may be contained in the notice provided
pursuant to such clause), each Lenders shall instruct, or cause the applicable
Collateral Agent to instruct, the Securities Intermediary not to transfer such
Margin Cash Collateral to the account of such Collateral Agent. In addition,
each Lender agrees not to, and to cause the applicable Collateral Agent not to,
provide any instruction to the Securities Intermediary under the relevant
Collateral Account Control Agreement if such instruction is prohibited by the
terms of this Agreement.

(c) Collateral shall be subject to release from the Lien created under the
Collateral Documents as follows:

(i) If the Eligible Collateral Brokerage Accounts contain Margin Cash Collateral
that the Borrower has transferred pursuant to this Section 2.9 or any
distribution or dividend with respect to Pledged Shares (other than any
distributions and dividends at such time comprising the Eligible Class B
Shares), Pledged Units (other than any distributions and dividends at such time
comprising the Eligible Class B Units) or any Pledged IDRs (and, in each case,
other than any cash dividends or distributions) are then held in the Eligible
Collateral Brokerage Accounts (any such non-cash distribution or dividend,
“Non-cash Dividend Collateral”), all or a portion of such Margin Cash Collateral
or Non-cash Dividend Collateral may be released from the Liens created under the
Collateral Documents (such that, after giving effect to such release, each
Applicable Lender’s Eligible Collateral Brokerage Account contains such
Applicable Lender’s Pro Rata Share of the remaining Margin Cash Collateral and
Non-cash Dividend Collateral, as applicable) as follows (provided that, no
Margin Cash Collateral shall be released if the Eligible Collateral Brokerage
Accounts contain any Non-cash Dividend Collateral, unless such Non-cash Dividend
Collateral will be released concurrently with the release of such Margin Cash
Collateral):

(1) the Administrative Agent shall have received a written notice from the
Borrower requesting a release of such Margin Cash Collateral or Non-cash
Dividend Collateral, as applicable, on the date specified therein (which date
shall be no earlier than the third Business Day after such notice);

(2) on the date the Administrative Agent receives the notice referred to in
clause (1) above and for each of the twenty consecutive Scheduled Trading Days
immediately preceding such date, the Loan to Value Percentage has been less than
the Margin Release Trigger;

 

39



--------------------------------------------------------------------------------

(3) after giving effect to such release and any other release, termination or
reduction otherwise requested or effected pursuant to this Section 2.9(c), the
Loan to Value Percentage would be less than the Margin Release Trigger;

(4) no Default or Event of Default shall exist or would occur after giving
effect to such release; and

(5) on the date of such release the Borrower is not required to make any
prepayment or take any other action under this Section 2.9 (and will not be
required to take any such action as a result of the proposed release);

any such notice delivered pursuant to clause (1) of the immediately preceding
sentence shall represent and warrant to the items set forth in clauses (2), (3),
(4) and (5) set forth above. Upon satisfaction of the conditions set forth in
the immediately preceding sentence, Margin Cash Collateral or Non-cash Dividend
Collateral (with the relative amounts, if any, of the cash or such other assets
thereof as specified in such written notice, or, if not specified therein, as
determined by Calculation Agent in its reasonable discretion), as applicable,
shall be released from the Lien created under the Collateral Documents (such
that, after giving effect to such release, each Applicable Lender’s Eligible
Collateral Brokerage Account contains such Applicable Lender’s Pro Rata Share of
the remaining Margin Cash Collateral or Non-cash Dividend Collateral, as
applicable) in an aggregate amount equal to the lowest of (x) the amount of
Margin Cash Collateral or Non-cash Dividend Collateral, as applicable, requested
to be released by the Borrower in such written notice, if any, (y) an amount of
Margin Cash Collateral or an amount of Non-cash Dividend Collateral with a
value, as applicable, such that, after giving effect to such release and any
other release, termination or reduction otherwise requested or effected pursuant
to this Section 2.9(c), the Loan to Value Percentage (calculated based on the
Common Stock Price for the Scheduled Trading Day immediately preceding the date
of release of the relevant Margin Cash Collateral or Non-cash Dividend
Collateral, as applicable) would not be equal to or greater than the Margin
Release Trigger and (z) the aggregate amount of Margin Cash Collateral or
Non-cash Dividend Collateral, as applicable, held in the Eligible Collateral
Brokerage Accounts and subject to a First Priority Lien in favor of the relevant
Applicable Lenders as of such time.

(ii) Eligible Class B Shares and Eligible Class B Units (but not, for the
avoidance of doubt, solely Eligible Class B Shares or Eligible Class B Units)
may be released from the Liens created under the Collateral Documents as
follows:

(1) the Eligible Class B Shares and Eligible Class B Units are being released in
connection with sales of Class A Shares issuable upon exchange thereof under an
effective registration statement of Issuer through each Applicable Lender (of
its Pro Rata Share thereof) or its affiliate (or pursuant to other arrangements
acceptable to each Applicable Lender in its discretion) for cash in Dollars;

 

40



--------------------------------------------------------------------------------

(2) the Administrative Agent shall have received a written notice from the
Borrower requesting a release of such Eligible Class B Shares and Eligible Class
B Units on the date specified therein (which date shall be no earlier than the
seventh Business Day after the date of such notice, or such earlier date as may
be acceptable to the Administrative Agent; provided that, if the Transfer Agent
requires a longer period to effect the applicable exchange, the release date
will be on the first Business Day thereafter on which the Transfer Agent effects
such exchange), which written notice repeats the representation and warranty set
forth in Section 4.19 as of the date of such notice and as of the date of the
relevant sale of Class A Shares;

(3) each Applicable Lender is reasonably satisfied that (x) the relevant sale
will comply with all applicable laws, Issuer’s Organizational Documents, the
Issuer Acknowledgment and any contractual obligation or Transfer Restrictions
applicable to Borrower, the Eligible Class B Shares and/or the Eligible Class B
Units and that the issuance of Class A Shares upon exchange of such Eligible
Class B Shares and Eligible Class B Units will occur prior to the scheduled
consummation of the relevant sale and (y) after giving effect to the relevant
sale (including the release of Pledged Shares and Pledged Units and prepayment
in connection therewith and any other release, termination or reduction
otherwise requested or effected pursuant to this Section 2.9(c) and after giving
effect to any fees, expenses or other amounts required to be paid pursuant to
Section 2.8) and any additional Margin Cash Collateral that Borrower has agreed
to post pursuant to Section 2.9(b)(ii) at least one Business Day prior to the
consummation of the relevant sale, the Loan to Value Percentage would not be
equal to or greater than the Margin Release Trigger;

(4) 100% of the net cash proceeds of each relevant sale will be posted to each
Eligible Collateral Brokerage Account (such that each Applicable Lender’s
Eligible Collateral Brokerage Account contains such Applicable Lender’s Pro Rata
Share of the aggregate amount of such cash posting), on a
delivery-versus-payment basis against the delivery of the relevant Eligible
Class B Shares and Eligible Class B Units (or Class A Shares issuable upon
exchange thereof, as applicable) from the relevant Eligible Collateral Brokerage
Account (or pursuant to escrow or release arrangements acceptable to the
relevant Applicable Lender in its reasonable discretion), to be used to prepay
the Loans pursuant to Section 2.8; any such cash proceeds posted to the Eligible
Collateral Brokerage Accounts will be subject to immediate release from the
Liens created under the Collateral Documents and applied towards prepayment of
the Loans pursuant to Section 2.8;

 

41



--------------------------------------------------------------------------------

(5) no Default or Event of Default shall exist or would occur after giving
effect to such release; and

(6) on the date of such release the Borrower is not required to make any
prepayment or take any other action under this Section 2.9 (and will not be
required to take any such action as a result of the proposed release);

any such notice delivered pursuant to clause (2) of the immediately preceding
sentence shall represent and warrant to the items set forth in clauses (1), (3),
(4), (5) and (6) set forth above. Upon satisfaction of the conditions set forth
in the immediately preceding sentence (including, without limitation, the
receipt in each Eligible Collateral Brokerage Account of the relevant Applicable
Lender’s Pro Rata Share of cash in Dollars required pursuant to clause
(4) above), Eligible Class B Shares and Eligible Class B Units (such that, after
giving effect to such release, each Applicable Lender’s Eligible Collateral
Brokerage Account contains such Applicable Lender’s Pro Rata Share of the
remaining Eligible Class B Shares and Eligible Class B Units) shall be released
from the Lien created under the Collateral Documents in an aggregate amount
equal to the lowest of (w) the number of Eligible Class B Shares and Eligible
Class B Units requested to be released by the Borrower in such written notice,
(x) the number of Eligible Class B Shares and Eligible Class B Units required to
be exchanged for the issuance of the Class A Shares sold in the relevant sale,
(y) the number of Eligible Class B Shares and Eligible Class B Units such that,
after giving effect to (1) such release, (2) any other release, termination or
reduction otherwise requested or effected pursuant to this Section 2.9(c),
(3) any fees, expenses or other amounts required to be paid pursuant to
Section 2.8 and (4) any additional Margin Cash Collateral posted pursuant to
Section 2.9(b)(ii) at least one Business Day prior to consummation of the
relevant sale, the Loan to Value Percentage would not be equal to or greater
than the Margin Release Trigger and (z) the aggregate number of Eligible Class B
Shares and Eligible Class B Units held in the Eligible Collateral Brokerage
Account and subject to a First Priority Lien in favor of the relevant Applicable
Lenders as of such time. Notwithstanding anything to the contrary herein, except
as provided in this Section 2.9(c)(ii), no Class A Shares, Class B Shares, Class
B Units or IDRs (or any other securities or property then constituting Eligible
Class B Shares, Eligible Class B Units or Eligible IDRs) included in the
Collateral will be subject to release from the Liens created under the
Collateral Documents without consent of each Lender.

(iii) If any cash distribution or cash dividend with respect to Pledged Shares
(other than any distributions and dividends at such time comprising the Eligible
Class B Shares) and/or Pledged Units (other than any distributions and dividends
at such time comprising the Eligible Class B Units) and/or Pledged IDRs are then
held in the Eligible Collateral Brokerage Accounts (any such cash distribution
or dividend, “Cash Dividend Collateral”), all of such Cash Dividend Collateral
will be subject to immediate release from the Liens created under the Collateral
Documents on the Interest Payment Date immediately following the payment date
for the relevant cash distribution or cash dividend and paid to each Lender (in
accordance with its Pro Rata Share) to be applied towards prepayment of the
Loans pursuant to Section 2.9(a)(ii).

 

42



--------------------------------------------------------------------------------

(d) All prepayments under this Section 2.9 shall be accompanied by the
Applicable Prepayment Premium (other than payments under Section 2.9(a)(ii) with
respect to which no Applicable Prepayment Premium is payable), all accrued
interest on the amount prepaid, all unpaid fees and expenses, together with any
additional amounts required pursuant to Section 2.12(b).

(e) If at any time after the date that is five Business Days immediately
following the first date as of which Issuer has become a “well-known seasoned
issuer” within the meaning of Rule 405 under the Securities Act the Shelf
Registration Statement of the Issuer is not effective and available (other than
for any blackout period in accordance with the Registration Rights Agreement)
for resales by the Lenders of Class A Shares issuable upon exchange of Pledged
Shares and Pledged Units, the Borrower shall, have five Business Days to use
commercially reasonable efforts to provide an effective Shelf Registration
Statement for such resales. If such Shelf Registration Statement is not
available by the eleventh Business Day, Borrower shall prepay to the Lenders the
principal amount of all Loans then outstanding. For the avoidance of doubt, the
term “available” shall mean the Shelf Registration Statement can be used for
resales of Class A Shares by the Lenders.

(f) Any prepayment of the Loans shall be applied in a manner that minimizes the
amount of any payments required to be made by the Borrower pursuant to
Section 2.12(b).

(g) To the extent the Borrower elects or is required to transfer Cash, Cash
Equivalents, securities or any other item of Collateral into any Eligible
Collateral Brokerage Account, the Borrower shall effect such transfer by
transferring into, or causing to be credited to, each Applicable Lender’s
Eligible Collateral Brokerage Account, such Applicable Lender’s Pro Rata Share
of such (i) Class B Shares (rounded up to the nearest share) or Class B Units
(rounded up to the nearest unit), (ii) cash in Dollars (rounded up to the
nearest USD 0.01), (iii) Cash Equivalents (rounded up to the nearest unit
thereof) or (iv) other Collateral (rounded up to the nearest unit thereof).

(h) Any delivery of Class A Shares, Class B Shares, Class B Units, IDRs, Cash
Equivalents or, to the extent permitted under this Loan Agreement, other
securities as Collateral by the Borrower shall be effected by the crediting of
such Class A Shares, Class B Shares, Class B Units, IDRs, Cash Equivalents or
other securities, as applicable, accompanied by any required transfer tax
stamps, to the Eligible Collateral Brokerage Accounts, ratably, in accordance
with the relevant Pro Rata Shares under this Agreement. Any delivery of cash as
Collateral by the Borrower shall be effected by the wire transfer of immediately
available funds ratably, in accordance with relevant Pro Rata Shares under this
Agreement, to accounts designated by the relevant Collateral Agents (which shall
initially be the relevant Eligible Collateral Brokerage Account subject to the
“Control” (as such term is defined in the Security Agreement) of such Collateral
Agents).

2.10 General Provisions Regarding Payments.

(a) All payments by the Borrower of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without defense, setoff
or counterclaim, free of any restriction or condition, and delivered to the
Administrative Agent

 

43



--------------------------------------------------------------------------------

not later than 2:00 p.m. on the date due at the Principal Office of the
Administrative Agent for the account of the Lenders; for purposes of computing
interest and fees, funds received by the Administrative Agent after that time on
such due date shall be deemed to have been paid by the Borrower on the next
succeeding Business Day.

(b) All payments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest then due and payable before
application to principal.

(c) The Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by the Administrative Agent.

(d) Whenever any payment to be made hereunder with respect to any Loan shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next succeeding Business Day and such extension of time shall not be
included in the computation of the payment of interest hereunder.

(e) Except as otherwise agreed to by a Lender, the Administrative Agent shall
deem any payment by or on behalf of the Borrower hereunder that is not made in
same day funds prior to 2:00 p.m. to be a non-conforming payment. Any such
payment shall not be deemed to have been received by the Administrative Agent
until the later of (i) the time such funds become available funds, and (ii) the
applicable next Business Day. The Administrative Agent shall give prompt
telephonic notice to the Borrower and each applicable Lender (confirmed in
writing) if any payment is non-conforming. Any non-conforming payment may
constitute or become a Default or Event of Default in accordance with the terms
of Section 7.1. Interest shall continue to accrue on any principal as to which a
non-conforming payment is made until such funds become available funds (but in
no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the rate determined pursuant to
Section 2.6 from the date such amount an Event of Default under Section 7.1(a)
resulted from the failure to make appropriate payment until the date such amount
is paid in full.

(f) If an Event of Default shall have occurred and be continuing, and the
maturity of the Obligations shall have been accelerated pursuant to Section 7.1
or payments or proceeds are received as a result of the exercise of remedies
with respect to the Collateral, all payments or proceeds received by the Agents
hereunder in respect of any of the Obligations, shall be applied in accordance
with the application arrangements described in Section 9 of the Security
Agreement.

2.11 Ratable Sharing. Subject to Section 7.2, the Lenders hereby agree among
themselves that if any of them shall, whether by voluntary payment (other than a
voluntary prepayment of Loans made and applied in accordance with the terms
hereof), through the exercise of any right of set-off or banker’s lien, by
counterclaim or cross action or by the

 

44



--------------------------------------------------------------------------------

enforcement of any right under the Credit Documents or otherwise, or as adequate
protection of a deposit treated as cash collateral under the Bankruptcy Code,
receive payment or reduction of a proportion of the aggregate amount of
principal, interest, fees and other amounts then due and owing to such Lender
hereunder or under the other Credit Documents (collectively, the “Aggregate
Amounts Due” to such Lender) that is greater than the proportion received by any
other Lender in respect of the Aggregate Amounts Due to such other Lender, then
the Lender receiving such proportionately greater payment shall (a) notify the
Administrative Agent and each other Lender of the receipt of such payment and
(b) apply a portion of such payment to purchase participations (which it shall
be deemed to have purchased from each seller of a participation simultaneously
upon the receipt by such seller of its portion of such payment) in the Aggregate
Amounts Due to the other Lenders so that all such recoveries of Aggregate
Amounts Due shall be shared by all Lenders in proportion to the Aggregate
Amounts Due to them; provided, if all or part of such proportionately greater
payment received by such purchasing Lender is thereafter recovered from such
Lender upon the bankruptcy or reorganization of the Borrower or otherwise, those
purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Lender ratably to the extent
of such recovery, but without interest. The Borrower expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, set-off or counterclaim with
respect to any and all monies owing by the Borrower to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder. The provisions of this Section 2.11 shall not be construed
to apply to (a) any payment made by the Borrower pursuant to and in accordance
with the express provisions hereof or (b) any payment obtained by a Lender as
consideration for the assignment or sale of a participation in any of its Loans
or other Obligations.

2.12 Making or Maintaining Loans.

(a) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date (i) any Lender shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto but shall be made only
after consultation with the Borrower and the Administrative Agent) that the
making, maintaining or continuation of its Eurodollar Rate Loans has become
unlawful as a result of compliance by such Lender in good faith with any law,
treaty, governmental rule, regulation, guideline or order (or would conflict
with any such treaty, governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful), or (ii) the Administrative Agent is advised by the Requisite Lenders
(which determination shall be final and conclusive and binding upon all parties
hereto) that the making, maintaining or continuation of its Eurodollar Rate
Loans has become impracticable, as a result of contingencies occurring after the
date hereof that materially and adversely affect the London interbank market or
the position of the Lenders in that market, then, and in any such event, such
Lenders (or in the case of the proceeding clause (i), such Lender) shall be an
“Affected Lender” and such Affected Lender shall on that day give notice (by
email or by telephone confirmed in writing) to the Borrower and the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each other Lender).

If the Administrative Agent receives a notice from (x) any Lender pursuant to
clause (i) of the preceding sentence or (y) Lenders constituting Requisite
Lenders pursuant to

 

45



--------------------------------------------------------------------------------

clause (ii) of the preceding sentence, then at the election of the Borrower,
either (A) interest on their respective outstanding Eurodollar Rate Loans (the
“Affected Loans”) shall be converted to Base Rate Loans, whether on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain its portion of the Loans to such day or, immediately, if such Lender
may not lawfully continue to maintain its portion of the Loans or (B) the
Borrower shall prepay the Affected Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain its portion of
the Loan to such day, or immediately, if such Lender may not lawfully continue
to maintain its portion of the Loan. Notwithstanding the foregoing, to the
extent a determination by an Affected Lender as described above relates to a
Eurodollar Rate Loan then being requested by the Borrower pursuant to a Notice
of Borrowing, the Borrower shall have the option, subject to the provisions of
Section 2.12(b), to rescind such Notice of Borrowing as to all Lenders by giving
written or telephonic notice (promptly confirmed by delivery of written notice
thereof) to the Administrative Agent of such rescission on the date on which the
Affected Lender gives notice of its determination as described above (which
notice of rescission the Administrative Agent shall promptly transmit to each
other Lender). Except as provided in the immediately preceding sentence, nothing
in this Section 2.12(a) shall affect the obligation of any Lender other than an
Affected Lender to make or maintain Loans as Eurodollar Rate Loans in accordance
with the terms hereof.

(b) Compensation for Breakage or Non-Commencement of Interest Periods. The
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid and any
breakage fees owed by such Lender to lenders of funds borrowed by it to make or
carry its Eurodollar Rate Loans and any loss, expense or liability sustained by
such Lender in connection with the liquidation or re-employment of such funds
but excluding loss of anticipated profits) actually incurred by such Lender that
such Lender may sustain: (i) if for any reason (other than a default by such
Lender) a borrowing of the Loans does not occur on the Closing Date; (ii) if any
prepayment or other principal payment of, any Loans occurs on a date prior to
the last day of an Interest Period applicable to that Loan; or (iii) if any
prepayment of any of its Loans is not made on any date specified in a notice of
prepayment given by the Borrower.

(c) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender, so long as such making, carrying or
transfer at, to or for the account of such branch office does not result in any
material cost, fee or expense payable by the Borrower.

(d) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.12 and under Section 2.13 shall
be made as though such Lender had actually funded its Loan through the purchase
of a LIBOR deposit bearing interest at the rate obtained pursuant to the
definition of LIBOR in an amount equal to the amount of such Loan and having a
maturity comparable to the relevant Interest Period and through the transfer of
such LIBOR deposit from an offshore office of such Lender to a domestic office
of such Lender in the United States of America; provided, however, each Lender
may fund its Loan in any manner it sees fit and the foregoing assumptions shall
be utilized only for the purposes of calculating amounts payable under this
Section 2.12 and under Section 2.13.

 

46



--------------------------------------------------------------------------------

2.13 Increased Costs; Capital Adequacy.

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.14 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that (A) any law, treaty or governmental rule, regulation or
order, or any change therein or in the interpretation, administration or
application thereof (regardless of whether the underlying law, treaty or
governmental rule, regulation or order was issued or enacted prior to the date
hereof), including the introduction of any new law, treaty or governmental rule,
regulation or order but excluding solely proposals thereof or any determination
of a court or Governmental Authority, in each case that becomes effective after
the date hereof, or (B) any guideline, request or directive by any central bank
or other governmental or quasi-governmental authority (whether or not having the
force of law) or any implementation rules or interpretations of previously
issued guidelines, requests or directives, in each case that is issued or made
after the date hereof: (i) subjects any Recipient to any Taxes (other than
(1) Indemnified Taxes, (2) Taxes described in clauses (b), (c) and (d) of the
definition of Excluded Taxes and (3) Connection Income Taxes) on its Loans or
Commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; (ii) imposes, modifies or holds applicable any
reserve (including any marginal, emergency, supplemental, special or other
reserve), special deposit, liquidity, compulsory loan, FDIC insurance or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, or advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of such Lender (other than any such
reserve or other requirements with respect to any company controlling such
Lender); or (iii) imposes any other condition (other than with respect to a Tax
matter) on or affecting such Lender (or its applicable lending office) or any
company controlling such Lender’s obligations hereunder or the London interbank
market; and the result of any of the foregoing is to increase the cost to such
Lender of agreeing to make, making or maintaining Loans hereunder or to reduce
any amount received or receivable by such Lender (or its applicable lending
office) with respect thereto; then, in any such case, the Borrower shall
promptly pay to such Lender, upon receipt of the statement referred to in the
next sentence, such additional amount or amounts (in the form of an increased
rate of, or a different method of calculating, interest or in a lump sum or
otherwise as such Lender in its reasonable discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder. Such Lender shall deliver to the
Borrower (with a copy to Administrative Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to such Lender under this Section 2.13(a), which statement shall be conclusive
and binding upon all parties hereto absent manifest error.

(b) Capital Adequacy Adjustment. In the event that any Lender shall have
determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that (A) the adoption,
effectiveness, phase-in or applicability of any law, rule or regulation (or any
provision thereof) regarding capital adequacy, or any

 

47



--------------------------------------------------------------------------------

change therein or in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or (B) compliance by any Lender (or
its applicable lending office) or any company controlling such Lender with any
guideline, request or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency, in each case after the date hereof, has or would have the
effect of reducing the rate of return on the capital of such Lender or any
company controlling such Lender as a consequence of, or with reference to, such
Lender’s Loans, or participations therein or other obligations hereunder with
respect to the Loans to a level below that which such Lender or such controlling
company could have achieved but for such adoption, effectiveness, phase-in,
applicability, change or compliance (taking into consideration the policies of
such Lender or such controlling company with regard to capital adequacy), then
from time to time, within five Business Days after receipt by the Borrower from
such Lender of the statement referred to in the next sentence, the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or such controlling company on an after-tax basis for such
reduction. Such Lender shall deliver to the Borrower (with a copy to the
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to a Lender under this
Section 2.13(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error. For the avoidance of doubt, subsections
(a) and (b) of this Section 2.13 shall apply to all requests, rules, guidelines
or directives concerning liquidity and capital adequacy issued by any United
States regulatory authority (i) under or in connection with the implementation
of the Dodd-Frank Wall Street Reform and Consumer Protection Act and (ii) in
connection with the implementation of the recommendations of the Bank for
International Settlements or the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority), regardless of the
date adopted, issued, promulgated or implemented.

(c) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than 270 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 270-day period referred
to above shall be extended to include the period of retroactive effect thereof).

2.14 Taxes; Withholding, Etc.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or Parent under any Credit Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified

 

48



--------------------------------------------------------------------------------

Tax, then the sum payable by the Borrower or Parent, as applicable shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower or Parent, as
applicable, shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(c) Indemnification by the Borrower. The Borrower and Parent shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Recipient on
its own behalf (with a copy to the Administrative Agent), or by the
Administrative Agent on behalf of another Recipient, shall be conclusive absent
manifest error.

(d) Indemnification by the Lenders. Each Lender shall severally indemnify each
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower or Parent
has not already indemnified the Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower and Parent to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 9.6(g) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Agent in connection with any Credit Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes Agent to set off and apply any and
all amounts at any time owing to such Lender under any Credit Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this paragraph (d).

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or Parent, as the case may be, to a Governmental Authority pursuant
to this Section 2.14, the Borrower or Parent, as applicable, shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably

 

49



--------------------------------------------------------------------------------

requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.14(f)(ii)(1), (ii)(2) and (ii)(4) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing,

(1) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), properly
completed and executed originals of IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax;

(2) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(w) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (I) with respect to payments of
interest under any Credit Document, properly completed and executed originals of
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (II) with respect to any other applicable
payments under any Credit Document, properly completed and executed originals of
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(x) properly completed and executed originals of IRS Form W-8ECI;

 

50



--------------------------------------------------------------------------------

(y) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (I) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (II)
properly completed and executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable; or

(z) to the extent a Foreign Lender is not the beneficial owner, properly
completed and executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-2 or Exhibit E-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-4 on behalf of
each such direct and indirect partner;

(3) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), properly completed and executed originals of any other form prescribed
by applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(4) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such

 

51



--------------------------------------------------------------------------------

additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (4), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so. In addition, each Lender agrees that if
any form or certification it previously delivered expires by its terms, upon the
request of Borrower it shall update such form or certification or promptly
notify the Borrower and the Administrative Agent in writing of its legal
inability to do so. If any Agent is not a Lender, this Section 2.14(f) shall
apply mutatis mutandis to such Agent as if it were a Lender.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including by
the payment of additional amounts pursuant to this Section 2.14), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.14 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.14 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

2.15 Obligation to Mitigate. Each Lender agrees that, as promptly as practicable
after the officer of such Lender responsible for administering its Loans becomes
aware of the occurrence of an event or the existence of a condition that would
cause such Lender to become

 

52



--------------------------------------------------------------------------------

an Affected Lender or that would entitle such Lender to receive payments under
Sections 2.12, 2.13 or 2.14, it will, to the extent not inconsistent with the
internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts to (a) make, issue, fund or maintain its
Loans, including any Affected Loans, through another office of such Lender, or
(b) take such other measures as such Lender may deem reasonable, if as a result
thereof the circumstances that would cause such Lender to be an Affected Lender
would cease to exist or the additional amounts that would otherwise be required
to be paid to such Lender pursuant to Sections 2.12, 2.13 or 2.14 would be
materially reduced and if, as determined by such Lender in its sole discretion,
the making, issuing, funding or maintaining of such Loans through such other
office or in accordance with such other measures, as the case may be, would not
otherwise adversely affect such Loans or the interests of such Lender; provided,
such Lender will not be obligated to utilize such other office pursuant to this
Section 2.15 unless the Borrower agrees to pay all incremental expenses incurred
by such Lender as a result of utilizing such other office as described above. A
certificate as to the amount of any such expenses payable by the Borrower
pursuant to this Section 2.15 (setting forth in reasonable detail the basis for
requesting such amount) submitted by such Lender to the Borrower (with a copy to
the Administrative Agent) shall be conclusive absent manifest error.

2.16 Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to the Borrower that such Lender is
an Affected Lender or that such Lender is entitled to receive payments under
Sections 2.12, 2.13 or 2.14, (ii) the circumstances that have caused such Lender
to be an Affected Lender or that entitle such Lender to receive such payments or
require the Borrower to make such payments shall remain in effect, and (iii) in
the case of payments under Section 2.12 or 2.13, such Lender shall fail to
withdraw such notice within five Business Days after the Borrower’s request for
such withdrawal; (b) any Lender is a Defaulting Lender or (c) in connection with
any proposed amendment, modification, termination, waiver or consent with
respect to any of the provisions hereof as contemplated by Section 9.5(b), the
consent of the Requisite Lenders shall have been obtained but the consent of one
or more of such other Lenders (each, a “Non-Consenting Lender”) whose consent is
required shall not have been obtained; then, with respect to each such
Increased-Cost Lender, Defaulting Lender or Non-Consenting Lender (the
“Terminated Lender”), the Borrower may, by giving written notice to the
Administrative Agent and any Terminated Lender of its election to do so, elect
to cause such Terminated Lender (and such Terminated Lender hereby irrevocably
agrees) to assign its outstanding Loans in full to one or more Eligible
Assignees (each, a “Replacement Lender”) in accordance with the provisions of
Section 9.6 and the Borrower shall pay the fees, if any, payable thereunder in
connection with any such assignment from an Increased-Cost Lender, Defaulting
Lender or a Non-Consenting Lender; provided, (1) on the date of such assignment,
the Replacement Lender shall pay to the Terminated Lender an amount equal to the
sum of (A) an amount equal to the principal of, and all accrued interest on, all
outstanding Loans of the Terminated Lender, (B) an amount equal to all accrued,
but theretofore unpaid fees owing to such Terminated Lender pursuant to
Section 2.7; (2) on the date of such assignment, the Borrower shall pay any
amounts payable to such Terminated Lender pursuant to Sections 2.12(b), 2.13 or
2.14 or otherwise as if it were a prepayment (including, other than with respect
to any Defaulting Lender, any Applicable Prepayment Premium) and (3) in the
event such Terminated Lender is a Non-Consenting Lender, each Replacement Lender
shall consent, at the time of such assignment, to each matter in respect of
which such Terminated Lender was a

 

53



--------------------------------------------------------------------------------

Non-Consenting Lender. Upon the prepayment of all amounts owing to any
Terminated Lender, such Terminated Lender shall no longer constitute a “Lender”
for purposes hereof; provided, any rights of such Terminated Lender to
indemnification hereunder shall survive as to such Terminated Lender with
respect to actions arising prior to the time such Lender became a Terminated
Lender. Each Lender agrees that if the Borrower exercises its option hereunder
to cause an assignment by such Lender as a Non-Consenting Lender or Terminated
Lender, such Lender shall, promptly after receipt of written notice of such
election, execute and deliver all documentation necessary to effectuate such
assignment in accordance with Section 9.6. In the event that a Lender does not
comply with the requirements of the immediately preceding sentence within one
Business Day after receipt of such notice, each Lender hereby authorizes and
directs the Administrative Agent to execute and deliver such documentation as
may be required to give effect to an assignment in accordance with Section 9.6
on behalf of a Non-Consenting Lender, Defaulting Lender or Terminated Lender and
any such documentation so executed by the Administrative Agent shall be
effective for purposes of documenting an assignment pursuant to Section 9.6.

2.17 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Anything contained herein to the contrary
notwithstanding, if any Lender becomes a Defaulting Lender, then, until such
time, if any, that such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law, such Defaulting Lender shall have a right to
approve or disapprove any amendment, waiver or consent described in clause (vi),
(vii), (viii), (ix), (x), (xi) or (xii) of Section 9.5(b) only if such
amendment, waiver or consent would disproportionately impacting such Defaulting
Lender in relation to other Lenders.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, such
Lender will cease to be a Defaulting Lender.

SECTION 3. CONDITIONS PRECEDENT

3.1 Conditions Precedent to Closing Date. The Closing Date and the obligation of
each Lender to make a Loan on the Closing Date is subject to the satisfaction,
or waiver in accordance with Section 9.5, of the following conditions:

(a) Credit Documents. The Administrative Agent shall have received sufficient
copies of each Credit Document executed and delivered by Borrower and the Parent
(and, in the case of the Issuer Acknowledgment, each other party thereto), as
the case may be, for each Lender party thereto.

(b) Organizational Documents; Incumbency; Account Opening. The Administrative
Agent shall have received (i) a copy of each Organizational Document of the
Borrower certified as of a recent date by the appropriate governmental official
or the Borrower, as applicable, each dated the Closing Date or a recent date
prior thereto; (ii) signature and incumbency certificates of the officers of the
Borrower executing the Credit Documents to

 

54



--------------------------------------------------------------------------------

which it is a party; (iii) resolutions of the board of directors or managers or
similar governing body of the Borrower approving and authorizing the execution,
delivery and performance of this Agreement and the other Credit Documents,
certified as of the Closing Date by its secretary or an assistant secretary as
being in full force and effect without modification or amendment; (iv) a good
standing certificate from the applicable Governmental Authority of the
Borrower’s jurisdiction of incorporation, organization or formation and in each
jurisdiction in which it is qualified as a foreign corporation or other entity
to do business, each dated a recent date prior to the Closing Date; (v) each of
the documents or evidence set forth in clauses (i) through (iv) above as though
references to “Borrower” were replaced with a reference to Parent; and (vi) all
account opening documentation requested by any Agent, Lender or the Securities
Intermediary at least one Business Day prior to the Closing Date.

(c) Governmental Authorizations and Consents. The Borrower shall have obtained
all Governmental Authorizations and all consents of other Persons, in each case
that are necessary or advisable in connection with the transactions contemplated
by the Credit Documents and each of the foregoing shall be in full force and
effect and in form and substance reasonably satisfactory to the Administrative
Agent. All applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions on the transactions contemplated
by the Credit Documents or the financing thereof and no action, request for
stay, petition for review or rehearing, reconsideration, or appeal with respect
to any of the foregoing shall be pending, and the time for any applicable agency
to take action to set aside its consent on its own motion shall have expired.

(d) Personal Property Collateral. In order to meet certain requirements under
the Security Agreement relating to the Collateral and to create in favor of each
Applicable Lender a valid, perfected First Priority security interest in such
personal property Collateral the Borrower shall have delivered to each
Applicable Lender:

(i) certificates registered in the name of the Borrower representing 32,200,000
Class B Shares in the aggregate, together with undated stock powers executed by
Borrower in blank and bearing “Z-level” medallion guaranty, shall have been
delivered to the Securities Intermediary and credited to the Eligible Collateral
Brokerage Accounts on or before the Closing Date (such that each Applicable
Lender’s Eligible Collateral Brokerage Account holds or has credited to it such
Applicable Lender’s Pro Rata Share thereof), and all such Pledged Shares shall
be Eligible Class B Shares;

(ii) certificates registered in the name of the Borrower representing 32,200,000
Class B Units in the aggregate, together with undated stock powers executed by
Borrower in blank and bearing “Z-level” medallion guaranty, shall have been
delivered to the Securities Intermediary and credited to the Eligible Collateral
Brokerage Accounts on or before the Closing Date (such that each Applicable
Lender’s Eligible Collateral Brokerage Account holds or has credited to it such
Applicable Lender’s Pro Rata Share thereof), and all such Pledged Units shall be
Eligible Class B Units; and

(iii) certificates representing 50% of IDRs in the aggregate, together with
undated stock powers executed by Borrower in blank, shall have been delivered to
the

 

55



--------------------------------------------------------------------------------

Securities Intermediary and credited to the Eligible Collateral Brokerage
Accounts on or before the Closing Date (such that each Applicable Lender’s
Eligible Collateral Brokerage Account holds or has credited to it such
Applicable Lender’s Pro Rata Share thereof), and all such Pledged IDRs shall be
Eligible IDRs;

(iv) Evidence satisfactory to each Applicable Lender of the compliance by the
Borrower with its obligations under the Security Agreement and the other
Collateral Documents (including any obligations to execute and/or deliver, as
applicable, UCC financing statements, originals of securities, instruments and
chattel paper and any agreements governing deposit and/or securities accounts as
provided therein), including each Collateral Account Control Agreement.

(e) Opinion of Counsel to Borrower and Parent. The Lenders and their respective
counsel shall have received originally an executed copy of the favorable written
opinion of Skadden, Arps, Slate, Meagher & Flom, counsel for the Borrower and
the Parent as to such matters as Administrative Agent may reasonably request
(including capacity, authorization, due execution and no contravention), dated
as of the Closing Date and otherwise in form and substance reasonably
satisfactory to the Administrative Agent (and the Borrower hereby instructs such
counsel to deliver such opinion to the Agents and the Lenders).

(f) Fees. The Borrower shall have paid to (i) the Agents and the Initial Lenders
the fees payable on the Closing Date referred to in Section 2.7, (ii) to one
primary counsel of the Agents and the Initial Lenders all reasonable fees,
charges and disbursements of such counsel to the extent invoiced prior to the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Agent), (iii) each Initial
Lender the applicable Upfront Fee, (iv) any fees associated with consummation
and effectiveness of the Collateral Account Control Agreement to the extent
invoiced prior to the Closing Date and (v) all fees and expenses required to be
paid pursuant to the DBTCA Agreement on or prior to the Closing Date. For the
avoidance of doubt, if the amounts referred to in the preceding sentence have
not been paid prior to the Closing Date, the Agents or the Initial Lenders, as
applicable, may elect to reduce the proceeds to Borrower of the relevant Loan or
Loans made on the Closing Date in order to pay each relevant party.

(g) Solvency Certificate. On the Closing Date, the Administrative Agent shall
have received a solvency certificate from each of the Borrower and Parent, each
in form and scope reasonably satisfactory to the Administrative Agent, and
demonstrating that after giving effect to the consummation of the transactions
contemplated by the Credit Documents, each of the Borrower and the Parent,
respectively, is and will be Solvent.

(h) Secretary’s Certificate. The Borrower and Parent shall have delivered to
Administrative Agent an originally executed Secretary’s Certificate, together
with all attachments thereto.

 

56



--------------------------------------------------------------------------------

(i) No Litigation. There shall not exist any action, suit, investigation,
litigation, proceeding, hearing or other legal or regulatory developments,
pending or threatened in any court or before any arbitrator or Governmental
Authority that, in the reasonable opinion of the Administrative Agent, singly or
in the aggregate, materially impairs the transactions contemplated by the Credit
Documents, or that could reasonably be expected to have a Material Adverse
Effect.

(j) Letter of Direction. The Administrative Agent shall have received a duly
executed letter of direction from the Borrower addressed to the Administrative
Agent, on behalf of itself and Lenders, directing the disbursement on the
Closing Date of the proceeds of the Loans made on such date.

(k) PATRIOT Act Information. Prior to the Closing Date, the Administrative Agent
shall have received all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (Title III of Pub. L. 107-56 (signed into law October 26, 2001) the
“PATRIOT Act”) to the extent requested in writing at least two days prior to the
Closing Date.

(l) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing duly executed by an Authorized Officer.

(m) Representations and Warranties. The representations and warranties of the
Borrower contained in Section 4 of this Agreement or in any other Credit
Document shall be true and correct on and as of the date of the making of the
applicable Loan, before and after giving effect to the borrowing, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date. The
representations and warranties of the Parent contained in Sections 3.1(c),
3.1(d), 3.1(f), 3.1(o), and 3.1(v) of the Parent Guaranty shall be true and
correct on and as of the date of the making of the applicable Loan, before and
after giving effect to the borrowing, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date; provided that each
of the other representations and warranties of the Parent contained in the
Parent Guaranty to which the Parent is a party shall be true and correct in all
material respects (except to the extent such representation or warranty is
qualified by materiality, in which case it shall be true and correct in all
respects) on and as of the date of the making of the applicable Loan, before and
after giving effect to the borrowing, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (except to the
extent such representation or warranty is qualified by materiality, in which
case it shall be true and correct in all respects) as of such earlier date.

(n) No Default. No Default or Event of Default shall exist or be continuing on
such date or would result after giving effect to the making of the Loan
requested to be made on such date.

 

57



--------------------------------------------------------------------------------

(o) Stop Date. The initial drawing of the Loans shall have occurred on or prior
to the date seven Business Days immediately following the date of this
Agreement.

(p) Independent Director. An Independent Director shall have been duly appointed
by the Borrower, the Administrative Agent shall have received the Independent
Director Engagement Letter duly executed by the Parent (or a Subsidiary thereof)
and all fees, expenses and other costs related thereto required to be paid on or
prior to the Closing Date shall have been paid.

(q) Lien Searches. Each Administrative Agent shall have received evidence of the
results of searches for Liens and judgments against Borrower satisfactory to the
Administrative Agent.

(r) No Extraordinary Event. No Issuer Extraordinary Event or Parent
Extraordinary Event has occurred and is continuing.

(s) Loan to Value Percentage.

(i) The Loan to Value Percentage as of the Closing Date, after giving effect to
the Loans made on the Closing Date, shall be less than the Margin Initial Level
(with the Loan to Value Percentage determined for such purpose based on an
Eligible Equity Market Value based on the Common Stock Price for the Scheduled
Trading Day immediately preceding the Closing Date).

(ii) The Calculation Agent shall have received confirmation from each Applicable
Lender that, after giving effect to the making of such Loans, each Applicable
Lender has Collateral in its Eligible Collateral Brokerage Account as necessary
to ensure that such Applicable Lender holds Eligible Class B Shares, Eligible
Class B Units and Eligible IDRs in accordance with its Pro Rata Share (in each
case, subject to Section 2.9(g)).

(t) First Wind Acquisition. The Administrative Agent shall have received
evidence satisfactory to the Administrative Agent that the acquisition pursuant
to the Purchase and Sale Agreement, dated as of November 17, 2014, among
SunEdison Inc., TerraForm Power, LLC, TerraForm Power, Inc., First Wind
Holdings, LLC, First Wind Capital, LLC, certain members of First Wind Holdings,
LLC, D. E. Shaw Composite Holdings, L.L.C. and Madison Dearborn Capital Partners
IV, L.P., will close substantially contemporaneously with the funding of the
Loans hereunder.

Borrower acknowledges and agrees that any Agent or Lender is entitled to deliver
a copy of any document or other evidence received by it pursuant to this Article
3 to any other Agent or Lender.

 

58



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to enter into this Agreement and to make each
Loan to be made thereby, the Borrower represents and warrants to each Lender as
of the Closing Date the following statements are true and correct:

4.1 Organization; Requisite Power and Authority; Qualification. The Borrower
(a) is duly organized, validly existing and in good standing under the laws of
the State of Delaware, (b) has all requisite power and authority to enter into
the Credit Documents and to carry out the transactions contemplated thereby and
(c) is qualified to do business and in good standing in every jurisdiction where
its assets are located and wherever necessary to carry out its business and
operations.

4.2 Equity Interests and Ownership. The Borrower does not have, nor has it ever
had, any Subsidiary. All of the Equity Interests in the Borrower are directly
owned by SunEdison Holding Corporation, a Delaware corporation, and a
wholly-owned Subsidiary of the Parent and all such Equity Interests have been
duly authorized and validly issued and are fully paid and non-assessable. As of
the date hereof, there is no existing option, warrant, call, right, commitment
or other agreement to which the Borrower is a party requiring, and there is no
membership interest or other Equity Interests of the Borrower outstanding that
upon conversion or exchange would require, the issuance by the Borrower of any
additional membership interests or other Equity Interests of the Borrower or
other Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Equity Interests of
the Borrower.

4.3 Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of the
Borrower.

4.4 No Conflict. The execution, delivery and performance by the Borrower of the
Credit Documents and the consummation of the transactions contemplated thereby
(including the exercise of rights and remedies under the Credit Documents,
including any sale by any Lender or their respective Affiliates of Class A
Shares issuable upon exchange of Pledged Shares and Pledged Units) do not and
will not (a) violate (i) any provision of any law or any governmental rule or
regulation applicable to the Borrower or Parent (in each case, including any
anti-fraud or reporting provisions of the Exchange Act), (ii) any of the
Organizational Documents of the Borrower, Parent, the Issuer or the Units
Issuer, (iii) any trading policy of Issuer applicable to the Parent or any
Affiliate of the Parent, including the Issuer’s window period policy, (iv) any
agreement with Issuer and/or Units Issuer to which Parent or Borrower is a party
or (v) any order, judgment or decree of any court of competent jurisdiction or
other agency of government binding on the Borrower or Parent or any of their
assets; (b) conflict with, result in a breach of or constitute (with due notice
or lapse of time or both) a default or termination event (each howsoever
defined) under (i) any Indebtedness, Swap Contract or other contractual
obligation of the Borrower, (ii) the L/C Facility or the D. E. Shaw Notes,
(iii) any other material Indebtedness, material Swap Contract or material
contractual obligations of the Parent or any of the Parent’s Subsidiaries (other
than the Borrower) or that affect any of their respective assets or (iv) or any
agreement by the Borrower, Parent or any of the Parent’s other Subsidiaries with
any other Person that limits or restricts the Parent’s or the Borrower’s ability
to pledge, assign or otherwise

 

59



--------------------------------------------------------------------------------

transfer any securities of the Issuer or the Unit Issuer consisting of
Collateral and required to be pledged pursuant to this Agreement; (c) result in
or require the creation or imposition of any Lien upon any of the assets of the
Borrower or Parent (in each case, other than Permitted Liens); or (d) require
any approval of stockholders, members or partners or any approval or consent of
any Person under any contractual obligation of the Borrower or Parent, except
for such approvals or consents that will be obtained on or before the Closing
Date.

4.5 Governmental Consents. The execution, delivery and performance by the
Borrower of the Credit Documents and the consummation of the transactions
contemplated by the Credit Documents do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority except as have been obtained or made, as
applicable, and except for filings and recordings with respect to the Collateral
to be made, or otherwise delivered to each Applicable Lender (or to the
Administrative Agent for delivery to each Applicable Lender) for filing and/or
recordation, as of the Closing Date.

4.6 Binding Obligation. Each Credit Document has been duly executed and
delivered by the Borrower and is the legally valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its respective
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.

4.7 Adverse Proceedings, Etc. There are no Adverse Proceedings. The Borrower is
not (a) in violation of any applicable laws, or (b) subject to or in default
with respect to any judgments, writs, injunctions, decrees, rules or regulations
of any court or any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign.

4.8 Assets. The Borrower has good title to all of its assets. Except for the
Permitted Liens, all the properties and assets owned by the Borrower are free
and clear of Liens. The Borrower does not own any assets other than Permitted
Assets.

4.9 Payment of Taxes and Tax Status. All U.S. federal and state income and other
material tax returns and reports of the Borrower and any Subsidiary thereof
filing a consolidated, combined or unitary tax return with either the Borrower
or Parent (each such Subsidiary, a “Filing Subsidiary”) required to be filed
have been timely filed (taking into account all applicable extensions), and all
taxes shown on such tax returns and reports to be due and payable and all other
material taxes upon the Borrower and each Filing Subsidiary and each of their
respective properties, assets, income, businesses and franchises that are due
and payable have been timely paid, other than any such taxes that are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted for which adequate reserves or other appropriate
provisions, as required in conformity with GAAP, have been made or provided
therefor. There is no pending or proposed written tax assessment against the
Borrower or any Filing Subsidiary that would, if upheld, have a Material Adverse
Effect. The Borrower is not party to any tax sharing agreement other than any
tax sharing agreement involving solely the Parent and its Subsidiaries. The
Borrower is neither engaged, nor has it ever been engaged, in a trade or
business, and it neither has, nor has it ever had, a permanent establishment, in
all cases in any country other than the United States. The Borrower is
disregarded as separate from its owner, which is a U.S. Person, for U.S. federal
tax purposes.

 

60



--------------------------------------------------------------------------------

4.10 [Reserved].

4.11 Other Contracts and Transactions.

(a) Other than the Credit Documents, documents related thereto or executed and
delivered in connection therewith and its Organizational Documents and documents
related or ancillary to carrying on its business, the Borrower is not, nor has
it been since its formation, a party to any contract or other agreement.

(b) The Borrower does not engage in any business or conduct any activity, nor
has it since its formation engaged in any business or conducted any activity
other than the ownership of Permitted Assets and the performance of the
transactions contemplated by the Credit Documents in accordance with the terms
thereof and performance of activities incidental or related thereto and
otherwise expressly contemplated herein and in the other Credit Documents,
(ii) performing its obligations under the Credit Documents and the other
documents related thereto or executed in connection therewith and (iii) and
payment of taxes and fees and expenses necessary for compliance with this
Agreement.

4.12 Governmental Regulation.

(a) The Borrower is not subject to regulation under the Federal Power Act or
under any other federal or state statute or regulation that may limit its
ability to incur Indebtedness or that may otherwise render all or any portion of
the Obligations unenforceable.

(b) The Borrower is not, and after giving effect to the transactions
contemplated under the Credit Documents will not be, required to be registered
as an “investment company” under the Investment Company Act.

(c) None of the Borrower or any of its Affiliates has taken any action that
would cause the transactions contemplated by the Credit Documents to violate or
result in a violation of Regulations T, U or X.

4.13 [Reserved].

4.14 [Reserved].

4.15 Certain Fees. No broker’s or finder’s fee or commission will be payable
with respect to the transactions contemplated by the Credit Documents, except as
payable to the Agents and the Lenders and their respective Affiliates.

4.16 Solvency. The Borrower is, and upon the incurrence of the Obligations on
the Closing Date, will be, Solvent. Borrower has no liabilities, except for the
Obligations and the payment of taxes and fees and expenses necessary for
compliance with the Credit Documents and applicable law.

 

61



--------------------------------------------------------------------------------

4.17 Compliance with Statutes, Etc. The Borrower is in compliance with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Governmental Authorities, in respect of the conduct of its
business and the ownership of its property.

4.18 PATRIOT Act. To the extent applicable, the Borrower is in compliance with
the (i) Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the PATRIOT Act. No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

4.19 No Material Non-public Information. The Borrower is not aware of, and is
not entering into the Credit Documents or the transactions contemplated thereby
on the basis of, any material Non-public Information in respect of the Issuer,
the Units Issuer, the Class A Shares, the Class B Shares, the Class B Units or
the IDRs or the Parent or its securities.

4.20 Bulk Sale and Private Sale. The Borrower understands that upon the
occurrence of an Event of Default and the exercise of remedies pursuant to the
Security Agreement, (a) a bulk sale of Class A Shares issuable upon exchange of
the Pledged Shares and Pledged Units may occur that may result in a
substantially discounted realization value with respect to the Pledged Shares
and Pledged Units compared to the then current market price or the then current
market value of the Pledged Shares and Pledged Units, (b) a private sale of
Class A Shares issuable upon exchange of the Pledged Shares and Pledged Units
may occur that may result in less proceeds than a public sale and/or a private
sale of Pledged Shares and Pledged Units and (c) a bulk sale and/or private sale
of Pledged Shares, Pledged Units and/or Pledged IDRs may occur that may result
in a substantially discounted realization value with respect to the Pledged
Shares, Pledged Units and Pledged IDRs compared to the then current market price
or the then current market value of the Pledged Shares, Pledged Units and
Pledged IDRs and/or less proceeds than a public sale of Pledged Shares, Pledged
Units and Pledged IDRs. The Borrower acknowledges and agrees that, to the extent
any Lender or Agent exercises any of its rights or remedies through any such
bulk sale or private sale, (i) such bulk sale or private sale may result in a
lower sale price than would be obtainable through a public sale and (ii) such
bulk sale or private sale shall not be considered to be not commercially
reasonable disposition under the Uniform Commercial Code solely because it is
conducted as a bulk or private sale or results in a lower sale price than would
be obtainable through a public sale.

4.21 [Reserved].

4.22 Status of Shares and Units.

(a) Each Class B Share and Class B Unit to be credited to any Eligible
Collateral Brokerage Account, (i) has been duly authorized, validly issued and
is fully paid and non-assessable and (ii) is not subject to any Transfer
Restrictions (whether in the hands of the

 

62



--------------------------------------------------------------------------------

Borrower or any Lender or any Agent exercising its rights with respect thereto
under the Credit Documents) except for the Existing Class B Share Restrictions
or the Existing Class B Unit Restrictions, as applicable, and Permitted Transfer
Restrictions.

(b) Each Loan contemplated hereunder is entered into by the Borrower in good
faith and at arm’s length and is a bona fide loan. Such Loan is not entered into
with an expectation that the Borrower would default in its obligations
thereunder. The Lien created under the Collateral Documents (including the
pledge of the Pledged Shares, Pledged Units and Pledged IDRs) is a bona fide
pledge to secure the Borrower’s obligations under the Credit Documents. The
Borrower’s obligations under the Credit Documents provide for full recourse to
the Parent under the Parent Guaranty. Such Collateral Documents are not entered
into by the Borrower with the intent of facilitating a disposition of the
Pledged Shares or Pledged Units subject to the Collateral Documents, or any
Class A Shares issuable upon exchange thereof, or the Pledged IDRs.

(c) The Borrower has not engaged in or entered into any derivative or any other
hedging transaction with respect to the Class A Shares, Class B Shares or Class
B Units.

(d) The Issuer currently is not, and, to the knowledge of the Borrower, the
Issuer does not expect to become a “United States real property holding
corporation” as defined under Section 897 of the Code for any subsequent taxable
year.

4.23 Notice of Assignment of Registration Rights. It is the intention of the
Borrower that the Notice of Assignment of Registration Rights shall be for all
rights under the Registration Rights Agreement with respect to the Class A
Shares issuable upon exchange of the Pledged Shares and Pledged Units, including
the right to effect an “Underwritten Takedown” (as defined therein) but
excluding the rights under Section 3 thereof and excluding the right to request
a “Long-Form Registration” (as defined therein).

4.24 Special Purpose Entity/Separateness. The Borrower is in compliance with the
Required LLC Provisions.

4.25 Reporting Obligations. The Borrower has complied, and will comply, with its
reporting obligations with respect to the Class A Shares and the Credit
Documents and, if applicable, the Class B Shares and Class B Units, in each
case, under Sections 13 and 16 of the Exchange Act and applicable securities
laws of any other jurisdiction, including any required filings with the SEC.

4.26 Disclosure. The Borrower has disclosed to the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of the
Collateral is subject, and all other matters known to it, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. No report, financial statement, certificate or other information
concerning the Borrower furnished (whether in writing or orally) by or on behalf
of the Borrower to the Lenders in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder or under any
other Credit Document contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

 

63



--------------------------------------------------------------------------------

SECTION 5. AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that, so long as any Commitment is in effect
and until the payment in full of all Obligations (other than unmatured
contingent indemnification obligations), the Borrower shall perform all
covenants in this Section 5.

5.1 Certain Reports. The Borrower will deliver to Administrative Agent and
Lenders:

(a) Notice of Default. Promptly upon any Authorized Officer of the Borrower or
Parent obtaining knowledge (i) of any condition or event that constitutes a
Default or an Event of Default; or (ii) subject to Section 5.2, of the
occurrence of any event or change that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect, a certificate of its
Authorized Officer specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default, event
or condition, and what action the Borrower or Parent has taken, is taking and
proposes to take with respect thereto;

(b) Notice of Litigation. Promptly upon any officer of the Borrower obtaining
knowledge of the institution of, or non-frivolous threat of, any Adverse
Proceeding not previously disclosed in writing by the Borrower to Lenders, a
written notice thereof together with such other information as may be reasonably
available to the Borrower to enable Lenders and their counsel to evaluate such
matters;

(c) Other Information.

(i) as soon as available, but in any event within 45 days after the end of each
fiscal quarter of the Borrower, a statement of assets and liabilities as at the
end of such fiscal quarter and a statement of income and cash flows for such
fiscal quarter, in each case, certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower as fairly presenting
in all material respects the assets and liabilities, income or cash flows, as
applicable, of the Borrower;

(ii) Promptly after any reasonable request by the Administrative Agent (acting
for itself or on behalf of any Lender), copies of any detailed audit reports,
management letters or recommendations submitted to the Borrower by independent
accountants in connection with the accounts or books of the Borrower.

(iii) Promptly after delivery thereof to the investors or creditors of the
Borrower or to the investors or creditors under the L/C Facility or the D. E.
Shaw Notes or holders of Indebtedness of the Parent in excess of the Parent
Default Threshold, copies of any financial statements and reports so delivered.

 

64



--------------------------------------------------------------------------------

(iv) Promptly, and in any event within five Business Days after receipt thereof
by the Borrower or any Affiliate of the Borrower that Controls the Borrower,
copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of the Borrower or any such
Affiliate other than an SEC inquiry related to an ordinary course review of
periodic reports filed under the Securities Exchange Act of 1934, as amended.

(v) Prompt notification of any material change in accounting policies or
financial reporting practices by the Borrower.

(vi) Such other information and data with respect to the Borrower as from time
to time may be reasonably requested by the Administrative Agent (acting for
itself or on behalf of any Lender).

(vii) Promptly after (1) the making of any amendment, supplement or other
modification or change to the Organizational Documents of the Issuer or Units
Issuer or (2) the making of any agreement (or any amendment, supplement or other
modification to any agreement) with Issuer and/or Units Issuer to which Parent
or Borrower is a party, (3) the entry by Borrower, Parent or any other Affiliate
of Borrower into a lock-up agreement or similar restriction with respect to any
Class A Shares, Class B Shares and/or Class B Units (whether in connection with
an offering of Class A Shares, Class B Shares and/or Class B Units and/or any
other securities and whether by Issuer, Borrower, Parent or any other Affiliate
of Issuer) or (4) any change to the “Exchange Rate” (as defined in the Exchange
Agreement).

5.2 Certification of Public Information. The Borrower shall not provide any
Non-public Information with respect to the Parent, the Issuer or their
respective securities to any Lender or Agent’s equity trading personnel or any
other employee on the public side of such Lender or Agent’s information barriers
(it being understood that none of such party’s contact details set forth in
Appendix B hereto, in the Assignment Agreement (or with respect to a successor
Agent, in the relevant documentation) pursuant to which any Lender or Agent
becomes a party hereto or in any writing updating a party’s notice information
pursuant to Section 9.1(a) contains details for any such equity trading
personnel or other employee on the public side of such information barriers).
Concurrently with the delivery of any document, notice or other communication
regarding the transaction to any such personnel or employee by or on behalf of
the Borrower in connection with the Credit Documents (each, a “Communication”),
the Borrower shall be deemed to have represented that such document, notice or
other communication does not contain any such Non-public Information.

5.3 Existence. The Borrower will at all times preserve and keep in full force
and effect its existence and all rights and franchises, licenses and permits
necessary or material to its business.

5.4 Special Purpose Entity/Separateness.

 

65



--------------------------------------------------------------------------------

The Borrower will maintain at all times an Independent Director, and will comply
with the following limited liability company provisions of the Borrower (the
“Required LLC Provisions”):

(a) maintain its own separate books and records and bank accounts;

(b) at all times conduct its business solely in its own name in a manner not
misleading to other Persons as to its identity (including through the use of
separate stationary, signage and business cards);

(c) not commingle its assets with assets of any other Persons and hold all of
its assets in its own name;

(d) comply with all organizational formalities to maintain its separate
existence;

(e) maintain separate financial statements, showing its assets and liabilities
separate and apart from those of any other Person, and not have its assets
listed on any financial statement of any other Person; provided, that the
Borrower’s assets may be included in consolidated financial statements of one of
its Affiliates; provided, further, that for financial statements covering fiscal
quarters ending on and after the first fiscal quarter ending after the Closing
Date (i) appropriate disclosure within the consolidated financial statements or
footnotes thereto shall be made to indicate the separateness of the Borrower
from such Affiliate and to indicate that the Borrower’s assets and credit are
not available to satisfy the debts and other obligations of such Affiliate or
any other Person and (ii) such assets shall also be listed on the Borrower’s own
separate balance sheet;

(f) maintain an arm’s-length relationship with its Affiliates and enter into
transactions with Affiliates only on a commercially reasonable basis and on
terms similar to those of an arm’s-length transaction (except (i) to the extent
it may enter into any contract or any other Affiliate transaction permitted
under this Agreement or the other Credit Documents, including making or repaying
permitted intercompany loans) , (ii) any Affiliate may make additional capital
contributions of Permitted Assets to the Borrower at such times, in such amounts
and on such terms as they may, in their sole discretion, deemed appropriate or
advisable, and the Borrower may receive and deal with the same and (iii) the
Borrower may distribute, dividend or otherwise transfer the proceeds of the
Loans and any other Permitted Assets, other than Collateral (except to the
extent such Collateral has been released pursuant to the provisions of this
Agreement), to Parent or any of its other Affiliates, in each case in a manner
that is not prohibited by any provision of the Credit Documents;

(g) correct any known misunderstanding regarding its separate identity and not
identify itself as a division of any other Person;

(h) maintain adequate capital in light of its size and character and in light of
its contemplated business purpose, transactions and liabilities (it being
understood that ownership of the Collateral will constitute such adequate
capital); provided, the foregoing shall not require any parent to make any
additional capital contributions to the Borrower;

 

66



--------------------------------------------------------------------------------

(i) not amend, alter or change the terms of its limited liability company
agreement in any material respect unless the Administrative Agent consents.

5.5 Payment of Taxes and Claims and Tax Status. Each of the Borrower and each
Filing Subsidiary shall (1) file all required federal and state income and other
material tax returns and (2) pay all taxes shown to be due and payable on such
tax returns and all other material taxes imposed upon them or any of their
respective properties, assets, income, businesses or franchises, before any
penalty or fine attaches thereto; provided, no such tax need be paid if it is
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as (a) adequate reserves or other appropriate
provisions, as shall be required in conformity with GAAP, shall have been made
or provided therefor, and (b) in the case of a tax that has or may become a Lien
against any of the Collateral, such contest proceedings operate to stay the sale
of any portion of the Collateral to satisfy such tax. The Borrower shall not
file or consent to the filing of any consolidated, combined, unitary or similar
group income tax return with any Person (other than Parent and any of its
Subsidiaries). The Borrower shall neither elect to change, nor permit any
Affiliate to take any action that would change, the Borrower’s classification
for U.S. federal income tax purposes as set forth in the last sentence of
Section 4.9.

5.6 Compliance with Laws.

(a) The Borrower will comply with the requirements of all applicable laws,
rules, regulations and orders of any Governmental Authority. The Borrower will
comply with its reporting obligations with respect to the Class A Shares and the
Credit Documents and, if applicable, the Class B Shares and Class B Units, in
each case, under Sections 13 and 16 of the Exchange Act and applicable
securities laws of any other jurisdiction, including any required filings with
the SEC. The Borrower will make any portion of any filing with the SEC on Form
8-K, Form 10-Q, Form 10-K, Schedule 13D or Schedule 13G that relates to the
Credit Documents (including any filing of any part of the Credit Documents as an
exhibit thereto) in substantially the form previously provided to the
Administrative Agent and each Lender with a reasonable opportunity to comment
thereon (it being understood that Borrower and Parent will not be required to
provide Administrative Agent or any Lender with any portion of such filing other
than any such portion or exhibit that relates to the Credit Documents).

(b) The Borrower shall conduct its affairs in such a manner so as to ensure that
the Borrower will not be required to register as an “investment company” under
the Investment Company Act.

(c) The Borrower shall conduct its affairs in such a manner so as to ensure that
it is not subject to regulation under the Federal Power Act or under any other
federal or state statute or regulation that may limit its ability to incur
indebtedness or that may otherwise render all or any portion of the Obligations
unenforceable.

5.7 Compliance with the Registration Rights Agreement. In connection with the
exercise of remedies under Section 8 of the Security Agreement, at the request
of any Applicable Lender, the Borrower will use its commercially reasonable
efforts to cause the Issuer to comply with its obligations under the
Registration Rights Agreement. Borrower shall not agree to amend any provision
of the Registration Rights Agreement in a manner adverse to any Applicable
Lender or any Agent.

 

67



--------------------------------------------------------------------------------

5.8 Further Assurances. At any time or from time to time upon the request of the
Administrative Agent, Borrower will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as the Administrative Agent or any Applicable Lender may reasonably request in
order to grant, preserve, protect and perfect the validity and priority of the
security interests created or intended to be created by the applicable
Collateral Documents. In furtherance and not in limitation of the foregoing, the
Borrower shall take such actions as the Administrative Agent or any Applicable
Lender may reasonably request from time to time to ensure that the Obligations
are secured by all of the assets of the Borrower except to the extent otherwise
expressly permitted under this Agreement (including, for example, asset released
pursuant to Section 2.9). Promptly, upon the reasonable request of the
Administrative Agent or any Lender, at the Borrower’s expense, the Borrower
shall execute, acknowledge and deliver, or cause the execution, acknowledgment
and delivery of, and thereafter register, file or record, or cause or authorize
to be registered, filed or recorded (in each case, to the extent applicable), in
an appropriate governmental office, any document or instrument supplemental to
or confirmatory of the Collateral Documents or otherwise deemed by the
Administrative Agent or any Applicable Lender reasonably necessary or desirable
for the continued validity, perfection and priority of the Liens on the
Collateral covered thereby subject to no other Liens (other than Permitted
Liens). The Borrower shall deliver or cause to be delivered to the
Administrative Agent and each Applicable Lender from time to time such other
documentation, consents, authorizations, approvals and orders in form and
substance reasonably satisfactory to the Administrative Agent and each
Applicable Lender as the Administrative Agent and any Applicable Lender shall
reasonably deem necessary to perfect or maintain the Liens on the Collateral
pursuant to the Collateral Documents.

5.9 Dividends. The Borrower shall cause any dividend, charge, fee or other
distribution (or interest on any unpaid dividend, charge, fee or other
distribution) (whether paid in cash or in kind) on or in respect of the Pledged
Shares, the Pledged Units or the Pledged IDRs to be paid into or credited to the
Eligible Collateral Brokerage Accounts (such that each Applicable Lender’s
Eligible Collateral Brokerage Account contains such Applicable Lender’s Pro Rata
Share of such dividend, charge, fee or other distribution) in cleared funds
promptly on receipt by the Borrower (and shall direct the Securities
Intermediary accordingly).

5.10 Stock-Based Financing Transaction; Stock Disposal Transaction. Promptly
following the entry by Borrower or any of its Affiliates into any Stock-Based
Financing Transaction or Stock Disposal Transaction, or an agreement to effect
the same, or the occurrence of any amendment, adjustment or other modification
to the terms of any Stock-Based Financing Transaction or Stock Disposal
Transaction, Borrower shall deliver to the Administrative Agent a copy of each
of the definitive documents governing such transaction, such amendment or such
adjusted or modified terms, as applicable; provided that such covenant shall be
deemed satisfied to the extent such copies of such documents are delivered to
the Administrative Agent by the Parent in accordance with Section 3.2(h) of the
Parent Guaranty.

5.11 Class B Units Ownership Notice. Upon reasonable written request from any
Lender, the Borrower shall promptly (but, in any event, within three Business
Days) notify all

 

68



--------------------------------------------------------------------------------

Lenders and the Administrative Agent of the number of Class B Units then owned
(within the meaning of Section 3.10 of the Units Issuer LLC Agreement) by Parent
and its Controlled Affiliates (within the meaning of Section 3.10 of the Units
Issuer LLC Agreement); provided that such covenant shall be deemed satisfied to
the extent such notices are delivered to all Lenders and the Administrative
Agent by the Parent pursuant to Section 3.2(o) of the Parent Guaranty.

SECTION 6. NEGATIVE COVENANTS

The Borrower covenants and agrees that, so long as any Commitment is in effect
and until the payment in full of all Obligations (other than unmatured
contingent indemnification obligations), the Borrower shall perform all
covenants in this Section 6.

6.1 Indebtedness. The Borrower shall not, directly or indirectly, create, incur,
assume or guaranty, or otherwise become or remain directly or indirectly liable
with respect to any Indebtedness, except the Obligations and the payment of
taxes and fees and expenses necessary for compliance with the Credit Documents
and applicable law.

6.2 Liens. The Borrower shall not, directly or indirectly, create, incur, assume
or permit to exist any Lien (other than Permitted Liens) on or with respect to
any property or asset of any kind of the Borrower, whether now owned or
hereafter acquired or licensed, or any income, profits or royalties therefrom,
or file or permit the filing of, or permit to remain in effect, any financing
statement or other similar notice of any Lien (other than Permitted Liens) with
respect to any such property, asset, income, profits or royalties under the UCC
of any State or under any similar recording or notice statute or under the
intellectual property laws, rules or procedures, except Liens in favor of the
Applicable Lenders granted pursuant to any Credit Document.

6.3 Restricted Payments. The Borrower shall not, through any manner or means or
through any other Person, directly or indirectly, declare, order, pay, make or
set apart, or agree to declare, order, pay, make or set apart, any sum for any
Restricted Payment (a) except payments made on the Closing Date with the
proceeds of the Loans and (b) except that so long as no Default or Event of
Default shall have occurred and be continuing or shall be caused thereby,
Borrower may make a distribution to the Parent of any Margin Cash Collateral or
other assets released pursuant to Section 2.9.

6.4 Investments. The Borrower shall not, directly or indirectly, make or own any
Investment in any Person other than Permitted Assets.

6.5 Fundamental Changes; Disposition of Assets; Acquisitions.

(a) The Borrower shall not enter into any transaction of merger or
consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or license, exchange,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of all or any part of the Permitted Assets, except
to the extent such Permitted Assets are released in accordance with this
Agreement.

 

69



--------------------------------------------------------------------------------

(b) Borrower shall not, and shall not permit Parent or any other Affiliate of
Borrower or Parent to, (i) sell, transfer, pledge or encumber, or suffer to
exist a Lien (other than Liens granted under the Collateral Documents and other
than sales, transfers, pledges, encumbrances and Liens pursuant to or permitted
by documents evidencing or governing the L/C Facility or D. E. Shaw Notes
relating to Class A Shares, Class B Shares, Class B Units and/or IDRs other than
Pledged Shares, Pledged Units and Pledged IDRs; provided that any proceeds of
such permitted sales or transfers that are not a result of an exercise of rights
of creditors under the L/C Facility or D. E. Shaw Notes shall be used to repay
the Loans hereunder immediately upon receipt thereof unless such proceeds are
used to repay or cash collateralize obligations thereunder) on any Class A
Shares, Class B Shares, Class B Units and/or IDRs, or (ii) enter into any
Stock-Based Financing Transaction, in each case, regardless of whether the
relevant securities are held in the Eligible Collateral Brokerage Accounts.
Notwithstanding the foregoing, so long as no Event of Default has occurred and
is continuing or would result therefrom, (x) Borrower may sell Class A Shares
issuable upon exchange of Eligible Class B Shares and Eligible Class B Units if
the relevant sale and release satisfy the requirements set forth in
Section 2.9(c)(ii) and (y) Borrower, Parent or any other Affiliate of Borrower
may enter into a Stock-Based Financing Transaction that satisfies the
requirements set forth in Section 5.10 and (1) is not secured by, and does not
relate to, any Pledged Shares or Pledged Units (or Class A Shares issuable upon
exchange thereof) or Pledged IDRs, (2) is not secured by, and does not relate
to, any Class B Shares or Class B Units (or Class A Shares issuable upon
exchange thereof) released from the Liens granted under the L/C Facility or the
D. E. Shaw Notes and (3) to the extent such Stock-Based Financing Transaction is
the L/C Facility or the D. E. Shaw Notes, is an amendment, adjustment or other
modification to the terms of the L/C Facility or the D. E. Shaw Notes (in each
case under this clause (3), other than any direct or indirect increase in the
number of Class A Shares, Class B Shares or Class B Units subject to the Liens
granted thereunder); provided, that, notwithstanding any of the foregoing to the
contrary (and whether or not any Event of Default has occurred or is
continuing), Class B Shares or Class B Units (or Class A Shares issuable upon
exchange thereof) released from the Liens granted under the D. E. Shaw Notes
may, following such release, be subject to Liens granted on the collateral
securing the L/C Facility. It is understood and agreed that for so long as
Borrower is prohibited from agreeing not to (and not to permit Parent or any
other Affiliate of Borrower or Parent to) pledge or encumber or suffer to exist
Liens on any Class A Shares, Class B Shares, Class B Units and/or IDRs pursuant
to clause (i) or clause (ii) above (such agreements, the “Negative Pledge
Agreements”) by Section 7.09 of the L/C Facility, the Negative Pledge Agreements
shall not be operative, but the Negative Pledge Agreements shall become
operative immediately, and without any further action of any party, upon
Borrower ceasing to be so prohibited; it is further understood and agreed that
Borrower shall not permit Parent or any other Affiliate of Borrower to amend
Section 7.09 of the L/C Facility to permit such agreement without the consent of
the Applicable Lenders.

(c) Borrower shall cause Parent (together with its Controlled Affiliates (as
defined in the Units Issuer LLC Agreement)) to own at all times a number of
Class B Units (excluding any Pledged Units and excluding any other Class B Units
that are subject to any Lien, other than Liens pursuant to the L/C Facility)
that is equal to or greater than the greater of (i) 17,000,000 Class B Units and
(ii) such other number of Class B Units as may then be required pursuant to
Section 3.10 of the Units Issuer LLC Agreement (such greater number, the “Class
B Units Threshold”). Borrower shall not, and shall not permit Parent or its
Controlled

 

70



--------------------------------------------------------------------------------

Affiliates (as defined in the Units Issuer LLC Agreement) to, enter into any
Stock Disposal Transaction or Stock-Based Financing Transaction (other than the
L/C Facility and the D. E. Shaw Notes) that could, upon consummation thereof or
the occurrence of any condition or event, result in Parent (together with its
Controlled Affiliates (as defined in the Units Issuer LLC Agreement)) owning a
number of Class B Units (excluding any Pledged Units and excluding any other
Class B Units that are subject to any Lien, other than Liens pursuant to the L/C
Facility) that is less than the Class B Units Threshold.

6.6 Limitation on Borrower’s Activities. From and after the Closing Date, the
Borrower shall not, directly or indirectly, (i) engage in any business or
conduct any activity other than its ownership of Permitted Assets, except for
(x) the performance of the transactions contemplated by the Credit Documents in
accordance with the terms thereof, (y) the performance of ministerial activities
and payment of taxes and fees and expenses necessary for compliance with this
Agreement and applicable law and (z) the maintenance of its legal existence,
including the ability to incur fees, costs and expenses relating to such
maintenance, (ii) enter into any contractual obligation or any transaction or
agreement between itself and any Person other than this Agreement or the other
Credit Documents, its Organizational Documents and documents ancillary or
related to carrying on such activities, (iii) have any Subsidiaries or
(iv) change its capital structure.

6.7 Amendments or Waivers of Organizational Documents. The Borrower shall not
agree to any amendment, restatement, supplement or other modification to, or
waiver of, any of its Organizational Documents after the Closing Date without in
each case obtaining the prior written consent of the Administrative Agent and
the Requisite Lenders to such amendment, restatement, supplement or other
modification or waiver.

6.8 IDRs. Borrower will not, and will not permit Parent or any of its other
Affiliates to, make any “IDR Reset Election” or deliver any “Reset Notice” (each
as defined in the Units Issuer LLC Agreement) with respect to any Pledged IDRs.

6.9 Status of Shares and Units. No Pledged Share or Pledged Unit credited to the
Eligible Collateral Brokerage Accounts shall (i) not be duly authorized, validly
issued and fully paid and non-assessable, (ii) be subject to any Transfer
Restrictions (whether in the hands of the Borrower or any Lender or Agent
exercising its rights with respect thereto under the Credit Documents) except
for the Existing Class B Share Restrictions and Existing Class B Unit
Restrictions and Permitted Transfer Restrictions or (iii) have been transferred
after the Closing Date.

6.10 Regulations of the Board of Governors. The Borrower will not take any
action that would cause the transactions contemplated by the Credit Documents to
violate or result in a violation of Regulations T, U or X.

 

71



--------------------------------------------------------------------------------

SECTION 7. EVENTS OF DEFAULT

7.1 Events of Default. If any one or more of the following conditions or events
shall occur:

(a) Failure to Make Payments or Post Margin When Due. Failure by the Borrower
(i) to pay (A) when due any installment of principal of any Loan, whether at
stated maturity, by acceleration, by notice of voluntary prepayment, by
mandatory prepayment or otherwise; or (B) any interest on any Loan or any fee or
any other amount due hereunder within two Business Days after the date due; or
(ii) to provide a notice, prepay the Loans or post when due sufficient Margin
Cash Collateral, in each case of this clause (ii), as required under
Section 2.9; or

(b) Breach of Certain Covenants. Failure of the Borrower to perform or comply
with any term or condition contained in Section 2.3, Section 5.1(a)(i),
Section 5.3 or Section 6; or

(c) Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by the Borrower in any Credit Document or
in any statement or certificate at any time given by the Borrower in writing
pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect as of the date made or deemed made; or

(d) Other Defaults Under Credit Documents. The Borrower shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other Section of
this Section 7.1, and such default shall not have been remedied or waived within
twenty days after the earlier of (i) an officer of Borrower becoming aware of
such default or (ii) receipt by the Borrower of notice from Administrative Agent
or the Requisite Lenders of such default; or

(e) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
the Parent or the Borrower in an involuntary case under any Debtor Relief Laws
now or hereafter in effect, which decree or order is not stayed; or any other
similar relief shall be granted under any applicable federal or state law; or
(ii) an involuntary case shall be commenced against the Parent or the Borrower
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over the Parent or the Borrower, or over all or a substantial part of its
property, shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee or other custodian of the Parent or
the Borrower for all or a substantial part of its property; or a warrant of
attachment, execution or similar process shall have been issued against any
substantial part of the property of Borrower or Parent, and in the case of
Parent, any such event described in this clause (ii) shall continue for sixty
days without having been dismissed, bonded or discharged; or

 

72



--------------------------------------------------------------------------------

(f) Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) Parent or Borrower
shall have an order for relief entered with respect to it or shall commence a
voluntary case under any Debtor Relief Laws now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or taking possession by a receiver, trustee
or other custodian for all or a substantial part of its property; or Parent or
Borrower shall make any assignment for the benefit of creditors; or (ii) Parent
or Borrower shall be unable, or shall fail generally, or shall admit in writing
its inability, to pay its debts as such debts become due; or the board of
directors (or similar governing body) of Parent or Borrower (or any committee
thereof) shall adopt any resolution or otherwise authorize any action to approve
any of the actions referred to herein or in Section 7.1(e); or

(g) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process shall be entered or filed against the Borrower or any of its
assets and shall remain undischarged, unvacated, unbonded or unstayed for a
period of thirty days (or in any event later than five days prior to the date of
any proposed sale thereunder); or

(h) Dissolution. (i) There occurs a dissolution or liquidation of the Borrower
or the Parent or (ii) any order, judgment or decree shall be entered against the
Borrower or the Parent decreeing the dissolution, liquidation or split up of
Borrower or the Parent and such order shall remain undischarged or unstayed for
a period in excess of 30 days; or

(i) Collateral Documents and other Credit Documents. At any time after the
execution and delivery thereof, (i) this Agreement or any Collateral Document
ceases to be in full force and effect (other than by reason of (x) a release of
Collateral in accordance with the terms hereof or thereof, (y) the satisfaction
in full of the Obligations in accordance with the terms hereof) or (z) such
Collateral Document ceasing to be a Collateral Document in connection with the
assignment by an Applicable Lender of all of the Obligations owing to it in
accordance with the terms hereof; provided that this clause (z) shall only apply
to Collateral Documents entered into with such Applicable Lender) or shall be
declared null and void, or any Applicable Lender shall not have or shall cease
to have a valid and perfected First Priority Lien in any Collateral purported to
be covered by the Collateral Documents with the priority required by the
relevant Collateral Document, in each case for any reason other than the failure
of any Applicable Lender to take any action within its control, or (ii) the
Borrower or the Parent shall contest the validity or enforceability of any
Credit Document in writing or deny in writing that it has any further liability
under any Credit Document to which it is a party or shall contest the validity
or perfection of any Lien in any Collateral purported to be covered by the
Collateral Documents; or

(j) Default under Parent Guaranty. (i) Any representation, warranty,
certification or other statement made by the Parent in the Parent Guaranty or in
any statement or certificate at any time given by the Parent in writing pursuant
thereto or in connection therewith shall be false in any material respect as of
the date made or deemed made or (ii) the Parent shall otherwise default in the
performance of or compliance with any term contained in the Parent Guaranty
beyond the grace period provided therefor, if any; or

(k) Borrower Change of Control. A Borrower Change of Control shall occur; or

 

73



--------------------------------------------------------------------------------

(l) Failure to Include Independent Director. Failure of the Borrower’s board of
directors or similar governing body to appoint an Independent Director
reasonably satisfactory to the Administrative Agent (it being acknowledged and
agreed that the Independent Director as of the Closing Date is reasonably
satisfactory to the Administrative Agent); or

(m) Failure to Make Payment under Independent Director Engagement Letter.
Failure to pay the fees and expenses of the Independent Director under the
Independent Director Engagement Letter within five Business Days of the date
required thereby; or

(n) Debt Purchase Transaction. The Parent, Borrower or any of their Affiliates
or Issuer, Units Issuer or any of their Affiliates shall enter into any Debt
Purchase Transaction; or

(o) Cross-Default. (i) (x) The Parent shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Indebtedness
of the Parent in a principal amount in excess of the Parent Default Threshold or
any Indebtedness evidenced by or governing D. E. Shaw Notes, when and as the
same shall become due and payable, and (y) any event or condition occurs that
results in any Indebtedness of the Parent in a principal amount in excess of the
Parent Default Threshold or any Indebtedness evidenced by or governing D. E.
Shaw Notes becoming due prior to its scheduled maturity, or requiring the
prepayment, repurchase, redemption or defeasance thereof prior to its scheduled
maturity; provided that this clause (i) shall not apply to secured indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such indebtedness; (ii) there shall occur under any Swap
Contract to which the Parent is a party an early termination date (howsoever
defined in such Swap Contract) resulting from any event of default (howsoever
defined in such Swap Contract) under such Swap Contract as to which the Parent
is the defaulting party (howsoever defined in such Swap Contract) or any
termination event (howsoever defined in such Swap Contract) under such Swap
Contract as to which the Parent is an affected party (however defined in such
Swap Contract) and in either event the Swap Termination Value owed by the Parent
as a result thereof is greater than the Parent Default Threshold; (iii) the
Parent or the Borrower or any other Affiliate of the Borrower fails to make a
payment (including of principal or interest) or a required transfer of
collateral after the applicable grace period with respect thereto, if any, in
respect of any Stock-Based Financing Transaction or there occurs and is
continuing any default, event of default, collateral trigger or other event or
circumstance giving rise to a right on behalf of the dealer, lender or other
counterparty party to such Stock-Based Financing Transaction to liquidate any
Class A Shares, Class B Shares, Class B Units and/or any other securities of
Issuer or Units Issuer; or (iv) any failure by Parent to, or to cause its
affiliates to, make payments or distributions under any Units Issuer
Intercompany Agreement or the occurrence under any Units Issuer Intercompany
Agreement of any event or condition, in each case, that results in any set-off
against, or reduction in, any distributions in respect of the Pledged Units
and/or Pledged IDRs in an aggregate amount that exceeds $250,000.00 for any
fiscal quarter; or

(p) Issuer Acknowledgment. The Issuer, the Units Issuer, the Borrower or the
Parent breaches, terminates, repudiates or purports to terminate the Issuer
Acknowledgment; provided that a breach of Section 2.01(k) or Section 2.01(p) of
the Issuer Acknowledgment shall not constitute an Event of Default;

 

74



--------------------------------------------------------------------------------

(q) Lock-up Restrictions. The Pledged Shares or Pledged Units become subject to
any Transfer Restrictions as a result of the entry by Borrower, Parent or any
other Affiliate of Borrower into a lock-up agreement or similar restriction with
respect to any Class A Shares, Class B Shares and/or Class B Units (whether in
connection with an offering of Class A Shares, Class B Shares and/or Class B
Units and/or any other securities and whether by Issuer, Borrower, Parent or any
other Affiliate of Issuer);

THEN, (1) upon the occurrence and during the continuance of any Event of Default
described in Section 7.1(a), 7.1(e) or 7.1(f), automatically, and (2) upon the
occurrence of any other Event of Default, upon notice to the Borrower by the
Administrative Agent (which notice the Administrative Agent shall deliver at the
request of any Lender, specifying the relevant Lender or Lenders making such
request therein (such Lenders, the “Accelerating Lenders” and such notice, an
“Acceleration Notice”), (A) each of the following shall immediately become due
and payable, in each case without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by the
Borrower: (i) the unpaid principal amount of and accrued interest on the Loans
of any such Accelerating Lenders (such Loans, the “Accelerated Loans”) and
(ii) all other Obligations owing with respect to such Accelerated Loans to any
such Accelerating Lenders; and (B) any such Accelerating Lenders may enforce any
and all Liens and security interests granted to them pursuant to the Collateral
Documents, and (C) the Administrative Agent may deliver to the Issuer the Notice
of Assignment of Registration Rights (it being understood and agreed that the
Administrative Agent shall not deliver such notice to the Issuer prior to the
occurrence of the earlier of (x) any Event of Default described in
Section 7.1(a), 7.1(e) or 7.1(f) and (y) the delivery of notice to the Borrower
pursuant to clause (2) above). In addition to the foregoing rights and remedies,
upon the occurrence and during the continuation of any Event of Default, any
Lender may instruct the Administrative Agent to, and upon such instruction, the
Administrative Agent shall, exercise any and all rights and remedies under the
Parent Guaranty, at law or in equity, with respect to the Guaranteed Obligations
(as defined therein) owing to such Lender. The Administrative Agent agrees to
provide a copy of each Acceleration Notice to Lenders that are not the relevant
Accelerating Lenders.

7.2 Application of Funds. (a) Except as provided for in clause (b) below, after
all of the Loans have automatically become immediately due and payable (or if
proceeds have been received by the Administrative Agent pursuant to clause
(b) below), any amounts received by the Administrative Agent on account of the
Obligations shall be applied in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agents and amounts payable under Sections 2.12,
2.13 or 2.14) payable to each Agent and the Securities Intermediary in their
capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders arising under the Credit Documents and amounts payable under Sections
2.12, 2.13 or 2.14, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

 

75



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations arising under the Credit
Documents, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans ratably among the Lenders in proportion to the respective
amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

provided that, if any Lender referred to in clauses Second, Third or Fourth
above is (whether at the time of such payment or at the time of the acceleration
of the relevant Applicable Lender’s Loans), or has been at any time in the 90
days immediately preceding any such time, an “affiliate” (as defined in Rule 144
under the Securities Act) of Issuer or Units Issuer, then such Lender (i) shall
notify the Administrative Agent thereof and (ii) notwithstanding anything to the
contrary herein or in any other Credit Document, will not be entitled to any
payment of the proceeds from the sale by an Applicable Lender of Pledged Shares
or Pledged Units or Class A Shares issuable upon exchange thereof or Pledged
IDRs. Each Lender acknowledges to and agrees with each other Lender and Agent
that it will comply with its obligations under clause (i) of the immediately
preceding proviso.

(b) Notwithstanding clause (a) of this Section 7.2, all proceeds received by any
Applicable Lender in respect of any sale of, any collection from, or other
realization upon all or any part of the Relevant Collateral subject to the
control of such Applicable Lender (other than control by virtue of another
Lender acting as its agent for perfection) pursuant to the terms of the
Collateral Documents, shall be applied by such Applicable Lender against the
Obligations in the following order of priority:

First, to the payment of all costs and expenses of such sale, collection or
other realization, including reasonable compensation to the Administrative Agent
(in the amount of such Applicable Lender’s Pro Rata Share of such costs and
expenses or compensation of the Administrative Agent) and/or such Applicable
Lender, and its affiliates, and their respective agents and counsel, and all
other expenses, liabilities and advances made or incurred by the Administrative
Agent (in the amount of such Applicable Lender’s Pro Rata Share of such amount
made or incurred by the Administrative Agent) and/or such Applicable Lender, and
its affiliates, in connection therewith, and all amounts for which the
Administrative Agent (in the amount of such Applicable Lender’s Pro Rata Share
of such amounts to which the Administrative Agent entitled) and/or such
Applicable Lender is entitled to indemnification hereunder (in its capacity as
an Agent and not as a Lender) and to the payment of all costs and expenses paid
or incurred by the Administrative Agent (in the amount of such Applicable
Lender’s Pro Rata Share of such amount paid or incurred by the Administrative
Agent) and/or such Applicable Lender in connection with the exercise of any
right or remedy under any Credit Document;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to
such Applicable Lender and the

 

76



--------------------------------------------------------------------------------

Administrative Agent (in the amount of such Applicable Lender’s Pro Rata Share
of such amount owed to the Administrative Agent) arising under the Credit
Documents and amounts payable under Sections 2.12, 2.13 and 2.14, ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans of such Applicable Lender and other Obligations
other than unpaid principal owed to such Applicable Lender arising under the
Credit Documents;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans of such Applicable Lender; and

Fifth, to the Administrative Agent to be applied in accordance with clause
(a) above.

7.3 Certain Provisions Related to Applicable Lenders.

(a) For the avoidance of doubt, each Applicable Lender may choose to exercise
any remedies provided for herein or in any other Credit Document, or refrain
from exercising such remedies, in its sole discretion with respect to the
Relevant Collateral subject to its control under a Collateral Account Control
Agreement. No Applicable Lender shall have any fiduciary or other duties to the
other Lenders in connection with the exercise of remedies with respect to its
applicable Eligible Collateral Brokerage Account or the Relevant Collateral
credited thereto or otherwise and no Lender shall interfere with such exercise
of remedies or claim (or support any claim by any third party) that a sale or
other disposition of such Applicable Lender’s Relevant Collateral by such
Applicable Lender was not commercially reasonable.

(b) In connection with any assignment by a Lender, the Borrower agrees to
(i) establish a separate Eligible Collateral Brokerage Account with the
Securities Intermediary, (ii) enter into a Collateral Account Control Agreement
with respect to such Eligible Collateral Brokerage Account, (iii) if reasonably
requested by the Securities Intermediary, enter into a customer account
agreement or other agreement with the Securities Intermediary, (iv) if requested
by the Securities Intermediary or such Lender, provide undated stock powers
executed by Borrower in blank and bearing “Z-level” medallion guaranty (and such
other documents as may then be required to give effect to the transactions
contemplated pursuant to Article I of the Issuer Acknowledgment) and (v) make
appropriate amendments to this Agreement and the other Credit Documents to
reflect any administrative, technical or similar changes as are reasonably
requested (it being understood that any such amendment that increases the
Borrowers payment obligations under any Credit Document or adversely affects any
other obligation of the Borrower under the Credit Documents in any material
respects shall not be deemed to be reasonable) by the Applicable Lenders, the
assignee or the Administrative Agent.

(c) Upon any Applicable Lender’s sale or other disposition of such Applicable
Lender’s Relevant Collateral pursuant to Section 7.3(a), the security interest
of each other Lender therein shall automatically terminate; provided that each
such other Lender’s security interest shall attach to the proceeds of such sale
or other disposition remaining

 

77



--------------------------------------------------------------------------------

after payment of all amounts specified in Section 7.2(b) clauses First through
Fourth. Each Lender will execute, deliver and file such documents (including
UCC-3 financing statements), if any, reasonably requested by an Applicable
Lender to evidence such Lender’s release of its security interest in the
Relevant Collateral of the foreclosing Applicable Lender that has been sold or
otherwise disposed of.

(d) Each Lender agrees that (i) it will not challenge or question or support any
other Person in challenging or questioning in any proceeding the validity,
attachment, perfection or priority of any Lien of any Applicable Lender under
any Collateral Document or the validity or enforceability of the priorities,
rights or duties established by or other provisions of this Agreement.

(e) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing the Obligations granted on the Collateral
and notwithstanding any provision of the UCC, or any other applicable law or the
Collateral Documents or any defect or deficiencies in, or failure to perfect or
lapse in perfection of, or avoidance as a fraudulent conveyance or otherwise of,
the Liens securing any of the Obligations, the subordination of such Liens to
any other Liens, or any other circumstance whatsoever, whether or not any
bankruptcy proceeding has been commenced by or against the Borrower or Parent,
each Lender, hereby agrees that any Lien on the Collateral securing any
Obligations now or hereafter held by or on behalf of any Lender, shall be pari
passu and secured equally and ratably.

(f) In connection with any repayment, prepayment, assignment or otherwise, if
for any reason the Collateral in each Applicable Lender’s Eligible Collateral
Brokerage Account at any time does not contain each item of Collateral in
accordance with such Applicable Lender’s Pro Rata Share (excluding, for the
avoidance of doubt, as a result of any exercise of remedies by an Applicable
Lender or as a result of rounding permitted under Section 2.9(g)), with notice
to the Administrative Agent and each Lender, the Calculation Agent may instruct
(or, at the reasonable request of any Lender with notice thereof to the
Administrative Agent and each other Lender, will instruct), the Securities
Intermediary to reallocate the Collateral among the Eligible Collateral
Brokerage Accounts as necessary, such that after giving effect to such
repayment, prepayment, assignment or other transaction, each Applicable Lender
holds each item of Collateral in its Eligible Collateral Brokerage Account in
accordance with its Pro Rata Share.

SECTION 8. AGENTS

8.1 Appointment of Agents. Deutsche Bank is hereby appointed Administrative
Agent hereunder and under the other Credit Documents and each Lender hereby
authorizes Deutsche Bank to act as Administrative Agent in accordance with the
terms hereof and the other Credit Documents. Deutsche Bank is hereby appointed
Calculation Agent hereunder and under the other Credit Documents and each Lender
hereby authorizes Deutsche Bank to act as Calculation Agent in accordance with
the terms hereof and the other Credit Documents. Each Agent hereby agrees to act
in its capacity as such upon the express conditions contained herein and the
other Credit Documents, as applicable. The provisions of this Section 8 are
solely for the

 

78



--------------------------------------------------------------------------------

benefit of the Agents and the Lenders, and the Borrower shall have no rights as
a third party beneficiary of any of the provisions thereof, except as set forth
in Sections 8.7 and 8.8(b). In performing its functions and duties hereunder,
each Agent shall act solely as an agent of the Lenders and does not assume and
shall not be deemed to have assumed any obligation towards or relationship of
agency or trust with or for the Parent or any of its Subsidiaries (including the
Borrower).

For so long as such Applicable Lender controls an Eligible Collateral Brokerage
Account, each of the Lenders and each Agent hereby irrevocably appoints each
Applicable Lender as its agent to act on its behalf for purposes of Section 7.2
and the Security Agreement and authorizes each Applicable Lender to take such
actions on its behalf and to exercise such powers as are contemplated by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. In performing its functions and duties hereunder, each
Applicable Lender shall act solely as an agent of the other Lenders and Agents
and does not assume and shall not be deemed to have assumed any obligation
towards or fiduciary relationship or trust with or for Borrower or Parent. The
provisions of this Section 8.1 are solely for the benefit of the Lenders and
Agents and neither Borrower nor Parent shall have rights as a third party
beneficiary of any such provision.

8.2 Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender or any other
Person; and nothing herein or any of the other Credit Documents, expressed or
implied, is intended to or shall be so construed as to impose upon any Agent any
obligations in respect hereof or any of the other Credit Documents except as
expressly set forth herein or therein.

8.3 General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to the Lenders or by or on behalf of the Borrower or the Parent or to
any Lender in connection with the Credit Documents and the transactions
contemplated thereby or for the financial condition or business affairs of the
Borrower or the Parent, nor shall any Agent be required to ascertain or inquire
as to the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained in any of the Credit Documents or as to the
use of the proceeds of the Loans or as to the existence or possible existence of
any Event of Default or Default or to make any disclosures with respect to the
foregoing. Anything contained herein to the contrary notwithstanding, the
Administrative Agent shall not have any liability arising from confirmations of
the amount of outstanding Loans.

 

79



--------------------------------------------------------------------------------

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to any Lender for any action
taken or omitted by any Agent under or in connection with any of the Credit
Documents except to the extent caused by such Agent’s gross negligence or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction. Each Agent shall be entitled to refrain from any act
or the taking of any action (including the failure to take an action) in
connection herewith or any of the other Credit Documents or from the exercise of
any power, discretion or authority vested in it hereunder or thereunder unless
and until such Agent shall have received instructions in respect thereof from
the Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 9.5) and, upon receipt of such instructions from the
Requisite Lenders (or such other Lenders, as the case may be), such Agent shall
be entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions
including for the avoidance of doubt refraining from any action that, in its
opinion or the opinion of its counsel, may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of any Lender in violation of any Debtor Relief Law.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for the Borrower, the Parent and its
Subsidiaries), accountants, experts and other professional advisors selected by
it; and (ii) no Lender shall have any right of action whatsoever against any
Agent as a result of such Agent acting or (where so instructed) refraining from
acting hereunder or any of the other Credit Documents in accordance with the
instructions of the Requisite Lenders (or such other Lenders as may be required
to give such instructions under Section 9.5).

(c) Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers under this Agreement or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory, indemnification and other
provisions of this Section 8.3 and of Section 8.6 shall apply to the Affiliates
of the Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. All of the rights, benefits, and
privileges

 

80



--------------------------------------------------------------------------------

(including the exculpatory and indemnification provisions) of this Section 8.3
and of Section 8.6 shall apply to any such sub-agent and to the Affiliates of
any such sub-agent, and shall apply to their respective activities as sub-agent
as if such sub-agent and Affiliates were named herein. Notwithstanding anything
herein to the contrary, with respect to each sub-agent appointed by the
Administrative Agent, (i) such sub-agent shall be a third party beneficiary
under this Agreement with respect to all such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) and shall have all
of the rights and benefits of a third party beneficiary, including an
independent right of action to enforce such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) directly, without
the consent or joinder of any other Person, against the Borrower and the
Lenders, (ii) such rights, benefits and privileges (including exculpatory rights
and rights to indemnification) shall not be modified or amended without the
consent of such sub-agent, and (iii) such sub-agent shall only have obligations
to the Administrative Agent and not to the Borrower, any Lender or any other
Person and none of the Borrower, any Lender or any other Person shall have any
rights, directly or indirectly, as a third party beneficiary or otherwise,
against such sub-agent.

8.4 Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, each Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with the Parent or
any of its Affiliates as if it were not performing the duties specified herein,
and may accept fees and other consideration from the Borrower, the Parent or any
of its Affiliates for services in connection herewith and otherwise without
having to account for the same to Lenders.

8.5 Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of the Borrower and the
Parent in connection with Loans hereunder and that it has made and shall
continue to make its own appraisal of the creditworthiness of the Borrower and
the Parent. No Agent shall have any duty or responsibility, either initially or
on a continuing basis, to make any such investigation or any such appraisal on
behalf of the Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to the Lenders.

(b) Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement and funding its Loan on the Closing Date, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Credit
Document and each other document required to be approved by any Agent, the
Requisite Lenders or the Lenders, as applicable on the Closing Date.

8.6 Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, to the extent that such Agent shall
not have been reimbursed by the Borrower, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever that may be imposed on, incurred by or asserted
against such Agent in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Credit Documents or otherwise in its
capacity as such Agent in any way relating to or arising out of this Agreement
or the other Credit Documents; provided, no

 

81



--------------------------------------------------------------------------------

Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Agent’s gross negligence or willful misconduct, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction. If any indemnity furnished to any Agent for any purpose shall, in
the opinion of such Agent, be insufficient or become impaired, such Agent may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished; provided, in
no event shall this sentence require any Lender to indemnify any Agent against
any liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement in excess of such Lender’s Pro Rata Share thereof; and
provided further, this sentence shall not be deemed to require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement described in the proviso
in the immediately preceding sentence.

8.7 Successor Administrative Agent and Calculation Agent.

(a) The Administrative Agent shall have the right to resign at any time by
giving prior written notice thereof to the Lenders and the Borrower, and the
Administrative Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to the Borrower and
the Administrative Agent and signed by Requisite Lenders. A resigning (but not
removed) Administrative Agent shall have the right to appoint a financial
institution to act as the Administrative Agent hereunder, subject to the
reasonable satisfaction of the Borrower and the Requisite Lenders (provided
that, in no event shall any such successor Administrative Agent be a Defaulting
Lender), and the Administrative Agent’s resignation shall become effective on
the earliest of (i) 30 days after delivery of the notice of resignation
(regardless of whether a successor has been appointed or not), (ii) the
acceptance of such successor Administrative Agent by the Borrower and the
Requisite Lenders or (iii) such other date, if any, agreed to by the Requisite
Lenders. Upon any such notice of resignation or any such removal, if a successor
Administrative Agent has not already been appointed by the retiring
Administrative Agent, the Requisite Lenders shall have the right, upon five
Business Days’ notice to the Borrower, to appoint a successor Administrative
Agent, subject to the approval of the Borrower (which approval shall not be
unreasonably withheld or delayed and shall not be required following the
occurrence of and during the continuance of an Event of Default); provided that,
in no event shall any such successor Administrative Agent be a Defaulting
Lender. If neither the Requisite Lenders nor the Administrative Agent have
appointed a successor Administrative Agent (or if the Borrower has not approved
any such appointment to the extent required in the immediately preceding
sentence), the Requisite Lenders shall be deemed to have succeeded to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent (or upon the Required
Lenders being deemed to have succeeds to the powers of the Administrative
Agent), that successor Administrative Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
or removed Administrative Agent and the retiring or removed Administrative Agent
shall promptly (i) transfer to such successor Administrative Agent all records
and other documents necessary or appropriate in connection with the performance
of the duties of the successor Administrative Agent under the Credit Documents,
and (ii) execute and deliver to such successor Administrative Agent such
amendments to financing statements, and take such other actions, as may be
necessary or

 

82



--------------------------------------------------------------------------------

appropriate in connection with the assignment to such successor Administrative
Agent of the security interests created under the Collateral Documents,
whereupon such retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder. After any retiring or removed
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Section 8 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent hereunder
or any actions taken or costs incurred after such resignation that arise as a
result of its prior role as Administrative Agent hereunder.

(b) In addition to the foregoing, the Calculation Agent may resign at any time
by giving prior written notice thereof to the Lenders and the Borrower. The
Administrative Agent shall have the right to appoint a financial institution as
Calculation Agent hereunder, subject to the reasonable satisfaction of the
Requisite Lenders and, unless an Event of Default has occurred and is
continuing, the Borrower, and the Calculation Agent’s resignation shall become
effective on the earliest of (i) 30 days after delivery of the notice of
resignation, (ii) the acceptance of such successor Calculation Agent by the
Requisite Lenders or (iii) such other date, if any, agreed to by the Requisite
Lenders. Upon any such notice of resignation, the Requisite Lenders with, unless
an Event of Default has occurred and is continuing, the consent of the Borrower,
shall have the right, upon five Business Days’ notice to the Administrative
Agent, to appoint a successor Calculation Agent. Upon the acceptance of any
appointment as Calculation Agent hereunder by a successor Calculation Agent,
that successor Calculation Agent shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the retiring Calculation
Agent under this Agreement and the other Credit Documents. After any retiring
Calculation Agent’s resignation hereunder as the Calculation Agent, the
provisions of this Agreement and the other Credit Documents shall inure to its
benefit as to any actions taken or omitted to be taken by it under this
Agreement or the other Credit Documents while it was the Calculation Agent
hereunder or any actions taken or costs incurred after such resignation that
arise as a result of its prior role as Calculation Agent hereunder.

8.8 Collateral Documents.

(a) Right to Realize on Collateral. Anything contained in any of the Credit
Documents to the contrary notwithstanding, the Borrower, the Administrative
Agent and each Applicable Lender hereby agree that in the event of a foreclosure
or similar enforcement action by any Applicable Lender on any of the Collateral
pursuant to a public or private sale or other disposition (including pursuant to
Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code),
any Applicable Lender (except with respect to a “credit bid” pursuant to
Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code)
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition and any Applicable Lender shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such sale or disposition, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by such Applicable Lender at such sale or other
disposition.

(b) Release of Collateral, Termination of Credit Documents. Notwithstanding
anything to the contrary contained herein or any other Credit Document, when all
Obligations (other than unmatured contingent indemnification obligations) have
been paid in full and all

 

83



--------------------------------------------------------------------------------

Commitments have terminated or expired, upon request of the Borrower, the
Administrative Agent and each Applicable Lender shall (without notice to, or
vote or consent of, any other Lender) take such actions as shall be required to
release its security interest in all Collateral.

(c) No Duty. Each Applicable Lender shall not be responsible for or have a duty
to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Applicable Lender’s Lien thereon, or any certificate prepared
by the Borrower in connection therewith, nor shall any Applicable Lender be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.

SECTION 9. MISCELLANEOUS

9.1 Notices.

(a) Notices Generally. Any notice or other communication herein required or
permitted to be given to the Borrower, the Collateral Agent or the
Administrative Agent shall be sent via e-mail to the e-mail addresses of all the
contacts listed for such Person in Appendix B or in the other relevant Credit
Document, and in the case of any Lender, the e-mail addresses as indicated in
Appendix B or otherwise indicated to Administrative Agent and the Borrower in
writing; provided that any such notice or other communication shall at the
request of the Administrative Agent be provided pursuant to this sentence to any
sub-agent appointed pursuant to Section 8.3(c) as designated by the
Administrative Agent from time to time. Each notice or other communication
hereunder shall be deemed to have been given when sent via e-mail pursuant to
the preceding sentence and no acknowledgement from the intended recipient shall
be required; provided that if such notice or other communication is not sent via
e-mail during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.

(b) Electronic Communications. The Borrower understands that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution and agrees
and assumes the risks associated with such electronic distribution, except to
the extent caused by the willful misconduct or gross negligence of the
Administrative Agent, as determined by a final, non-appealable judgment of a
court of competent jurisdiction.

(c) Reliance by Agents and Lenders. Each Agent and each Lender shall be entitled
to rely and act upon any notices purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify each Agent,
each Lender and their respective Affiliates from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with an Agent or a Lender may be recorded by
such Agent or Lender and the Borrower hereby consents to such recording.

 

84



--------------------------------------------------------------------------------

9.2 Expenses. Whether or not the transactions contemplated hereby shall be
consummated, the Borrower agrees to pay promptly (i) all the actual, reasonable
and documented costs and expenses (other than costs and expenses of counsel,
which are provided for in clause (ii) of this Section) of the Lenders, the
Collateral Agents and the Agents incurred in connection with the negotiation,
preparation and execution of the Credit Documents and any consents, amendments,
waivers or other modifications thereto; (ii) the reasonable and documented fees,
expenses and disbursements of one primary counsel to the Agents (in each case
excluding allocated costs of internal counsel) in connection with the
negotiation, preparation, execution and administration of the Credit Documents
and any consents, amendments, waivers or other modifications thereto and any
other documents or matters requested by the Borrower; (iv) all the actual costs
and reasonable expenses (including the reasonable and documented fees, expenses
and disbursements of one primary counsel to the Agents, the Collateral Agents
and Lenders (in each case excluding allocated costs of internal counsel) of
creating, perfecting, recording, maintaining and preserving Liens in favor of
any Applicable Lender or Collateral Agent, including filing and recording fees,
expenses and Taxes, stamp or documentary taxes and search fees; (v) all the
actual costs and reasonable expenses (including the reasonable fees, expenses
and disbursements of any advisors and agents employed or retained by any Agent,
any Applicable Lender, any Collateral Agent and its counsel) in connection with
the custody or preservation of any of the Collateral; (vi) all the fees and
expenses of the Securities Intermediary payable pursuant to the DBTCA Agreement,
(vii) all other actual and reasonable costs and expenses incurred by each Agent
in connection with the syndication of the Loans and Commitments and transactions
contemplated by the Credit Documents and any consents, amendments, waivers or
other modifications thereto; (viii) after the occurrence of an Event of Default,
all costs and expenses, including reasonable attorneys’ fees (excluding
allocated costs of internal counsel), placement fees or discounts and costs of
settlement, incurred by any Agent, any Collateral Agent and any Lender in
enforcing any Obligations of or in collecting any payments due from the Borrower
hereunder or under the other Credit Documents by reason of such Event of Default
(including in connection with the sale (whether registered under the Securities
Act or otherwise), lease or license of, collection from, or other realization
upon any of the Collateral) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out” or pursuant to any insolvency or bankruptcy cases or proceedings; and
(ix) each Lender’s (or its Affiliate’s) and each Collateral Agent’s (or its
Affiliate’s) commercially reasonable costs, losses, charges, fees, expenses or
duties of any kind directly relating to its commercially reasonable acquisition,
establishment, reestablishment, substitution, maintenance, unwinding or
disposition of, or realization or recovery of the proceeds of, or any part
thereof, any transaction(s) entered into by such Lender or its Affiliate or such
Collateral Agent or its Affiliate to hedge the market risk of the Collateral
after the occurrence of an Event of Default that has not been waived pursuant to
Section 9.5. All amounts due under this Section 9.2 shall be payable by the
Borrower on demand therefor.

9.3 Indemnity.

(a) In addition to the payment of expenses pursuant to Section 9.2, whether or
not the transactions contemplated hereby shall be consummated, the Borrower
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, each Agent, each Collateral Agent and each Lender and the
officers, partners, members, directors, trustees, advisors, employees, agents,
sub-agents and Affiliates of each Agent, each Collateral Agent

 

85



--------------------------------------------------------------------------------

and each Lender (each, an “Indemnitee”), from and against any and all
Indemnified Liabilities; provided, the Borrower shall not have any obligation to
any Indemnitee hereunder with respect to any Indemnified Liabilities to the
extent such Indemnified Liabilities arise from the gross negligence or willful
misconduct of that Indemnitee or any of its officers, partners, members,
directors, trustees, advisors, employees, agents, sub-agents or Affiliates, in
each case, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. To the extent that the undertakings to defend,
indemnify, pay and hold harmless set forth in this Section 9.3 may be
unenforceable in whole or in part because they are violative of any law or
public policy, the Borrower shall contribute the maximum portion that it is
permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them. Notwithstanding the foregoing, this Section 9.3 shall not apply to Taxes
other than any Taxes that represent Indemnified Liabilities arising from any
non-Tax claim.

(b) Notwithstanding anything to the contrary, to the extent permitted by
applicable law, the parties hereto shall not assert, and the parties hereto
hereby waive, any claim against each Lender, each Collateral Agent, each Agent
and their respective Affiliates, directors, employees, attorneys, agents or
sub-agents or the Borrower, the Parent or any of their respective Affiliates,
directors, employees, attorneys, agents or sub-agents, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal requirement) arising out
of, in connection with, arising out of, as a result of, or in any way related
to, this Agreement or any other Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
the parties hereto hereby waive, release and agree not to sue upon any such
claim or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor. Nothing in this clause (b) shall affect the
indemnification obligations of the Borrower under clause (a) of this
Section 9.3.

(c) The Borrower also agrees that no Lender, no Collateral Agent, no Agent nor
their respective Affiliates, directors, employees, attorneys, agents or
sub-agents will have any liability to the Borrower or any person asserting
claims on behalf of or in right of the Borrower or any other person in
connection with or as a result of this Agreement or any other Credit Document,
the transactions contemplated hereby or thereby, any Loan or the use of the
proceeds thereof or any act or omission or event occurring in connection
therewith, in each case, except in the case of the Borrower to the extent that
any losses, claims, damages, liabilities or expenses incurred by the Borrower or
its Affiliates, directors, employees, attorneys, agents, shareholders, partners
or other equity holders have been found by a final, non-appealable judgment of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Lender, Collateral Agent, Agent or their respective
Affiliates, directors, employees, attorneys, agents or sub-agents in performing
its obligations under this Agreement or any Credit Document; provided, that in
no event will such Lender, Collateral Agent, Agent, or their respective
Affiliates, directors, employees, attorneys, agents or sub-agents have any
liability for any indirect, consequential, special or punitive damages in
connection with or as a result of such Lender’s, Collateral Agent’s, Agent’s or
their respective Affiliates’, directors’, employees’, attorneys’, agents’ or
sub-agents’ activities related to this

 

86



--------------------------------------------------------------------------------

Agreement or any Credit Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein. Additionally, in no event
will the Borrower or any of its Affiliates, directors, employees, attorneys,
agents or sub-agents have any liability to any Lender, any Collateral Agent, any
Agent or their respective Affiliates, directors, employees, attorneys, agents or
sub-agents for any indirect, consequential, special or punitive damages in
connection with or as a result of the Borrower’s or its Affiliates’, directors’,
employees’, attorneys’, agents’ or sub-agents’ activities related to this
Agreement or any Credit Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein.

(d) All amounts due under this Section 9.3 shall be payable by the Borrower
promptly following demand therefor.

(e) The Borrower also agrees that the Administrative Agent shall have no
liability to the Borrower or any Person asserting claims on behalf of or in
right of the Borrower or any other Person for failure to monitor compliance with
any provisions of this Agreement with respect to Disqualified Lenders.

9.4 Set-Off. In addition to any rights now or hereafter granted under applicable
law and not by way of limitation of any such rights, upon the occurrence and
during the continuance of any Event of Default each Lender is hereby authorized
by the Borrower at any time or from time to time, without notice to the Borrower
or to any other Person, any such notice being hereby expressly waived, to set
off and to appropriate and to apply any and all deposits (general or special,
including indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other indebtedness at any
time held or owing by such Lender to or for the credit or the account of the
Borrower against and on account of the obligations and liabilities of the
Borrower to such Lender hereunder and participations therein and under the other
Credit Documents, including all claims of any nature or description arising out
of or connected hereto and participations therein or with any other Credit
Document, irrespective of whether or not such Lender shall have made any demand
hereunder. To the extent that any payment by or on behalf of the Borrower is
made to any Lender, or such Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by a Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, then
to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred.

9.5 Amendments and Waivers.

(a) Requisite Lenders’ Consent. Subject to the additional requirements of
Sections 9.5(b) and 9.5(c), no amendment, modification, termination or waiver of
any provision of the Credit Documents, or consent to any departure by the
Borrower therefrom, shall in any event be effective without the written
concurrence of the Requisite Lenders; provided that Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement this
Agreement or any other Credit Document to cure any ambiguity, omission, defect
or inconsistency (as reasonably determined by the Administrative Agent), so

 

87



--------------------------------------------------------------------------------

long as such amendment, modification or supplement does not adversely affect the
rights of any Lender or the Lenders shall have received at least five Business
Days’ prior written notice thereof and Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Requisite Lenders stating that the Requisite Lenders
object to such amendment; provided, further, that notwithstanding anything to
the contrary herein, upon the announcement (whether by the Issuer or any
relevant third party and whether or not subsequently amended) of any event or
condition that, if completed, is reasonably likely to lead to a Potential
Adjustment Event (as commercially reasonably determined by the Calculation
Agent), and without duplication of any adjustment pursuant to Section 1.2, the
Calculation Agent may (following non-binding consultation with Borrower for up
to one Business Day (or such longer period of time as determined by the
Calculation Agent); provided that, no such consultation shall be required
unless, other than in the case of any Potential Adjustment Event specified in
clauses (vi), (viii) (but only to the extent that the event or conditions
described in clause (viii) is not within the Issuer’s or Parent’s control) or
(ix)(A)of the definition thereof, at least one Business Day prior to the
relevant announcement, the Borrower shall have notified the Calculation Agent in
reasonable detail of the anticipated terms of the relevant Potential Adjustment
Event and repeated to the Calculation Agent in writing its representation and
warranty in Section 4.19) (a) make corresponding adjustments to one or more of
the material terms of this Agreement as the Calculation Agent determines
necessary to preserve for the Lenders the fair value of such material terms
(including, for the avoidance of doubt, if the Calculation Agent so determines
necessary, an acceleration of the Loan Maturity Date with respect to all or any
portion of the Loans with at least one Business Day’s prior notice to Borrower)
and/or, in the case of an MFN Transaction Event, incorporate into this Agreement
any term of the relevant Stock-Based Financing Transaction, and (b) determine
the effective date(s) of the adjustment(s) (taking into account, among other
factors, liquidity relative to the Class A Shares, Class B Shares and/or Class B
Units and Transfer Restrictions relative to the Pledged Shares or Pledged Units,
or Class A Shares issuable upon exchange thereof, in each case, prior to giving
effect to the relevant event). If the Calculation Agent determines that no
adjustment that it could make will produce a commercially reasonable result such
Potential Adjustment Event shall be deemed to give rise to a Material Adverse
Effect. Any such adjustments pursuant to clause (ii) of the immediately
preceding second proviso shall be binding on all parties to the Credit Documents
and all such parties shall enter into such documentation required to reflect
such adjustments. Upon receipt of written request from Borrower following any
calculation or determination made by Calculation Agent under clause (ii) of the
immediately preceding second proviso, Calculation Agent shall, with reasonable
promptness, provide Borrower with a written explanation describing in reasonable
detail such calculation or determination (including any quotations, market data
or information from internal sources used in making such calculations, but
without disclosing Calculation Agent’s proprietary models or other information
that may be proprietary or confidential).

(b) Affected Lenders’ Consent. Without the written consent of each Lender that
would be directly and adversely affected thereby, no amendment, modification,
termination, or consent shall be effective if the effect thereof would:

(i) extend the scheduled final maturity of any Loan or Note;

 

88



--------------------------------------------------------------------------------

(ii) waive, reduce or postpone any scheduled repayment (but not prepayment);

(iii) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.6) or
any fee or any premium payable hereunder;

(iv) extend the time for payment of any such interest or fees;

(v) reduce the principal amount of any Loan;

(vi) amend, modify, terminate or waive any provision of this Section 9.5(b),
Section 9.5(c) or any other provision of this Agreement that expressly provides
that the consent of all Lenders is required;

(vii) amend the definition of “Requisite Lenders” or “Pro Rata Share”;

(viii) release all or substantially all of the Collateral except as expressly
provided in the Credit Documents including in connection with the exercise of
any remedy or enforcement action against the Collateral;

(ix) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under any Credit Document;

(x) increase the Margin Initial Level, Margin Release Trigger, Margin Reset
Level or Margin Trigger Level (in each case, including any increase as a result
of any change to any Issuer ADTV and/or Issuer Free Float threshold specified in
the definitions thereof) or any change to the timing and other provisions
relating to the posting of margin, a decrease in the Market Value Trigger, a
decrease in any Issuer ADTV threshold or a decrease in any Issuer Free Float
threshold;

(xi) a change or waiver of any provisions relating to (including any provisions
referred to for purposes of determining) the Acquisition Percentage, the
Applicable Prepayment Premium, any Borrower Change of Control, the Exchange (it
being understood the Exchange may change pursuant to the definition thereof),
the Exchange Restrictions, the Existing Class A Share Restrictions, the Existing
Class B Share Restrictions, the Existing Class B Unit Restrictions, the Existing
IDR Restrictions, the Common Stock Price, any Issuer Extraordinary Event or
Parent Extraordinary Event, the Issuer Change of Control Percentage, the Issuer
Default Threshold, the Issuer Tender Offer Percentage, the Issuer Trading
Suspension Threshold, the Market Trading Suspension Threshold, the Merger
Percentage, any Ordinary Cash Dividend, the Parent Change of Control Percentage,
the Parent Default Threshold, any Debt Purchase Transaction, the Eligible Equity
Market Value, the Eligible Class A Shares, the Eligible Class B Shares, the
Eligible Class B Units, the Eligible IDRs, the Eligible Non-Share Collateral,
the Issuer Free Float, any Issuer ADTV Event, the Loan to Value Percentage, any
Margin Cash Collateral, any Potential Adjustment Event, any Stock-Based
Financing Transaction, any Stock Disposal Transaction, any Restricted Payment,
any Swap Contract, the Upfront Fee Percentage, any Purchaser Representations,
the Applicable

 

89



--------------------------------------------------------------------------------

Margin, the Total Outstandings or any Transfer Restrictions (including, in each
case, any defined term referred to (x) in the definitions thereof or (y) in any
such defined term referred to in the definitions thereof); or

(xii) a change or waiver of any of Section 2.8, Section 2.9, Article 5, Article
6 or Article 7;

provided that, for the avoidance of doubt, all Lenders shall be deemed directly
and adversely affected thereby with respect to any amendment, change or waiver
described in clause (vi), (vii), (viii), (ix), (x), (xi) or (xii) and this
clause (b) will not limit any adjustment by the Calculation Agent pursuant to
clause (ii) of the proviso to Section 9.5(a) above.

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by the Borrower
therefrom, shall amend, modify, terminate or waive any provision of Section 8 as
the same applies to any Agent, or any other provision hereof as the same applies
to the rights or obligations of any Agent, in each case without the consent of
such Agent.

(d) Execution of Amendments, Etc. The Administrative Agent may, but shall have
no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on the Borrower in any
case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances. Any amendment, modification, termination, waiver
or consent effected in accordance with this Section 9.5 shall be binding upon
each Lender at the time outstanding, each future Lender and, if signed by the
Borrower, on the Borrower.

9.6 Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. None of the Borrower’s rights
or obligations hereunder nor any interest therein may be assigned or delegated
by the Borrower without the prior written consent of all Lenders. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
each of the Agents and Lenders and other Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Register. The Borrower, the Agents and the Lenders shall deem and treat the
Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until recorded in the Register following receipt of a
fully executed Assignment Agreement effecting the assignment or transfer
thereof, together with the required forms and certificates regarding tax matters
and

 

90



--------------------------------------------------------------------------------

any fees payable in connection with such assignment, in each case, as provided
in Section 9.6(d). Each assignment shall be recorded in the Register promptly
following receipt by the Administrative Agent of the fully executed Assignment
Agreement and all other necessary documents and approvals prompt notice thereof
shall be provided to the Borrower and a copy of such Assignment Agreement shall
be maintained, as applicable. The date of such recordation of a transfer shall
be referred to herein as the “Assignment Effective Date.” Any request, authority
or consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Register as a Lender shall be conclusive
and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans.

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligations (provided, however, that pro rata assignments shall not be
required and each assignment shall be of a uniform, and not varying, percentage
of all rights and obligations under and in respect of any applicable Loan and
any related Commitments) to any Eligible Assignee upon the giving of notice to
the Borrower and the Administrative Agent; provided that each such assignment
pursuant to this Section 9.6(c) shall be in an aggregate amount of not less than
$10,000,000 (or such lesser amount as may be agreed to by the Borrower and the
Administrative Agent or as shall constitute the aggregate amount of the Loan
with respect to the assignment of the Loans).

(d) Mechanics. Assignments and assumptions of Loans and Commitments by Lenders
shall be effected by manual execution and delivery to the Administrative Agent
of an Assignment Agreement. Assignments made pursuant to the foregoing provision
shall be effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to the Administrative Agent such forms,
certificates or other evidence, if any, as the assignee under such Assignment
Agreement may be required to deliver pursuant to Section 2.14(f), together with
payment to the Administrative Agent of a registration and processing fee of
$3,500 (except that no such registration and processing fee shall be payable
(y) in connection with an assignment by or to the Initial Lenders or any
Affiliate thereof or (z) in the case of an Eligible Assignee that is already a
Lender or is an Affiliate of a Lender or an Approved Fund).

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments and Loans,
as the case may be, represents and warrants as of the Closing Date or as of the
Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it has
experience and expertise in the making of or investing in commitments or loans
such as the applicable Commitments or Loans, as the case may be; and (iii) it
will make or invest in, as the case may be, its Commitments or Loans for its own
account in the ordinary course and without a view to distribution of such
Commitments or Loans within the meaning of the Securities Act or the Exchange
Act or other federal securities laws (it being understood that, subject to the
provisions of this Section 9.6, the disposition of such Commitments or Loans or
any interests therein shall at all times remain within its exclusive control).

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 9.6, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and

 

91



--------------------------------------------------------------------------------

obligations of a “Lender” hereunder to the extent of its interest in the Loans
and Commitments as reflected in the Register and shall thereafter be a party
hereto and a “Lender” for all purposes hereof; (ii) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned to the assignee, relinquish its rights (other than any rights that
survive the termination hereof under Section 9.9) and be released from its
obligations hereunder (and, in the case of an assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations hereunder,
such Lender shall cease to be a party hereto on the Assignment Effective Date;
provided, anything contained in any of the Credit Documents to the contrary
notwithstanding such assigning Lender shall continue to be entitled to the
benefit of all indemnities hereunder as specified herein with respect to matters
arising out of the prior involvement of such assigning Lender as a Lender
hereunder); (iii) the Commitments shall be modified to reflect any Commitment of
such assignee; and (iv) if any such assignment occurs after the issuance of any
Note hereunder, the assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its applicable
Notes to Administrative Agent for cancellation, and thereupon the Borrower shall
issue and deliver new Notes, if so requested by the assignee and/or assigning
Lender, to such assignee and/or to such assigning Lender, with appropriate
insertions, to reflect the outstanding Loans of the assignee and/or the
assigning Lender.

(g) Participations.

(i) Each Lender shall have the right at any time to sell one or more
participations to any Person that has made the Purchaser Representation (other
than the Borrower or any of its Affiliates, any Defaulting Lender or any
Disqualified Lender) in all or any part of its Commitments, Loans or in any
other Obligation. Each Lender that sells a participation pursuant to this
Section 9.6(g) shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it records the name and address of
each participant and the principal amounts (and stated interest) of each
participant’s participation interest with respect to the Commitments, Loans or
other Obligations (each, a “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any participant or any
information relating to a participant’s interest in any Commitments, Loans or
other Obligations under the Credit Documents) except to the extent that the
relevant parties, acting reasonably and in good faith, determine that such
disclosure is necessary to establish that such Commitment, Loan or other
Obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. Unless otherwise required by any applicable law, any
disclosure required by the foregoing sentence shall be made by the relevant
Lender directly and solely to the IRS. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement, notwithstanding any notice to
the contrary.

(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder except with such Lender’s consent in
its sole discretion and except with respect to any amendment, modification or
waiver that would (A) extend

 

92



--------------------------------------------------------------------------------

the final scheduled maturity of any Loan or Note in which such participant is
participating, or reduce the rate or extend the time of payment of interest or
fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof,
or increase the amount of the participant’s participation over the amount
thereof then in effect (it being understood that a waiver of any Default or
Event of Default or of a mandatory reduction in the Commitment shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment or Loan shall be permitted without the consent of any participant
if the participant’s participation is not increased as a result thereof),
(B) consent to the assignment or transfer by Borrower of any of its rights and
obligations under this Agreement or (C) release all or substantially all of the
Collateral under the Collateral Documents (except as expressly provided in the
Credit Documents) supporting the Loans hereunder in which such participant is
participating.

(iii) The Borrower agrees that each participant shall be entitled to the
benefits of Sections 2.12(b), 2.13 and 2.14 (subject to the requirements and
limitations therein, including the requirements of Section 2.14(f) (it being
understood that such participant will supply any required tax documentation or
information under Section 2.14 to the participating Lender and not to the
Administrative Agent or the Borrower)) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (c) of this
Section; provided, (x) a participant shall not be entitled to receive any
greater payment under Sections 2.13 or 2.14 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
participant, unless any such greater amount relates to any Indemnified Tax
resulting from a change in law after such participant acquired the participation
or the sale of the participation to such participant is made with the Borrower’s
prior written consent and (y) a participant shall not be entitled to the
benefits of Section 2.14 unless such participant agrees, for the benefit of the
Borrower, to comply with Section 2.15 and 2.16 as though it were a Lender and
had acquired its interest by assignment pursuant to paragraph (c) of this
Section; provided further that, except as specifically set forth in clauses
(x) and (y) of this sentence, nothing herein shall require any notice to the
Borrower or any other Person in connection with the sale of any participation.
To the extent permitted by law, each participant also shall be entitled to the
benefits of Section 9.4 as though it were a Lender, provided such participant
agrees to be subject to Section 2.11 as though it were a Lender.

(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 9.6 any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Loans, the other Obligations owed by or to such Lender, and its Notes, if any,
to secure obligations of such Lender including any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors and any
operating circular issued by such Federal Reserve Bank; provided that no Lender,
as between the Borrower and such Lender, shall be relieved of any of its
obligations hereunder as a result of any such assignment and pledge, and
provided further that in no event shall the applicable Federal Reserve Bank,
pledgee or trustee, be considered to be a “Lender” or be entitled to require the
assigning Lender to take or omit to take any action hereunder.

 

93



--------------------------------------------------------------------------------

(i) Additional Provisions Applicable to Certain Eligible Assignees.
Notwithstanding any provision to the contrary herein or in the documents
contemplated hereby, if any Eligible Assignee is a “foreign broker or dealer”
(as such term is defined in Rule 15a-6 under the Exchange Act), such Eligible
Assignee will effect any securities transactions in connection with the Loans
(or any portion thereof) assigned to it hereunder, and engage in any
communications with Borrower related thereto (including, but not limited to, the
issuance of any demands or notices relating to the posting of additional
Collateral), with or through an SEC-registered broker-dealer to the extent
required by Exchange Act Rule 15a-6.

9.7 No Third Party Beneficiaries. In performing hereunder, the Agents are acting
solely on behalf of the Borrower and the Lenders and no contractual or service
relationship shall be deemed to be established hereby between the Agents and any
other Person.

9.8 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

9.9 Survival of Representations, Warranties and Agreements. All representations,
warranties and agreements made herein shall survive the execution and delivery
hereof and the making of any Loan. Notwithstanding anything herein or implied by
law to the contrary, the agreements of the Borrower set forth in Sections
2.12(b), 2.13, 2.14, 9.2, 9.3 and 9.4 and the agreements of Lenders set forth in
Sections 2.11, 8.3(b) and 8.6 shall survive the payment of the Loans and the
termination hereof.

9.10 No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents. Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

9.11 Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall be
under any obligation to marshal any assets in favor of the Borrower or any other
Person or against or in payment of any or all of the Obligations. To the extent
that the Borrower makes a payment or payments to Administrative Agent or Lenders
(or to Administrative Agent, on behalf of Lenders), or any Agent or the Lenders
enforce any security interests or exercise their rights of setoff, and such
payment or payments or the proceeds of such enforcement or setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, any other state or federal law, common law or any
equitable cause, then, to the extent of such recovery, the

 

94



--------------------------------------------------------------------------------

obligation or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor or related thereto, shall be revived and continued
in full force and effect as if such payment or payments had not been made or
such enforcement or setoff had not occurred.

9.12 Integration. This Agreement, together with the other Credit Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Credit Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Agents or the Lenders in any other Credit Document
shall not be deemed a conflict with this Agreement. Each Credit Document was
drafted with the joint participation of the respective parties thereto and shall
be construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.

9.13 Severability. In case any provision in or obligation hereunder or under any
other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

9.14 Obligations Several; Independent Nature of Lenders’ Rights. The obligations
of Lenders hereunder are several and no Lender shall be responsible for the
obligations or Commitment of any other Lender hereunder. Nothing contained
herein or in any other Credit Document, and no action taken by Lenders pursuant
hereto or thereto, shall be deemed to constitute Lenders as a partnership, an
association, a joint venture or any other kind of entity. The amounts payable at
any time hereunder to each Lender shall be a separate and independent debt, and
each Lender shall be entitled to protect and enforce its rights arising out
hereof and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.

9.15 Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

9.16 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

9.17 CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE BORROWER ARISING OUT OF OR RELATING
HERETO OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, MAY BE BROUGHT
IN

 

95



--------------------------------------------------------------------------------

ANY STATE OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE
BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS AGREEMENT, THE BORROWER, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES
ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN
ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE BORROWER AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 9.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE BORROWER IN ANY
SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT THE AGENTS AND THE LENDERS
RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION
IN CONNECTION WITH THE EXERCISE OF RIGHTS UNDER ANY SECURITY DOCUMENT OR THE
ENFORCEMENT OF ANY JUDGMENT.

9.18 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 9.18 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR

 

96



--------------------------------------------------------------------------------

TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN
THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

9.19 Confidentiality. Each Agent and each Lender shall hold all Information
confidential in accordance with such Agent’s and such Lender’s customary
procedures for handling confidential information of such nature, it being
understood and agreed by the Borrower that, in any event, Administrative Agent
may disclose such Information to the Lenders, and each Agent and each Lender may
make (i) disclosures of such Information to Affiliates of such Lender or Agent
and to their respective agents and advisors (and to other Persons authorized by
a Lender or Agent to organize, present or disseminate such Information in
connection with disclosures otherwise made in accordance with this Section 9.19)
(provided that the Persons to whom such disclosure is made are advised of and
agree to be bound by either the provisions of this Section 9.19 or other
provisions at least as restrictive as this Section 9.19), (ii) disclosures of
such Information reasonably required by any bona fide or potential assignee,
transferee or participant in connection with the contemplated assignment,
transfer or participation of any Loans or any participations therein or by any
direct or indirect contractual counterparties (or the professional advisors
thereto) to any swap or derivative transaction relating to the Borrower or the
Loans (provided, such assignees, transferees, participants, counterparties and
advisors are advised of and agree to be bound by either the provisions of this
Section 9.19 or other provisions at least as restrictive as this Section 9.19),
(iii) disclosures of Information that is publicly available, other than as a
result of a violation of this Section 9.19, (iv) disclosures in connection with
the exercise of any remedies hereunder or under any other Credit Document,
(v) disclosure on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Loans, and (vi) disclosures required or requested by any
governmental agency or representative thereof or pursuant to legal or judicial
process; provided that, unless specifically prohibited by applicable law or
court order, each Lender and each Agent shall make reasonable efforts to notify
the Borrower of any request by any governmental agency or representative thereof
(other than any such request in connection with any examination of the financial
condition or other routine examination of such Lender by such governmental
agency) for disclosure of any such non-public Information prior to disclosure of
such Information. For purposes of this Section, “Information” means all
information received regarding the Borrower, the Loans, the Credit Documents and
any transactions contemplated thereby or obtained by such Agent or such Lender
pursuant to the requirements hereof or in connection with the transactions
contemplated hereby; provided that, in the case of information received from the
Borrower after the date hereof, such information is clearly identified at the
time of delivery as confidential. In addition, each Agent and each Lender may
disclose the existence of this Agreement and the identity of the Borrower and
the Parent, the amount of the Loans and other general descriptive information
concerning the Loans to market data collectors, similar services providers to
the lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement and the
other Credit Documents. Notwithstanding anything to the contrary set forth
herein, each party (and each of their respective employees, representatives or
other agents) may disclose to any and all Persons without limitation of any
kind, the tax treatment and tax structure of the transactions contemplated by
this Agreement and all materials of any kind (including opinions and other tax
analyses) that are provided to any such party relating to such tax treatment and
tax structure. However, any information relating to the tax treatment or tax
structure shall

 

97



--------------------------------------------------------------------------------

remain subject to the confidentiality provisions hereof (and the foregoing
sentence shall not apply) to the extent reasonably necessary to enable the
parties hereto, their respective Affiliates and their respective Affiliates’
directors and employees to comply with applicable securities laws. For this
purpose, “tax structure” means any facts relevant to the U.S. federal income tax
treatment of the transactions contemplated by this Agreement but does not
include information relating to the identity of any of the parties hereto or any
of their respective Affiliates.

9.20 Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest that would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest that would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Borrower shall pay to the Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest that would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
the Lenders and the Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
that constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to the Borrower.

9.21 Counterparts; Effectiveness. This Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto and receipt by the Borrower and
the Administrative Agent of written or telephonic notification of such execution
and authorization of delivery thereof. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic format (i.e.,
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

9.22 PATRIOT Act. Each Lender and the Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Patriot Act. The Borrower agrees to provide such information and take such
actions as are reasonably requested by such Lender or Administrative Agent, as
applicable, in order to assist such Lender or the Administrative Agent, as
applicable, in maintaining compliance with its procedures, the Patriot Act and
any other applicable Laws.

 

98



--------------------------------------------------------------------------------

9.23 Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

9.24 No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this Section, the “Lenders”), may have
economic interests that conflict with those of the Borrower, its stockholders
and/or its affiliates. The Borrower agrees that nothing in the Credit Documents
or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and the Borrower, its stockholders or its affiliates, on the other. The
Borrower acknowledges and agrees that (i) the transactions contemplated by the
Credit Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrower, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of the Borrower, its stockholders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise the Borrower, its stockholders or its Affiliates on other matters) or any
other obligation to the Borrower except the obligations expressly set forth in
the Credit Documents and (y) each Lender is acting solely as principal and not
as the agent or fiduciary of the Borrower, its management, stockholders,
creditors or any other Person. The Borrower acknowledges and agrees that it has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. The Borrower
agrees that it will not claim that any Lender has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to the Borrower, in
connection with such transaction or the process leading thereto.

9.25 Conflicts. The parties acknowledge that (a) there is no hedging arrangement
relating to any Loan between any Lender or any of its Affiliates on one hand and
the Borrower or any of its Affiliates on the other hand, (b) there is no
understanding between any Lender or any of its Affiliates on one hand and the
Borrower or any of its Affiliates on the other hand regarding any hedging
related to any Loan by any Lender or its Affiliates and (c) there is no
arrangement or understanding for any Lender or its Affiliates to provide, and
each Lender agrees not to provide and will use its reasonable best efforts to
cause its Affiliates not to provide, the Borrower with any information regarding
how, when or whether such Lender or its Affiliates hedges, or will hedge, any
Loan; provided, that neither the Borrower nor any Affiliate of the Borrower will
request such information from the Lender or any Affiliate of the Lender. The
Borrower will not seek to control or influence how, when or whether Lender will
make any “purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)
under the Exchange Act) under any Loan entered into under this Credit Agreement,
including any Lender’s decision to enter into any hedging transactions or to
conduct foreclosure sales of any Class A Shares, Class B Shares, Class

 

99



--------------------------------------------------------------------------------

B Units and/or IDRs. The Borrower acknowledges that: (i) during the term of any
Loan, any Lender and its affiliates may buy or sell Class A Shares, Class B
Shares, Class B Units and/or IDRs or other securities or buy or sell options or
futures contracts or enter into swaps or other derivative securities in order to
establish, adjust or unwind its hedge position with respect to such Loan;
(ii) any Lender and its affiliates may also be active in the market for the
Class A Shares, Class B Shares, Class B Units and/or IDRs other than in
connection with any hedging activities in relation to any Loan; (iii) any Lender
shall make its own determination as to whether, when or in what manner any
hedging or market activities in Class A Shares, Class B Shares, Class B Units
and/or IDRs or other securities shall be conducted and shall do so in a manner
that it deems appropriate; and (iv) any market activities of any Lender and its
affiliates with respect to the Class A Shares, Class B Shares, Class B Units
and/or IDRs may affect the market price and volatility of the Class A Shares,
Class B Shares, Class B Units and/or IDRs, as well as the Loan to Value
Percentage, each in a manner that may be adverse to counterparty.

9.26 Bankruptcy Code. The parties hereto agree that, to the fullest extent
permitted by applicable Law, this Agreement is a “securities contract” as such
term is defined in Section 741(7) of the Bankruptcy Code, qualifying for
protection under Section 555 of the Bankruptcy Code; any cash, securities or
other property provided as Collateral constitute “margin payments” as defined in
Section 741(5) of the Bankruptcy Code and all payments for, under or in
connection with this Agreement constitute “settlement payments” as defined in
Section 741(8) of the Bankruptcy Code.

[Remainder of page intentionally left blank]

 

100



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

SUNE ML 1, LLC By:      

/s/ Brian Wuebbels

  Name: Brian Wuebbels   Title:   President



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, LONDON BRANCH, as Administrative Agent and a Lender By:      

/s/ Michael Sanderson

  Name: Michael Sanderson   Title:   Attorney in Fact By:      

/s/ Andrew Yaeger

  Name: Andrew Yaeger   Title:   Managing Director

 

DEUTSCHE BANK AG, LONDON BRANCH, as Calculation Agent By:      

/s/ Michael Sanderson

  Name: Michael Sanderson   Title:   Attorney in Fact By:      

/s/ Andrew Yaeger

  Name: Andrew Yaeger   Title:   Managing Director



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender

By:  

 

/s/ Paul Robinson

  Name: Paul Robinson   Title:   Managing Director



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender

By:  

 

/s/ Kevin Woodruff

 

Name: Kevin Woodruff

 

Title:   Managing Director



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender

By:

 

/s/ Charles D. Johnston

 

Name: Charles D. Johnston

 

Title:   Authorized Signatory



--------------------------------------------------------------------------------

MIHI LLC, as a Lender

By:  

 

/s/ J. Andrew Underwood

 

Name: J. Andrew Underwood

 

Title:   Authorized Signatory

By:  

 

/s/ Michael Boas

 

Name: Michael Boas

 

Title:   Authorized Signatory



--------------------------------------------------------------------------------

APPENDIX A

TO MARGIN LOAN AGREEMENT

Commitments

 

Lender

   Commitment      Pro
Rata Share  

Deutsche Bank AG, London Branch

   $ 107,625,000.00         26.25 % 

Barclays Bank plc

   $ 102,500,000.00         25.00 % 

Morgan Stanley Bank, N.A.

   $ 76,875,000.00         18.75 % 

Goldman Sachs Lending Partners LLC

   $ 71,750,000.00         17.50 % 

MIHI LLC

   $ 51,250,000.00         12.50 %    

 

 

    

 

 

 

Total Loan Commitments

   $ 410,000,000.00         100 %    

 

 

    

 

 

 

APPENDIX A



--------------------------------------------------------------------------------

APPENDIX B

TO MARGIN LOAN AGREEMENT

Notice Addresses

SUNE ML 1, LLC

SUNE ML 1, LLC

c/o SunEdison, Inc.

Attention: General Counsel

13736 Riverport Drive, Suite 180

Maryland Heights, Missouri 63043

Facsimile: (866)773-0791

Electronic Mail Address: pcook@sunedison.com



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, LONDON BRANCH,

as Calculation Agent

Deutsche Bank AG, London Branch

c/o Deutsche Bank AG, London Branch

60 Wall Street

New York, NY 10005

Attention: Andrew Yaeger

Telephone: +1 212 250 2717

Electronic Mail Address: andrew.yaeger@db.com

with copy to:

Deutsche Bank AG, London Branch

c/o Deutsche Bank AG, London Branch

60 Wall Street

New York, NY 10005

Attention: Andrew Clark

Telephone: + 212 250 5143

Electronic Mail Address: andrew-w.clark@db.com

Deutsche Bank AG, London Branch

c/o Deutsche Bank AG, London Branch

60 Wall Street

New York, NY 10005

Attention: Eric Natelson

Telephone: +1 212 250 7099

Electronic Mail Address: eric.natelson@db.com

 

2



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, LONDON BRANCH,

as Administrative Agent and a Lender

Deutsche Bank AG, London Branch

c/o Deutsche Bank AG, London Branch

60 Wall Street

New York, NY 10005

Attention: Andrew Yaeger

Telephone: +1 212 250 2717

Electronic Mail Address: andrew.yaeger@db.com

with copy to:

Deutsche Bank AG, London Branch

c/o Deutsche Bank AG, London Branch

60 Wall Street

New York, NY 10005

Attention: Andrew Clark

Telephone: + 212 250 5143

Electronic Mail Address: andrew-w.clark@db.com

Deutsche Bank AG, London Branch

c/o Deutsche Bank AG, London Branch

60 Wall Street

New York, NY 10005

Attention: Eric Natelson

Telephone: +1 212 250 7099

Electronic Mail Address: eric.natelson@db.com

 

3



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender

Barclays Bank PLC

c/o Barclays Capital Inc.

745 Seventh Avenue

New York, NY 10019

Attn: Paul Robinson, Managing Director, Equity Linked and Hybrid Solutions Group

Telephone: (+1) 212-526-0111

Facsimile: (+1) 917-522-0458

Electronic Mail Address: paul.robinson1@barclayscapital.com

 

4



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender

Morgan Stanley Bank, N.A., as Lender

c/o Morgan Stanley Bank International Limited

25 Cabot Square, Canary Warf

London E14 4QA

United Kingdom

Attn: Szilvia Molnar / Balazs Muller

Telephone: +44 207 677 9806 / 6379

Szilvia.Molnar@morganstanley.com

Balazs.Muller@morganstanley.com

loanservicing@morganstanley.com

Ldnservicing@morganstanley.com

nycd-notices@morganstanley.com

usequitysolutions@morganstanley.com

Joel.Carter@morganstanley.com

Anthony.Cicia@morganstanley.com

Sebastian.Crapanzano@morganstanley.com

Joshua.Birbach@morganstanley.com

 

5



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender

Goldman Sachs Lending Partners LLC

200 West Street

New York, NY 10282-2198

gs-ny-marginloans@gs.com with a copy to:

Simon Watson: simon.watson@gs.com; 212-902-2317

Jared Kramer: jared.kramer@gs.com; 212-902-3002

Bradley Diener: bradley.diener@gs.com; 212-357-8393

Shuang Yang: shuang.yang@gs.com; 212-902-2256

Tucker Cummings: tucker.cummings@gs.com; 1-801-884-4872

 

6



--------------------------------------------------------------------------------

MIHI LLC, as a Lender

MIHI LLC

125 West 55th Street

New York, NY 10019

Attention: Michael Allison

Telephone: (212) 231-1000

Facsimile (212) 231-6607

E-mail: michael.allison@macquarie.com

 

7